Exhibit 10.55

EXECUTION COPY

PURCHASE AND SALE

AGREEMENT

dated

December 3, 2015

by and between

DDR-SAU South Square, L.L.C.

DDR-SAU Durham Patterson, L.L.C.

DDR-SAU Wendover Phase II, L.L.C.

DDR-SAU Salisbury Alexander, L.L.C.

DDR-SAU Winston-Salem Harper Hill, L.L.C.

DDR-SAU Greer North Hampton Market, L.L.C.

DDR-SAU Nashville Willowbrook, LLC

DDR-SAU South Bend Broadmoor, L.L.C.

DDR-SAU Oakland, L.L.C.

DDR-SAU Waynesboro, L.L.C.

DDR-SAU Pasadena Red Bluff Limited Partnership

SELLERS

and

AHP ACQUISITIONS, LLC

PURCHASER

 





--------------------------------------------------------------------------------

 



 

TABLE OF CONTENTS

 

 

 

ARTICLE I SALE OF THE PROPERTY


1 

 

 

 

1.1

Sale of Property


1 

1.2

No Representations


13 

1.3

No Reliance


14 

1.4

Acceptance of Deeds and Purchase Price


14 

1.5

“AS IS”


14 

1.6

Seller Released from Liability


15 

1.7

Purchaser’s Waiver of Objections


16 

1.8

Survival


16 

 

 

ARTICLE II PURCHASE PRICE


16 

 

 

 

2.1

Purchase Price


16 

2.2

Unitary Agreement; Allocation


17 

 

 

ARTICLE III DEPOSIT AND OPENING OF ESCROW


17 

 

 

 

3.1

Deposit


17 

3.2

Interest Bearing


17 

3.3

Application


18 

3.4

Independent Consideration


18 

 

 

 

ARTICLE IV CONDITIONS TO CLOSING


18 

 

 

4.1

Conditions to Purchaser’s Obligation to Purchase


18 

4.2

Conditions to Sellers’ Obligation to Sell


23 

4.3

Service Agreements


24 

4.4

No Financing Contingency


24 

4.5

Failure or Waiver of Conditions Precedent


24 

 

 

 

ARTICLE V THE CLOSING


25 

 

 

5.1

Date and Manner of Closing


25 

5.2

Closing


25 

5.3

Delay in Closing; Authority to Close


25 

 

 

 

ARTICLE VI DUE DILIGENCE PERIOD


25 

 

 

6.1

Review and Approval of Documents and Materials


25 

6.2

Reliability of Information


26 

6.3

Due Diligence Period


26 

6.4

Termination


26 

 





i

--------------------------------------------------------------------------------

 



 

 

 

 

ARTICLE VII INSPECTIONS


26 

 

 

7.1

Inspection


26 

 

 

 

ARTICLE VIII TITLE AND SURVEY


27 

 

 

8.1

Title Documents


27 

8.2

Survey


27 

8.3

Title Objections


27 

8.4

New Matters


28 

8.5

Insuring Over


29 

 

 

 

ARTICLE IX RISK OF LOSS


29 

 

 

9.1

Casualty


29 

9.2

Condemnation


30 

 

 

 

ARTICLE X OPERATION OF THE PROPERTY


31 

 

 

10.1

Operations


31 

10.2

Tenant Defaults


31 

10.3

Leases During Due Diligence Period


31 

10.4

Leases After Due Diligence Period


31 

10.5

Purchaser Assumes Costs


31 

10.6

Service Agreements


32 

10.7

Intentionally Omitted


32 

10.8

Wendover Village II Brownfields Notice


32 

10.9

Notice Under Certain Wendover Village II Leases


32 

10.10

Wendover Environmental Policy


32 

 

 

 

ARTICLE XI CLOSING PRORATIONS AND ADJUSTMENTS; PAYMENT OF CLOSING COSTS


33 

 

 

11.1

General


33 

11.2

Prorations


33 

11.3

Rents


35 

11.4

Costs Incurred Under Leases


36 

11.5

Security Deposits


36 

11.6

Final Adjustment After Closing


37 

11.7

Actual Day Month


37 

 

 

 

ARTICLE XII DEFAULT


37 

 

 

12.1

Default by Purchaser


37 

12.2

Default by Sellers


38 

12.3

Notice of Default; Opportunity to Cure


39 

12.4

Limitation on Damages


39 

 





ii

--------------------------------------------------------------------------------

 



 

 

 

 

ARTICLE XIII REPRESENTATIONS AND WARRANTIES


39 

 

 

13.1

Sellers’ Representations


39 

13.2

Definition of Seller’s Knowledge


42 

13.3

Purchaser’s Representations, Warranties, and Covenants


42 

13.4

Survival


43 

 

 

 

ARTICLE XIV ESCROW PROVISIONS


44 

 

 

14.1

Escrow Provisions


44 

 

 

 

ARTICLE XV GENERAL PROVISIONS


45 

 

 

15.1

No Agreement Lien


45 

15.2

Confidentiality


45 

15.3

Incorporation


47 

15.4

Brokers


47 

15.5

Modifications


48 

15.6

Notices


48 

15.7

Assignment


50 

15.8

Further Assurances


50 

15.9

Governing Law


50 

15.10

Offer Only


50 

15.11

Counterparts


50 

15.12

E-mail or PDF Signatures


51 

15.13

Severability


51 

15.14

No Waiver


51 

15.15

Intentionally Omitted


51 

15.16

Limitation of Liability


51 

15.17

Waiver of Jury Trial


52 

15.18

Successors and Assigns


52 

15.19

No Partnership or Joint Venture


52 

15.20

No Recordation


52 

15.21

Designation Agreement


52 

15.22

Section 1031 Exchanges


53 

15.23

Survival


53 

15.24

Calculation of Time Periods


54 

15.25

Headings


55 

15.26

Regulation S-X


55 

 





iii

--------------------------------------------------------------------------------

 



 

 

 

SCHEDULE 1  RULES OF CONSTRUCTION


63 

 

 

SCHEDULE 4.3  SERVICE AGREEMENTS


65 

 

 

SCHEDULE 6.1  PROPERTY DOCUMENTS


66 

 

 

SCHEDULE 13.1(i)  CONDEMNATION


96 

 

 

SCHEDULE 13.2  DESIGNATED REPRESENTATIVES OF SELLERS


97 

 

 

EXHIBITS A-1 through A-11  LEGAL DESCRIPTIONS


98 

 

 

EXHIBIT B  MAJOR TENANTS


99 

 

 

EXHIBIT D-1  NORTH CAROLINA FORM DEED


102 

 

 

EXHIBIT D-2  TENNESSEE FORM DEED


107 

 

 

EXHIBIT D-3  SOUTH CAROLINA FORM DEED


111 

 

 

EXHIBIT D-4  INDIANA FORM DEED


116 

 

 

EXHIBIT D-5  VIRGINIA FORM DEED


121 

 

 

EXHIBIT D-6  TEXAS FORM DEED


124 

 

 

EXHIBIT E  ASSIGNMENT AND ASSUMPTION AGREEMENT


129 

 

 

EXHIBIT F  FIRPTA CERTIFICATE


133 

 

 

EXHIBIT G  BILL OF SALE


135 

 

 

EXHIBIT H  TENANT ESTOPPEL CERTIFICATE


136 

 

 

EXHIBIT J  SITE ACCESS AND INDEMNIFICATION AGREEMENT


140 

 

 

EXHIBIT K  TENANT NOTICE LETTER


141 

 

 

EXHIBIT M  LANDLORD ESTOPPEL CERTIFICATE


144 

 

 

EXHIBIT N  ASSIGNMENT OF PURCHASE AND SALE AGREEMENT


147 

 

 

EXHIBIT O-1  SELLER’S BRING DOWN CERTIFICATE


150 

 

 

EXHIBIT O-2  PURCHASER’S BRING DOWN CERTIFICATE


153 

 

 

EXHIBIT P  TENANT BROWNFIELDS NOTICE LETTER


156 

 

 

EXHIBIT Q  SELLERS’ AFFIDAVIT OF TITLE


158 

 

 

EXHIBIT R  WENDOVER BROWNFIELDS ASSIGNMENT AND ASSUMPTION


161 

 

 



iv

--------------------------------------------------------------------------------

 



 

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is dated and made as of the
3rd day of December, 2015 (the “Effective Date”) by and between DDR-SAU South
Square, L.L.C., a Delaware limited liability company (“South Square Seller”),
DDR-SAU Durham Patterson, L.L.C., a Delaware limited liability company
(“Patterson Place Seller”), DDR-SAU Wendover Phase II, L.L.C., a Delaware
limited liability company (“Wendover Village II Seller”), DDR-SAU Salisbury
Alexander, L.L.C., a Delaware limited liability company (“Alexander Pointe
Seller”), DDR-SAU Winston-Salem Harper Hill, L.L.C., a Delaware limited
liability company (“Harper Hills Seller”), DDR-SAU Greer North Hampton Market,
L.L.C., a Delaware limited liability company (“North Hampson Seller”), DDR-SAU
Nashville Willowbrook, L.L.C., a Delaware limited liability company
(“Willowbrook Seller”), DDR-SAU South Bend Broadmoor, L.L.C., a Delaware limited
liability company (“Broadmoor Seller”), DDR-SAU Oakland, L.L.C., a Delaware
limited liability company (“Oakland Seller”), DDR-SAU Waynesboro, L.L.C., a
Delaware limited liability company (“Waynesboro Seller”), and DDR-SAU Pasadena
Red Bluff Limited Partnership, an Illinois limited partnership (“Kroger Junction
Seller”), each with an office at c/o Teachers Insurance and Annuity Association
of America, 730 Third Avenue, New York, New York 10017 (each, individually, a
“Seller” and collectively, “Sellers”), and AHP ACQUISITIONS, LLC, a Virginia
limited liability company, with an office at 222 Central Park Avenue, Suite
2100, Virginia Beach, Virginia 23462 (“Purchaser”).

RECITALS

A. Sellers desire to sell and Purchaser desires to purchase all of Sellers’
right, title and interest in and to the Properties (as hereinafter defined) upon
the terms and conditions set forth in this Agreement.

B. Certain rules of construction for interpreting this Agreement are set forth
on Schedule 1 attached hereto and which is hereby incorporated in and
constitutes part of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and provisions
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as set forth below.

ARTICLE I

SALE OF THE PROPERTY

1.1 Sale of Property.  (a)  South Square Seller agrees to sell, transfer and
assign to Purchaser and Purchaser agrees to purchase, accept and assume from
South Square Seller, subject to and in accordance with the provisions of this
Agreement, all of the following (collectively, the “South Square Property”):

(i) South Square Land.  The parcel(s) of real property, including outparcels and
pad sites within said parcel(s),  located in Durham, North Carolina more



 

--------------------------------------------------------------------------------

 



particularly described in Exhibit A‑1 attached hereto, and all of the right,
title, and interest of South Square Seller in and to any land lying in the bed
of any street, avenue or alley, open or closed, in front of, abutting or
adjoining any such parcel(s) of real property, and all right, title and interest
of South Square Seller in and to any award made or to be made as a result of any
street closure (collectively, “South Square Land”);

(ii) South Square Appurtenances.  All of South Square Seller’s right, title and
interest in and to all easements, rights of way, licenses, privileges,
subsurface rights, water rights, air rights, development rights and other rights
appurtenant to the Land (collectively, “South Square Appurtenances”);

(iii) South Square Improvements.  All improvements and structures located on the
South Square Land (collectively, “South Square Improvements”);

(iv) South Square Leases.  All of South Square Seller’s right, title and
interest in and to all leases, subleases, licenses, other agreements creating a
possessory interest and other occupancy agreements, including all amendments,
riders, addenda, exhibits and schedules thereto, and also including any
guaranties thereof and any security deposits and other deposits (and any
interest thereon),  thereunder, affecting the South Square Land and South Square
Improvements which are shown on Exhibit B‑1 attached hereto and any New Leases
(as hereinafter defined in Section 10.3) with respect to the South Square Land
and the South Square Improvements (collectively, the “South Square Leases”);

(v) South Square Fixtures and Personal Property.  All of South Square Seller’s
right, title and interest in and to all fixtures, machinery systems, equipment
and personal property owned by South Square Seller attached or appurtenant to,
located on and used in connection with the ownership, use, management,
maintenance and operation of the South Square Land or the South Square
Improvements (collectively, “South Square Fixtures and Personal Property”); and

(vi) South Square Intangible Property.  All of South Square Seller’s right,
title and interest, if any, in and to all of the following items, to the extent
assignable and without warranty or cost to South Square Seller:  all (A)
consents, licenses, approvals (governmental or otherwise), certificates of
occupancy, certificates, permits, plans, development rights, warranties,
guarantees and floor plans, plans and specifications, and (B) trademarks or
tradenames, websites, telephone numbers, copyrights and development rights
relating to the South Square Land, South Square Appurtenances, South Square
Improvements, South Square Leases or the South Square Fixtures and Personal
Property (collectively, “South Square Intangible Property”).

(b) Patterson Place Seller agrees to sell, transfer and assign to Purchaser and
Purchaser agrees to purchase, accept and assume from Patterson Place Seller,
subject to and in accordance with the provisions of this Agreement, all of the
following (collectively, the “Patterson Place Property”):



2

--------------------------------------------------------------------------------

 



(i) Patterson Place Land.  The parcel(s) of real property, including outparcels
and pad sites within said parcel(s),  located in Durham, North Carolina more
particularly described in Exhibit A‑2 attached hereto, and all of the right,
title, and interest of Patterson Place Seller in and to any land lying in the
bed of any street, avenue or alley, open or closed, in front of, abutting or
adjoining any such parcel(s) of real property, and all right, title and interest
of Patterson Place Seller in and to any award made or to be made as a result of
any street closure (collectively, “Patterson Place Land”);

(ii) Patterson Place Appurtenances.  All of Patterson Place Seller’s right,
title and interest in and to all easements, rights of way, licenses, privileges,
subsurface rights, water rights, air rights, development rights and other rights
appurtenant to the Land (collectively, “Patterson Place Appurtenances”);

(iii) Patterson Place Improvements.  All improvements and structures located on
the Patterson Place Land (collectively, “Patterson Place Improvements”);

(iv) Patterson Place Leases.  All of Patterson Place Seller’s right, title and
interest in and to all leases, subleases, licenses, other agreements creating a
possessory interest and other occupancy agreements, including all amendments,
riders, addenda, exhibits and schedules thereto, and also including any
guaranties thereof and any security deposits and other deposits (and any
interest thereon),  thereunder, affecting the Patterson Place Land and Patterson
Place Improvements which are shown on Exhibit B‑2 attached hereto and any New
Leases with respect to the Patterson Place Land and the Patterson Place
Improvements (collectively, the “Patterson Place Leases”);

(v) Patterson Place Fixtures and Personal Property.  All of Patterson Place
Seller’s right, title and interest in and to all fixtures, machinery systems,
equipment and personal property owned by Patterson Place Seller attached or
appurtenant to, located on and used in connection with the ownership, use,
management, maintenance and operation of the Patterson Place Land or the
Patterson Place Improvements (collectively, “Patterson Place Fixtures and
Personal Property”); and

(vi) Patterson Place Intangible Property.  All of Patterson Place Seller’s
right, title and interest, if any, in and to all of the following items, to the
extent assignable and without warranty or cost to Patterson Place Seller:  all
(A) consents, licenses, approvals (governmental or otherwise), certificates of
occupancy, certificates, permits, plans, development rights, warranties,
guarantees and floor plans, plans and specifications, and (B) trademarks or
tradenames, websites, telephone numbers, copyrights and development rights
relating to the Patterson Place Land, Patterson Place Appurtenances, Patterson
Place Improvements, Patterson Place Leases or the Patterson Place Fixtures and
Personal Property (collectively, “Patterson Place Intangible Property”).

(c) Wendover Village II Seller agrees to sell, transfer and assign to Purchaser
and Purchaser agrees to purchase, accept and assume from Wendover Village II
Seller, subject to



3

--------------------------------------------------------------------------------

 



and in accordance with the provisions of this Agreement, all of the following
(collectively, the “Wendover Village II Property”):

(i) Wendover Village II Land.  The parcel(s) of real property, including
outparcels and pad sites within said parcel(s),  located in Greensboro, North
Carolina more particularly described in Exhibit A‑3 attached hereto, and all of
the right, title, and interest of Wendover Village II Seller in and to any land
lying in the bed of any street, avenue or alley, open or closed, in front of,
abutting or adjoining any of the parcels of real property, and all right, title
and interest of Wendover Village II Seller in and to any award made or to be
made as a result of any street closure (collectively, “Wendover Village II
Land”);

(ii) Wendover Village II Appurtenances.  All of Wendover Village II Seller’s
right, title and interest in and to all easements, rights of way, licenses,
privileges, subsurface rights, water rights, air rights, development rights and
other rights appurtenant to the Land (collectively, “Wendover Village II
Appurtenances”);

(iii) Wendover Village II Improvements.  All improvements and structures located
on the Wendover Village II Land (collectively, “Wendover Village II
Improvements”);

(iv) Wendover Village II Leases.  All of Wendover Village II Seller’s right,
title and interest in and to leases, subleases, licenses, other agreements
creating a possessory interest and other occupancy agreements, including all
amendments, riders, addenda, exhibits and schedules thereto, and also including
any guaranties thereof and any security deposits and other deposits (and any
interest thereon),  thereunder, affecting the Wendover Village II Land and
Wendover Village II Improvements which are shown on Exhibit B‑3 attached hereto
and any New Leases with respect to the Wendover Village II Land and the Wendover
Village II Improvements (collectively, the “Wendover Village II Leases”);

(v) Wendover Village II Fixtures and Personal Property.  All of Wendover Village
II Seller’s right, title and interest in and to all fixtures, machinery systems,
equipment and personal property owned by Wendover Village II Seller attached or
appurtenant to, located on and used in connection with the ownership, use,
management, maintenance and operation of the Wendover Village II Land or the
Wendover Village II Improvements (collectively, “Wendover Village II Fixtures
and Personal Property”); and

(vi) Wendover Village II Intangible Property. All of Wendover Village II
Seller’s right, title and interest, if any, in and to all of the following
items, to the extent assignable and without warranty or cost to Wendover Village
II Seller:  all (A) consents, licenses, approvals (governmental or otherwise),
certificates of occupancy, certificates, permits, plans, development rights,
warranties, guarantees and floor plans, plans and specifications, (B)
environmental agreements and the rights, covenants and protections contained
therein including, but not limited to, the Brownfields Agreement between the
North Carolina Department of Environmental Quality (formerly known as



4

--------------------------------------------------------------------------------

 



the North Carolina Department of Environmental and Natural Resources,
hereinafter referred to as “NCDEQ”) and Wendover Village, LLC and executed on
February 21, 2003 (the “Wendover Brownfields Agreement”), a copy of which is
attached as Exhibit A to that certain Notice of Brownfields Property dated
February 24, 2003 and recorded in the Register of Deeds for Guilford County,
North Carolina in Deed Book 5751, Page 2110 (the “Wendover Brownfields Notice”);
and (C) trademarks or tradenames, websites, telephone numbers, copyrights and
development rights relating to the Wendover Village II Land, Wendover Village II
Appurtenances, Wendover Village II Improvements, Wendover Village II Leases or
the Wendover Village II Fixtures and Personal Property (collectively, “Wendover
Village II Intangible Property”; provided, however that the foregoing Wendover
Village II Intangible Property shall not include the Wendover Village II
Seller’s right, title and/or interest to the Pollution Legal Liability Select
Policy issued by AIG Specialty Insurance Company (the “Wendover Environmental
Policy”) held by the Wendover Village II Seller on the Wendover Village II
Property).

(d) Alexander Pointe Seller agrees to sell, transfer and assign to Purchaser and
Purchaser agrees to purchase, accept and assume from Alexander Pointe Seller,
subject to and in accordance with the provisions of this Agreement, all of the
following (collectively, the “Alexander Pointe Property”):

(i) Alexander Pointe Land.  The parcel(s) of real property, including outparcels
and pad sites within said parcel(s),  located in Salisbury, North Carolina more
particularly described in Exhibit A‑4 attached hereto, and all of the right,
title, and interest of Alexander Pointe Seller in and to any land lying in the
bed of any street, avenue or alley, open or closed, in front of, abutting or
adjoining any such parcel(s) of real property, and all right, title and interest
of Alexander Pointe Seller in and to any award made or to be made as a result of
any street closure (collectively, “Alexander Pointe Land”);

(ii) Alexander Pointe Appurtenances.  All of Alexander Pointe Seller’s right,
title and interest in and to all easements, rights of way, licenses, privileges,
subsurface rights, water rights, air rights, development rights and other rights
appurtenant to the Land (collectively, “Alexander Pointe Appurtenances”);

(iii) Alexander Pointe Improvements.  All improvements and structures located on
the Alexander Pointe Land (collectively, “Alexander Pointe Improvements”);

(iv) Alexander Pointe Leases.  All of Alexander Pointe Seller’s right, title and
interest in and to all leases, subleases, licenses, other agreements creating a
possessory interest and other occupancy agreements, including all amendments,
riders, addenda, exhibits and schedules thereto, and also including any
guaranties thereof and any security deposits and other deposits (and any
interest thereon),  thereunder, affecting the Alexander Pointe Land and
Alexander Pointe Improvements which are shown on Exhibit B‑4 attached hereto and
any New Leases with respect to the Alexander Pointe



5

--------------------------------------------------------------------------------

 



Land and the Alexander Pointe Improvements (collectively, the “Alexander Pointe
Leases”);

(v) Alexander Pointe Fixtures and Personal Property.  All of Alexander Pointe
Seller’s right, title and interest in and to all fixtures, machinery systems,
equipment and personal property owned by Alexander Pointe Seller attached or
appurtenant to, located on and used in connection with the ownership, use,
management, maintenance and operation of the Alexander Pointe Land or the
Alexander Pointe Improvements (collectively, “Alexander Pointe Fixtures and
Personal Property”); and

(vi) Alexander Pointe Intangible Property.  All of Alexander Pointe Seller’s
right, title and interest, if any, in and to all of the following items, to the
extent assignable and without warranty or cost to Alexander Pointe Seller:  all
(A) consents, licenses, approvals (governmental or otherwise), certificates of
occupancy, certificates, permits, plans, development rights, warranties,
guarantees and floor plans, plans and specifications, and (B) trademarks or
tradenames, websites, telephone numbers, copyrights and development rights
relating to the Alexander Pointe Land, Alexander Pointe Appurtenances, Alexander
Pointe Improvements, Alexander Pointe Leases or the Alexander Pointe Fixtures
and Personal Property (collectively, “Alexander Pointe Intangible Property”).

(e) Harper Hills Seller agrees to sell, transfer and assign to Purchaser and
Purchaser agrees to purchase, accept and assume from Harper Hills Seller,
subject to and in accordance with the provisions of this Agreement, all of the
following (collectively, the “Harper Hills Property”, and together with the
South Square Property, the Patterson Place Property, the Wendover Village II
Property and the Alexander Pointe Property, the “North Carolina Properties”):

(i) Harper Hills Land.  The parcel(s) of real property, including outparcels and
pad sites within said parcel(s),  located in Winston-Salem, North Carolina more
particularly described in Exhibit A‑5 attached hereto, and all of the right,
title, and interest of Harper Hills Seller in and to any land lying in the bed
of any street, avenue or alley, open or closed, in front of, abutting or
adjoining any such parcel(s) of real property, and all right, title and interest
of Harper Hills Seller in and to any award made or to be made as a result of any
street closure (collectively, “Harper Hills Land”);

(ii) Harper Hills Appurtenances.  All of Harper Hills Seller’s right, title and
interest in and to all easements, rights of way, licenses, privileges,
subsurface rights, water rights, air rights, development rights and other rights
appurtenant to the Land (collectively, “Harper Hills Appurtenances”);

(iii) Harper Hills Improvements.  All improvements and structures located on the
Harper Hills Land (collectively, “Harper Hills Improvements”);

(iv) Harper Hills Leases.  All of Harper Hills Seller’s right, title and
interest in and to all leases, subleases, licenses, other agreements creating a
possessory interest and other occupancy agreements, including all amendments,
riders, addenda,



6

--------------------------------------------------------------------------------

 



exhibits and schedules thereto, and also including any guaranties thereof and
any security deposits and other deposits (and any interest
thereon),  thereunder, affecting the Harper Hills Land and Harper Hills
Improvements which are shown on Exhibit B‑5 attached hereto and any New Leases
with respect to the Harper Hills Land and the Harper Hills Improvements
(collectively, the “Harper Hills Leases”);

(v) Harper Hills Fixtures and Personal Property.  All of Harper Hills Seller’s
right, title and interest in and to all fixtures, machinery systems, equipment
and personal property owned by Harper Hills Seller attached or appurtenant to,
located on and used in connection with the ownership, use, management,
maintenance and operation of the Harper Hills Land or the Harper Hills
Improvements (collectively, “Harper Hills Fixtures and Personal Property”); and

(vi) Harper Hills Intangible Property.  All of Harper Hills Seller’s right,
title and interest, if any, in and to all of the following items, to the extent
assignable and without warranty or cost to Harper Hills Seller:  all (A)
consents, licenses, approvals (governmental or otherwise), certificates of
occupancy, certificates, permits, plans, development rights, warranties,
guarantees and floor plans, plans and specifications, and (B) trademarks or
tradenames, websites, telephone numbers, copyrights and development rights
relating to the Harper Hills Land, Harper Hills Appurtenances, Harper Hills
Improvements, Harper Hills Leases or the Harper Hills Fixtures and Personal
Property (collectively, “Harper Hills Intangible Property”).

(f) North Hampton Seller agrees to sell, transfer and assign to Purchaser and
Purchaser agrees to purchase, accept and assume from North Hampton Seller,
subject to and in accordance with the provisions of this Agreement, all of the
following (collectively, the “North Hampton Property”):

(i) North Hampton Land.  The parcel(s) of real property, including outparcels
and pad sites within said parcel(s),  located in Taylors, South Carolina more
particularly described in Exhibit A‑6 attached hereto, and all of the right,
title, and interest of North Hampton Seller in and to any land lying in the bed
of any street, avenue or alley, open or closed, in front of, abutting or
adjoining any such parcel(s) of real property, and all right, title and interest
of North Hampton Seller in and to any award made or to be made as a result of
any street closure (collectively, “North Hampton Land”);

(ii) North Hampton Appurtenances.  All of North Hampton Seller’s right, title
and interest in and to all easements, rights of way, licenses, privileges,
subsurface rights, water rights, air rights, development rights and other rights
appurtenant to the Land (collectively, “North Hampton Appurtenances”);

(iii) North Hampton Improvements.  All improvements and structures located on
the North Hampton Land (collectively, “North Hampton Improvements”);



7

--------------------------------------------------------------------------------

 



(iv) North Hampton Leases. All of North Hampton Seller’s right, title and
interest in and to all leases, subleases, licenses, other agreements creating a
possessory interest and other occupancy agreements, including all amendments,
riders, addenda, exhibits and schedules thereto, and also including any
guaranties thereof and any security deposits and other deposits (and any
interest thereon),  thereunder, affecting the North Hampton Land and North
Hampton Improvements which are shown on Exhibit B‑6 attached hereto and any New
Leases with respect to the North Hampton Land and the North Hampton Improvements
(collectively, the “North Hampton Leases”);

(v) North Hampton Fixtures and Personal Property.  All North Hampton Seller’s
right, title and interest in and to all fixtures, machinery systems, equipment
and personal property owned by North Hampton Seller attached or appurtenant to,
located on and used in connection with the ownership, use, management,
maintenance and operation of the North Hampton Land or the North Hampton
Improvements (collectively, “North Hampton Fixtures and Personal Property”); and

(vi) North Hampton Intangible Property.  All of North Hampton Seller’s right,
title and interest, if any, in and to all of the following items, to the extent
assignable and without warranty or cost to North Hampton Seller:  all (A)
consents, licenses, approvals (governmental or otherwise), certificates of
occupancy, certificates, permits, plans, development rights, warranties,
guarantees and floor plans, plans and specifications, and (B) trademarks or
tradenames, websites, telephone numbers, copyrights and development rights
relating to the North Hampton Land, North Hampton Appurtenances, North Hampton
Improvements, North Hampton Leases or the North Hampton Fixtures and Personal
Property (collectively, “North Hampton Intangible Property”).

(g) Willowbrook Seller agrees to sell, transfer and assign to Purchaser and
Purchaser agrees to purchase, accept and assume from Willowbrook Seller, subject
to and in accordance with the provisions of this Agreement, all of the following
(collectively, the “Willowbrook Property”):

(i) Willowbrook Land.  The parcel(s) of real property, including outparcels and
pad sites within said parcel(s),  located in Nashville, Tennessee more
particularly described in Exhibit A‑7 attached hereto, and all of the right,
title, and interest of Willowbrook Seller in and to any land lying in the bed of
any street, avenue or alley, open or closed, in front of, abutting or adjoining
any such parcel(s) of real property, and all right, title and interest of
Willowbrook Seller in and to any award made or to be made as a result of any
street closure (collectively, “Willowbrook Land”);

(ii) Willowbrook Appurtenances.  All of Willowbrook Seller’s right, title and
interest in and to all easements, rights of way, licenses, privileges,
subsurface rights, water rights, air rights, development rights and other rights
appurtenant to the Land (collectively, “Willowbrook Appurtenances”);



8

--------------------------------------------------------------------------------

 



(iii) Willowbrook Improvements.  All improvements and structures located on the
Willowbrook Land (collectively, “Willowbrook Improvements”);

(iv) Willowbrook Leases.  All of Willowbrook Seller’s right, title and interest
in and to all leases, subleases, licenses, other agreements creating a
possessory interest and other occupancy agreements, including all amendments,
riders, addenda, exhibits and schedules thereto, and also including any
guaranties thereof and any security deposits and other deposits (and any
interest thereon),  thereunder, affecting the Willowbrook Land and Willowbrook
Improvements which are shown on Exhibit B‑7 attached hereto and any New Leases
with respect to the Willowbrook Land and the Willowbrook Improvements
(collectively, the “Willowbrook Leases”);

(v) Willowbrook Fixtures and Personal Property.  All of Willowbrook Seller’s
right, title and interest in and to all fixtures, machinery systems, equipment
and personal property owned by Willowbrook Seller attached or appurtenant to,
located on and used in connection with the ownership, use, management,
maintenance and operation of the Willowbrook Land or the Willowbrook
Improvements (collectively, “Willowbrook Fixtures and Personal Property”); and

(vi) Willowbrook Intangible Property.  All of Willowbrook Seller’s right, title
and interest, if any, in and to all of the following items, to the extent
assignable and without warranty or cost to Willowbrook Seller:  all (A)
consents, licenses, approvals (governmental or otherwise), certificates of
occupancy, certificates, permits, plans, development rights, warranties,
guarantees and floor plans, plans and specifications, and (B) trademarks or
tradenames, websites, telephone numbers, copyrights and development rights
relating to the Willowbrook Land, Willowbrook Appurtenances, Willowbrook
Improvements, Willowbrook Leases or the Willowbrook Fixtures and Personal
Property (collectively, “Willowbrook Intangible Property”).

(h) Broadmoor Seller agrees to sell, transfer and assign to Purchaser and
Purchaser agrees to purchase, accept and assume from Broadmoor Seller, subject
to and in accordance with the provisions of this Agreement, all of the following
(collectively, the “Broadmoor Property”):

(i) Broadmoor Land.  The parcel(s) of real property, including outparcels and
pad sites within said parcel(s),  located in South Bend, Indiana more
particularly described in Exhibit A‑8 attached hereto, and all of the right,
title, and interest of Broadmoor Seller in and to any land lying in the bed of
any street, avenue or alley, open or closed, in front of, abutting or adjoining
any such parcel(s) of real property, and all right, title and interest of
Broadmoor Seller in and to any award made or to be made as a result of any
street closure (collectively, “Broadmoor Land”);

(ii) Broadmoor Appurtenances.  All of Broadmoor Seller’s right, title and
interest in and to all easements, rights of way, licenses, privileges,
subsurface rights, water rights, air rights, development rights and other rights
appurtenant to the Land (collectively, “Broadmoor Appurtenances”);



9

--------------------------------------------------------------------------------

 



(iii) Broadmoor Improvements.  All improvements and structures located on the
Broadmoor Land (collectively, “Broadmoor Improvements”);

(iv) Broadmoor Leases.  All of Broadmoor Seller’s right, title and interest in
and to all leases, subleases, licenses, other agreements creating a possessory
interest and other occupancy agreements, including all amendments, riders,
addenda, exhibits and schedules thereto, and also including any guaranties
thereof and any security deposits and other deposits (and any interest
thereon),  thereunder, affecting the Broadmoor Land and Broadmoor Improvements
which are shown on Exhibit B‑8 attached hereto and any New Leases with respect
to the Broadmoor Land and the Broadmoor Improvements (collectively, the
“Broadmoor Leases”);

(v) Broadmoor Fixtures and Personal Property.  All of Broadmoor Seller’s right,
title and interest in and to all fixtures, machinery systems, equipment and
personal property owned by Broadmoor Seller attached or appurtenant to, located
on and used in connection with the ownership, use, management, maintenance and
operation of the Broadmoor Land or the Broadmoor Improvements (collectively,
“Broadmoor Fixtures and Personal Property”); and

(vi) Broadmoor Intangible Property.  All of Broadmoor Seller’s right, title and
interest, if any, in and to all of the following items, to the extent assignable
and without warranty or cost to Broadmoor Seller:  all (A) consents, licenses,
approvals (governmental or otherwise), certificates of occupancy, certificates,
permits, plans, development rights, warranties, guarantees and floor plans,
plans and specifications, and (B) trademarks or tradenames, websites, telephone
numbers, copyrights and development rights relating to the Broadmoor Land,
Broadmoor Appurtenances, Broadmoor Improvements, Broadmoor Leases or the
Broadmoor Fixtures and Personal Property (collectively, “Broadmoor Intangible
Property”).

(i) Oakland Seller agrees to sell, transfer and assign to Purchaser and
Purchaser agrees to purchase, accept and assume from Oakland Seller, subject to
and in accordance with the provisions of this Agreement, all of the following
(collectively, the “Oakland Property”):

(i) Oakland Land.  The parcel(s) of real property, including outparcels and pad
sites within said parcel(s),  located in Oakland, Tennessee more particularly
described in Exhibit A‑9 attached hereto, and all of the right, title, and
interest of Oakland Seller in and to any land lying in the bed of any street,
avenue or alley, open or closed, in front of, abutting or adjoining any such
parcel(s) of real property, and all right, title and interest of Oakland Seller
in and to any award made or to be made as a result of any street closure
(collectively, “Oakland Land”);

(ii) Oakland Appurtenances.  All of Oakland Seller’s right, title and interest
in and to all easements, rights of way, licenses, privileges, subsurface rights,
water rights, air rights, development rights and other rights appurtenant to the
Land (collectively, “Oakland Appurtenances”);



10

--------------------------------------------------------------------------------

 



(iii) Oakland Improvements.  All improvements and structures located on the
Oakland Land (collectively, “Oakland Improvements”);

(iv) Oakland Leases.  All of Oakland Seller’s right, title and interest in and
to all leases, subleases, licenses, other agreements creating a possessory
interest and other occupancy agreements, including all amendments, riders,
addenda, exhibits and schedules thereto, and also including any guaranties
thereof and any security deposits and other deposits (and any interest
thereon),  thereunder, affecting the Oakland Land and Oakland Improvements which
are shown on Exhibit B‑9 attached hereto and any New Leases with respect to the
Oakland Land and the Oakland Improvements (collectively, the “Oakland Leases”);

(v) Oakland Fixtures and Personal Property.  All of Oakland Seller’s right,
title and interest in and to all fixtures, machinery systems, equipment and
personal property owned by Oakland Seller attached or appurtenant to, located on
and used in connection with the ownership, use, management, maintenance and
operation of the Oakland Land or the Oakland Improvements (collectively,
“Oakland Fixtures and Personal Property”); and

(vi) Oakland Intangible Property.  All of Oakland Seller’s right, title and
interest, if any, in and to all of the following items, to the extent assignable
and without warranty or cost to Oakland Seller:  all (A) consents, licenses,
approvals (governmental or otherwise), certificates of occupancy, certificates,
permits, plans, development rights, warranties, guarantees and floor plans,
plans and specifications, and (B) trademarks or tradenames, websites, telephone
numbers, copyrights and development rights relating to the Oakland Land, Oakland
Appurtenances, Oakland Improvements, Oakland Leases or the Oakland Fixtures and
Personal Property (collectively, “Oakland Intangible Property”).

(j) Waynesboro Seller agrees to sell, transfer and assign to Purchaser and
Purchaser agrees to purchase, accept and assume from Waynesboro Seller, subject
to and in accordance with the provisions of this Agreement, all of the following
(collectively, the “Waynesboro Property”):

(i) Waynesboro Land.  The parcel(s) of real property, including outparcels and
pad sites within said parcel(s),  located in Waynesboro, Virginia more
particularly described in Exhibit A‑10 attached hereto, and all of the right,
title, and interest of Waynesboro Seller in and to any land lying in the bed of
any street, avenue or alley, open or closed, in front of, abutting or adjoining
any such parcel(s) of real property, and all right, title and interest of
Waynesboro Seller in and to any award made or to be made as a result of any
street closure (collectively, “Waynesboro Land”);

(ii) Waynesboro Appurtenances.  All of Waynesboro Seller’s right, title and
interest in and to all easements, rights of way, licenses, privileges,
subsurface rights, water rights, air rights, development rights and other rights
appurtenant to the Land (collectively, “Waynesboro Appurtenances”);



11

--------------------------------------------------------------------------------

 



(iii) Waynesboro Improvements.  All improvements and structures located on the
Waynesboro Land (collectively, “Waynesboro Improvements”);

(iv) Waynesboro Leases.  All of Waynesboro Seller’s right, title and interest in
and to all leases, subleases, licenses, other agreements creating a possessory
interest and other occupancy agreements, including all amendments, riders,
addenda, exhibits and schedules thereto, and also including any guaranties
thereof and any security deposits and other deposits (and any interest
thereon),  thereunder, affecting the Waynesboro Land and Waynesboro Improvements
which are shown on Exhibit B‑10 attached hereto and any New Leases with respect
to the Waynesboro Land and the Waynesboro Improvements (collectively, the
“Waynesboro Leases”);

(v) Waynesboro Fixtures and Personal Property.  All of Waynesboro Seller’s
right, title and interest in and to all fixtures, machinery systems, equipment
and personal property owned by Waynesboro Seller attached or appurtenant to,
located on and used in connection with the ownership, use, management,
maintenance and operation of the Waynesboro Land or the Waynesboro Improvements
(collectively, “Waynesboro Fixtures and Personal Property”); and

(vi) Waynesboro Intangible Property.  All Waynesboro Seller’s right, title and
interest, if any, in and to all of the following items, to the extent assignable
and without warranty or cost to Waynesboro Seller:  all (A) consents, licenses,
approvals (governmental or otherwise), certificates of occupancy, certificates,
permits, plans, development rights, warranties, guarantees and floor plans,
plans and specifications, and (B) trademarks or tradenames, websites, telephone
numbers, copyrights and development rights relating to the Waynesboro Land,
Waynesboro Appurtenances, Waynesboro Improvements, Waynesboro Leases or the
Waynesboro Fixtures and Personal Property (collectively, “Waynesboro Intangible
Property”).

(k) Kroger Junction Seller agrees to sell, transfer and assign to Purchaser and
Purchaser agrees to purchase, accept and assume from Kroger Junction Seller,
subject to and in accordance with the provisions of this Agreement, all of the
following (collectively, the “Kroger Junction Property”, and together with the
South Shore Property, the Patterson Place Property, the Wendover Village II
Property, the Alexander Pointe Property, the Harper Hills Property, the North
Hampton Property, the Willowbrook Property, the Broadmoor Property, the Oakland
Property and the Waynesboro Property, collectively, the “Properties” and each,
sometimes a “Property”):

(i) Kroger Junction Land.  The parcel(s) of real property , including outparcels
and pad sites within said parcel(s),  located in Pasadena, Texas more
particularly described in Exhibit A‑11 attached hereto, and all of the right,
title, and interest of Kroger Junction Seller in and to any land lying in the
bed of any street, avenue or alley, open or closed, in front of, abutting or
adjoining any such parcel(s) of real property, and all right, title and interest
of Kroger Junction Seller in and to any award made or to be made as a result of
any street closure (collectively, “Kroger Junction Land”);



12

--------------------------------------------------------------------------------

 



(ii) Kroger Junction Appurtenances.  All of Kroger Junction Seller’s right,
title and interest in and to all easements, rights of way, licenses, privileges,
subsurface rights, water rights, air rights, development rights and other rights
appurtenant to the Land (collectively, “Kroger Junction Appurtenances”);

(iii) Kroger Junction Improvements.  All improvements and structures located on
the Kroger Junction Land (the “Kroger Junction Improvements”, and together with
the South Shore  Improvements, the Patterson Place Improvements, the Wendover
Village II Improvements, the Alexander Pointe Improvements, the Harper Hills
Improvements, the North Hampton Improvements, the Willowbrook Improvements, the
Broadmoor Improvements, the Oakland Improvements and the Waynesboro
Improvements, collectively, the “Improvements”);

(iv) Kroger Junction Leases.  All of Kroger Junction Seller’s right, title and
interest in and to all leases, subleases, licenses, other agreements creating a
possessory interest and other occupancy agreements, including all amendments,
riders, addenda, exhibits and schedules thereto, and also including any
guaranties thereof and any security deposits and other deposits (and any
interest thereon),  thereunder, affecting the Kroger Junction Land and Kroger
Junction Improvements which are shown on Exhibit B‑11 attached hereto and any
New Leases with respect to the Kroger Junction Land and the Kroger Junction
Improvements (collectively, the “Kroger Junction Leases”, and together with the
South Shore Leases, the Patterson Place Leases, the Wendover Village II Leases,
the Alexander Pointe Leases, the Harper Hills Leases, the North Hampton Leases,
the Willowbrook Leases, the Broadmoor Leases, the Oakland Leases, and the
Waynesboro Leases, collectively, the “Leases”);

(v) Kroger Junction Fixtures and Personal Property.  All of Kroger Junction
Seller’s right, title and interest in and to all fixtures, machinery systems,
equipment and personal property owned by Kroger Junction Seller attached or
appurtenant to, located on and used in connection with the ownership, use,
management, maintenance and operation of the Kroger Junction Kroger Junction
Land or the Kroger Junction Improvements (collectively, “Kroger Junction
Fixtures and Personal Property”); and

(vi) Kroger Junction Intangible Property.  All of Kroger Junction Seller’s
right, title and interest, if any, in and to all of the following items, to the
extent assignable and without warranty or cost to Kroger Junction Seller:  all
(A) consents, licenses, approvals (governmental or otherwise), certificates of
occupancy, certificates, permits, plans, development rights, warranties,
guarantees and floor plans, plans and specifications, and (B) trademarks or
tradenames, websites, telephone numbers, copyrights and development rights
relating to the Kroger Junction Land, Kroger Junction Appurtenances, Kroger
Junction Improvements, Kroger Junction Leases or the Kroger Junction Fixtures
and Personal Property (collectively, “Kroger Junction Intangible Property”).

1.2 No Representations.  Except for Sellers’ representations and warranties set
forth in Article XIII or in the Closing Documents (as hereinafter defined)
executed by Sellers, Sellers



13

--------------------------------------------------------------------------------

 



make no express or implied representation or warranty with respect to the
Properties, and, to the extent permitted by law, excludes and disclaims any
statutory and other representations and/or warranties.

1.3 No Reliance.  Purchaser agrees that except for Sellers’ representations and
warranties set forth in Article XIII or in the Closing Documents, Purchaser is
not relying on and has not relied on any statements, promises, information or
representations made or furnished by Sellers or by any real estate broker, agent
or any other person representing or purporting to represent Sellers but rather
is relying solely on its own expertise and on the expertise of its consultants
and on the inspections and investigations Purchaser and its consultants have
conducted or will conduct.

1.4 Acceptance of Deeds and Purchase Price. 

(a) Purchaser hereby acknowledges and agrees that the acceptance by Purchaser of
the Deeds (as hereinafter defined) by Purchaser shall be deemed to be full
performance and discharge of every agreement and obligation on the part of
Sellers to be performed under this Agreement except those, if any, which are
herein specifically stated to survive the Closing and/or the delivery of the
Deeds.  No agreement or representation or warranty made in this Agreement by any
Seller will survive the Closing and the delivery of the Deeds, unless expressly
provided otherwise.

(b) Sellers hereby acknowledge and agree that the acceptance of the Purchase
Price (as hereinafter defined) by Sellers shall be deemed to be full performance
and discharge of every agreement and obligation on the part of Purchaser to be
performed under this Agreement except those, if any, which are herein
specifically stated to survive the Closing and the delivery of the Deeds. No
agreement or representation or warranty made in this Agreement by Purchaser will
survive the Closing and the delivery of the Deeds, unless expressly provided
otherwise.

1.5 “AS IS”.  EXCEPT AS SPECIFICALLY SET FORTH TO THE CONTRARY IN THIS AGREEMENT
OR IN ANY OF THE CLOSING DOCUMENTS EXECUTED BY SELLERS, PURCHASER AGREES (A) TO
TAKE THE PROPERTIES IN THE CONDITION EXISTING ON THE CLOSING DATE “AS IS, WHERE
IS, WITH ALL FAULTS” OF EVERY KIND AND NATURE WHATSOEVER, WHETHER LATENT OR
PATENT AND WHETHER NOW OR HEREAFTER EXISTING, AND (B) THAT NO REPRESENTATIONS OR
WARRANTIES ARE MADE OR RESPONSIBILITIES ASSUMED BY SELLERS AS TO THE CONDITION
OF THE PROPERTIES, AS TO THE TERMS OF ANY LEASES OR OTHER DOCUMENTS OR AS TO ANY
INCOME, EXPENSE, OPERATION OR ANY OTHER MATTER OR THING AFFECTING OR RELATING TO
THE PROPERTIES, NOW OR ON THE CLOSING DATE.

PURCHASER ACKNOWLEDGES THAT AS OF THE CLOSING DATE, PURCHASER WILL HAVE
INSPECTED THE PROPERTIES AND OBSERVED THE PHYSICAL CHARACTERISTICS AND
CONDITIONS OF EACH AND WILL HAVE HAD THE OPPORTUNITY TO CONDUCT SUCH
INVESTIGATIONS AND STUDIES ON OR OVER THE PROPERTIES AND ADJACENT AREAS AS IT
DEEMS NECESSARY AND, EXCEPT FOR THE EXCEPTED CLAIMS (AS DEFINED BELOW), HEREBY
WAIVES ANY AND



14

--------------------------------------------------------------------------------

 



ALL OBJECTIONS TO OR COMPLAINTS REGARDING THE PROPERTIES AND THE CONDITION OF
EACH, INCLUDING, BUT NOT LIMITED TO, FEDERAL, STATE OR COMMON LAW-BASED ACTIONS
AND ANY PRIVATE RIGHT OF ACTION UNDER STATE AND FEDERAL LAW TO WHICH THE
PROPERTIES ARE OR MAY BE SUBJECT, INCLUDING, BUT NOT LIMITED TO, CLAIMS RELATING
TO CERCLA, RCRA, PHYSICAL CHARACTERISTICS AND EXISTING CONDITIONS, INCLUDING
STRUCTURAL AND GEOLOGICAL CONDITIONS, SUBSURFACE SOIL AND WATER CONDITIONS, AND
SOLID AND HAZARDOUS WASTE AND HAZARDOUS MATERIALS ON, UNDER, ADJACENT TO OR
OTHERWISE AFFECTING THE PROPERTIES.  PURCHASER FURTHER ASSUMES THE RISK OF
CHANGES IN APPLICABLE LAWS AND REGULATIONS RELATING TO PAST, PRESENT AND FUTURE
ENVIRONMENTAL CONDITIONS ON THE PROPERTIES AND THE RISK THAT ADVERSE PHYSICAL
CHARACTERISTICS AND CONDITIONS, INCLUDING THE PRESENCE OF HAZARDOUS MATERIALS OR
OTHER CONTAMINANTS, MAY NOT HAVE BEEN REVEALED BY ITS INVESTIGATION.

1.6 Seller Released from Liability.  Except with respect to any representation
expressly provided by Sellers in this Agreement or in the Closing Documents
(including the Sellers’ Representations (as hereinafter defined), Purchaser
hereby fully and forever waives, and Sellers hereby fully and forever disclaim
and shall not be liable or bound in any manner by, any and all warranties,
guarantees, promises, statements, representations or information of whatever
type or kind with respect to the Properties, whether express, implied or
otherwise, including warranties of fitness for a particular purpose,
tenantability, habitability or use.  Purchaser agrees that:

(a) Except for any Claims (as defined below) arising out of a breach or default
by Sellers under this Agreement (including a breach of any of Sellers’
representations and warranties in Article XIII) or the Closing Documents
executed by any Seller (“Excepted Claims”), Purchaser and anyone claiming by,
through or under Purchaser hereby waives its right to recover from and fully and
irrevocably releases Sellers and each Seller’s employees, officers, directors,
trustees, shareholders, members, partners, representatives, agents, servants,
attorneys, affiliates, parents, subsidiaries, successors and assigns, and all
persons, firms, corporations and organizations in their behalf (“Released
Parties”) from any and all claims, responsibility and/or liability that it may
now have or hereafter acquire against any of the Released Parties for any and
all costs, losses, claims, liabilities, damages, expenses, demands, debts,
controversies, claims, actions or causes of actions (collectively, “Claims”)
arising from or related to the condition (including any construction defects,
errors, omissions or other conditions, latent or otherwise, and the presence in
the soil, air, structures and surface and subsurface waters or materials or
substances that have been or may in the future be deemed to be hazardous
materials or otherwise toxic, hazardous, undesirable or subject to regulation
and that may need to be specifically treated, handled and/or removed from the
Properties under current or future federal, state and local laws, regulations or
guidelines or common law), valuation, salability or utility of the Properties,
condition of title to the Properties, compliance with any applicable federal,
state or local law, rule or regulations or common law with respect to any of the
Properties, or any Property’s suitability for any purposes whatsoever, and any
information furnished by the Released Parties in connection with this
Agreement.   Purchaser hereby agrees, represents and



15

--------------------------------------------------------------------------------

 



warrants that (i) Purchaser realizes and acknowledges that factual matters now
unknown to it may have given or may hereafter give rise to Claims which are
presently unknown, unanticipated and unsuspected, and (ii) the waivers and
releases herein have been negotiated and agreed upon in light of such
realization, and (iii) Purchaser nevertheless intends to and does hereby, to the
extent permitted by law, release, discharge and acquit the Released Parties from
any and all Claims, except for Excepted Claims.

(b) Except for the Excepted Claims, Purchaser agrees that under no circumstances
will it make any claim against, bring any action, cause of action or proceeding
against, or assert any liability upon, Sellers, their agents, consultants,
contractors, or any other persons who prepared or furnished any of the Property
Documents (as hereinafter defined) (such parties, collectively, the “Property
Documents Preparers”) as a result of the inaccuracy, unreliability or
insufficiency of, or any defect or mistake in, any of the Property Documents
(including the negligence of any Property Documents Preparer in connection with
the preparation or furnishing of any of the Property Documents), and Purchaser
hereby fully and forever releases, acquits and discharges Sellers and each
Property Documents Preparer of and from any such claims, actions, causes of
action, proceedings or liability, whether known or unknown.  This release
expressly includes claims of which Purchaser is presently unaware or which
Purchaser does not presently suspect to exist which, if known by Purchaser,
would materially affect Purchaser’s release of Sellers.

1.7 Purchaser’s Waiver of Objections.  Notwithstanding anything to the contrary
herein, Purchaser and Seller acknowledge that any written disclosures made to or
discoveries made by Purchaser prior to the Closing shall constitute notice to
Purchaser of the matter(s) disclosed or discovered, and Sellers shall have no
further liability if Purchaser thereafter consummates the transaction
contemplated hereby.

1.8 Survival.  Sellers and Purchaser have agreed upon the Purchase Price
relating to the Property and other provisions of this Agreement in contemplation
and consideration of the parties’ agreeing to the provisions of Sections 1.2,
1.3, 1.4, 1.5, 1.6 and 1.7, which Sections shall survive the Closing
indefinitely and the delivery of the Deeds and/or termination of this Agreement
and shall not be deemed merged into the Deeds or other documents executed and
delivered by Purchaser or Sellers, or both, at or in connection with Closing
(the Deeds together with such other documents, the “Closing Documents”).

ARTICLE II

PURCHASE PRICE

2.1 Purchase Price.  The purchase price is One Hundred Seventy Million Five
Hundred Thousand and 00/100 Dollars ($170,500,000.00) (the “Purchase
Price”).  The Purchase Price, net to Sellers without deduction, credit to
Purchaser or expense to Sellers, except as expressly provided otherwise in this
Agreement, will have been deposited by Purchaser with Escrow Agent (as defined
in Section 3.1) no later than the time of Closing by wire transfer of
immediately available federal funds.  No portion of the Purchase Price shall be
allocated, nor attributable, to any items of personal property.  The Purchase
Price must be received by Sellers



16

--------------------------------------------------------------------------------

 



by 1:00 P.M. EST on a particular day in order for the Closing to be deemed to
have taken place as of such date.

2.2 Unitary Agreement; Allocation.  This Agreement is intended to be a single
unitary agreement, and Sellers are required to sell all of the Properties to
Purchaser pursuant to the provisions of this Agreement, and Purchaser is
required to purchase all of the Properties from Sellers pursuant to the
provisions of this Agreement. Without limiting the generality of the foregoing,
and notwithstanding anything to the contrary set forth elsewhere in this
Agreement, in no event shall Sellers be obligated to sell less than all the
Properties.  Recognizing that this Agreement is a unitary agreement, and subject
to the provisions of the preceding sentence, the Purchase Price has been
allocated among the Properties as set forth in a Schedule of Allocated Purchase
Price agreed to by Purchaser and Sellers on or before the date hereof (each an
“Allocated Purchase Price” and collectively the “Allocated Purchase Prices”).

ARTICLE III

DEPOSIT AND OPENING OF ESCROW

3.1 Deposit.  (a) Within two (2) business days following the Effective Date and
as a condition precedent to this Agreement becoming a binding agreement between
the parties, Purchaser will deposit TWO MILLION FIVE HUNDRED THOUSAND and 00/100
DOLLARS ($2,500,000.00) (the “Initial Deposit”) with First American Title
Insurance Company, 14150 Newbrook Drive, Suite 250, Chantilly, VA 20151,
Attention:  Palma J. Collins;  Email:  pcollins@firstam.com; Telephone:
703-480-9515 (“Escrow Agent”) by wire transfer of immediately available federal
funds and will provide Escrow Agent with a fully completed form W-9 which
provides Purchaser’s tax identification number.  If Purchaser fails to deposit
the Initial Deposit within the time period provided for above, Sellers may at
any time after the time period provided for above but prior to Escrow Agent’s
receipt of the Initial Deposit, terminate this Agreement, in which event this
Agreement shall be of no further force and effect and thereafter neither party
shall have any further rights or obligations to the other hereunder, except as
otherwise set forth in this Agreement.

(b) Within two (2) business days following the expiration of the Due Diligence
Period, if Purchaser has not elected to terminate this Agreement pursuant to the
provisions of Section 6.4, Purchaser will deposit an additional ONE MILLION and
00/100 DOLLARS ($1,000,000.00) (the “Additional Deposit”; the Initial Deposit
together with the Additional Deposit, if made, the “Deposit”) with Escrow Agent
by wire transfer of immediately available federal funds.  If Purchaser fails to
deposit the Additional Deposit within the time period provided for above, it
shall be a default by Purchaser hereunder, and Sellers reserve and shall have
the right to exercise the remedies set forth in Section 12.1.

3.2 Interest Bearing.  The Deposit shall be held in an interest-bearing escrow
account by Escrow Agent in an institution as directed by Sellers and reasonably
acceptable to Purchaser.  All interest and income on the Deposit will be
remitted to the party entitled to the Deposit pursuant to this Agreement.



17

--------------------------------------------------------------------------------

 



3.3 Application.  If Closing occurs, the Deposit will be credited against the
Purchase Price at Closing. If the Closing does not occur in accordance with the
provisions hereof, the Deposit shall be delivered to the party entitled to the
Deposit, as provided in this Agreement.  In all events, the Deposit shall be
held in escrow by Escrow Agent, in trust in accordance with the provisions of
Article XIV.

3.4 Independent Consideration.  Contemporaneously with the execution and
delivery of this Agreement, Purchaser has paid to Sellers as further
consideration for this Agreement, in cash, the sum of One Hundred and 00/100
Dollars ($100.00) (the “Independent Consideration”), in addition to the Deposit
and the Purchase Price.  The Independent Consideration is independent of any
other consideration provided hereunder, shall be fully earned by Sellers upon
the Effective Date hereof, and is not refundable under any circumstances.

ARTICLE IV

CONDITIONS TO CLOSING

4.1 Conditions to Purchaser’s Obligation to Purchase.  Purchaser’s obligation to
purchase the Properties is expressly conditioned upon each of the following:

(a) Performance by Sellers.  Sellers’ performance in all material respects of
the obligations, covenants and deliveries required of Seller under this
Agreement.

(b) Sellers’ Deliveries.  Sellers’ delivery at Closing of the following, all
documents to be executed originals, unless otherwise set forth below, and, if
applicable, witnessed and properly acknowledged, provided,  however that
delivery of the items set forth in Section 4.1(b)(iii), (viii) and (xi) may be
accomplished via delivery to Purchaser, such delivery to be within three (3)
business days after Closing, or in such other manner as may be agreed to by
Purchaser and Sellers:

(i) Deeds (A) in the form attached hereto as Exhibit D‑1, executed by South
Square Seller, Patterson Place Seller, Wendover Village II Seller, Alexander
Pointe Seller  and  Harper Hills Seller for the  South Square Property,
the  Patterson Place Property, the  Wendover Village II Property, the  Alexander
Pointe Property and the  Harper Hills Property, respectively, (B) in the form
attached hereto as Exhibit D‑2, executed by Willowbrook Seller and  Oakland
Seller for the  Willowbrook Property and the  Oakland Property, respectively,
(C) in the form attached hereto as Exhibit D‑3, executed by North Hampton Seller
for the North Hampton Property, (D) in the form attached hereto as Exhibit D‑4,
executed by Broadmoor Seller for the Broadmoor Property, (E) in the form
attached hereto as Exhibit D‑5, executed by Waynesboro Seller for the Waynesboro
Property, and (F) in the form attached hereto as Exhibit D‑6, executed by Kroger
Junction Seller for the Kroger Junction Property (each a “Deed”, and
collectively, the “Deeds”), each Deed to be subject to the following matters
with respect to the Property covered thereby:

 



18

--------------------------------------------------------------------------------

 



(1) Non-delinquent real property taxes, water and sewer charges and all
assessments (governmental and private) and unpaid installments thereof which are
not yet due and payable, subject to the provisions of Section 11.2;

(2) Any matter (including any lien, encumbrance or easement) voluntarily imposed
or consented to in writing by Purchaser prior to or as of the Closing;

(3) Laws and governmental regulations, including all building codes, zoning
regulations and ordinances, that affect the use, operation and maintenance of
the Property;

(4) Such state of facts as may be shown on an accurate and current survey or by
inspection of the Property;

(5) Rights of tenants, as tenants only, of the Land and Improvements under the
terms and conditions of all Leases, with Purchaser hereby acknowledging that
Purchaser has examined such Leases; and

(6) the Permitted Exceptions (as hereinafter defined).

(ii) An Assignment and Assumption Agreement from each Seller with respect to its
Property and Intangible Property, and from the applicable Seller with respect to
the Service Agreements, in the form attached as Exhibit E (each an “Assignment
and Assumption Agreement”, and collectively, the “Assignment and Assumption
Agreements”).

(iii) Any letters of credit held as security deposits under any of the Leases
and all instruments reasonably required to transfer such letters of credit to
Purchaser.

(iv) A Certification from or with respect to each Seller in the form attached
hereto as Exhibit F that such Seller is not a “foreign person”.

(v) Such evidence of each Seller’s organization and its authority to enter into
the transaction contemplated hereby as may be reasonably requested by the Title
Company (as hereinafter defined).

(vi) A Bill of Sale from each Seller with respect to its Fixtures and Personal
Property in the form attached hereto as Exhibit G.

(vii) A closing statement in form and content satisfactory to Sellers and
Purchaser (the “Closing Statement”) signed by Sellers, which Closing Statement
may be transmitted via PDF.



19

--------------------------------------------------------------------------------

 



(viii) All keys and lock combinations, and any active key cards and codes, for
the Properties, to the extent such items are in any Seller’s actual possession
or control.

(ix) A certification substantially in the form attached hereto as Exhibit O-1,
(the “Seller’s Bring Down Certificate”) certifying to Purchaser that all of the
Sellers’ Representations remain true and correct in all material respects as of
the Closing Date except as may be otherwise set forth therein; it being agreed
that unless the condition in Section 4.1(f) is not satisfied in the aggregate
(and without duplication), any failure of any Sellers’ Representation to be true
and correct will not be deemed to be material.

(x) An updated rent roll, general ledger and accounts receivable aging for each
Property, each dated not more than seven (7) business days prior to date of the
Closing, and all such items to be delivered to Purchaser no later than four (4)
business days prior to the date of the Closing.

(xi) All originals or, if originals are not in the possession or control of
Sellers, then copies of, the Leases, leasing and other files relating to the
Properties and all other licenses, certificates, permits, plans, books, records,
manuals, reports and other materials that comprise the Intangible Property, to
the extent such items are in any Seller’s actual possession or control, all such
items to be delivered within three (3) business days following Closing.

(xii) Original tenant estoppel certificates executed by (A) the tenants listed
on Exhibit B occupying the Improvements under existing Leases (the “Major
Tenants”) in such form and substance as hereinafter set forth (the “Major Tenant
Estoppel Certificates”) and (B) the tenants occupying seventy percent (70%) of
the aggregate gross leasable area in the Improvements occupied under existing
Leases other than the gross leasable area in the Improvements occupied by the
Major Tenants (the “Minor Tenants”) in form and substance as hereinafter set
forth (the “Minor Tenant Estoppel Certificates”, and together with the Major
Tenant Estoppel Certificates, the “Required Tenant Estoppel
Certificates”).  Each Required Tenant Estoppel Certificate (1) shall be on the
form attached to the applicable Lease, if any, or if the tenant is a national
retailer with a standard form, on such retailer’s standard form estoppel
certificate, or if there is no form attached to the Lease and the tenant is not
a national retailer with a standard form, then the Required Tenant Estoppel
Certificate will be substantially in the form attached hereto as Exhibit H
(provided,  however, if any Lease limits or provides for the provisions to be
included in any estoppel certificate, the form shall be modified accordingly)
and, except as agreed to by Sellers, no effect shall be given to any requirement
in any Lease regarding “additional information reasonably requested by the
lessor” or words of similar import, and (2) except for matters disclosed in this
Agreement, in any Property Document or any Closing Document, will not have been
modified in any materially adverse manner; provided,  however, it being agreed
that unless the condition in Section 4.1(f) is not satisfied in the aggregate
without duplication, any such modification will not be deemed to be materially
adverse; provided,  further, that the addition of (i) knowledge qualifications
to an estoppel certificate, or (ii) a matter set



20

--------------------------------------------------------------------------------

 



forth elsewhere in this Agreement or in any Property Document or Closing
Document, will not cause such tenant estoppel certificate to be deemed to have
been modified in a substantive, adverse matter or fail to satisfy the
requirements for an acceptable Required Tenant Estoppel
Certificate.  Notwithstanding the foregoing, Sellers shall have no obligation to
deliver an estoppel certificate from any tenant if such tenant is subject to
bankruptcy proceedings as of the Closing (or on account of a rejected lease in
bankruptcy).  After the Effective Date, Sellers shall promptly request the
Required Tenant Estoppel Certificates from all of the tenants occupying gross
leasable area in the Improvements.   Sellers, at their sole option, may elect to
satisfy part of the requirements under this Section 4.1(b)(xiv) to deliver Minor
Tenant Estoppel Certificates by delivery of an estoppel certificate(s) from the
Seller that owns the applicable Property in the form attached hereto as Exhibit
M (each a “Seller Estoppel Certificate”) for up to ten percent (10%) of the of
the aggregate gross leasable area in the Improvements occupied under existing
Leases other than the gross leasable area in the Improvements occupied by the
Major Tenants.  Any Seller Estoppel Certificate delivered by Sellers to
Purchaser shall be subject to all provisions of Sections 15.16 and 15.23.  If
Sellers or Purchaser subsequently obtains a Required Tenant Estoppel Certificate
meeting the requirements of this Section 4.1(b)(xii) from a tenant for which
Sellers have delivered a Seller Estoppel Certificate, the delivered Seller
Estoppel Certificate will be null and void, and Purchaser will accept the
Required Tenant Estoppel Certificate in its place. In the event Sellers fail,
for any reason, to deliver to the Purchaser the required number of Required
Tenant Estoppel Certificates in accordance with the provisions of this Section
4.1(b)(xiv) at or prior to the Closing, then Sellers will not be deemed in
breach or default hereunder, and the terms and provisions of Section 4.5 shall
govern and control.

(xiii) A Tenant Notice Letter in the form attached hereto as Exhibit K executed
by each Seller with respect to its Property which shall be mailed out by
Purchaser upon Closing.

(xiv) All applicable real estate transfer tax forms and affidavits required in
the local jurisdiction of each Property, together with such certificates as are
required for transfers of real property, if any, in the local jurisdiction of
each Property, including with respect to exemption from withholding taxes for
state tax purposes.

(xv) An affidavit of title in the form attached hereto as Exhibit Q executed by
each Seller with respect to its Property (each a “Title Affidavit” and
collectively, the “Title Affidavits”).

(xvi) Evidence of termination of all property management agreements, leasing
agreements, service contracts and other agreements entered into by any Seller
with respect to any Property, which may be in the form of copies of the
termination notices sent to those vendors, brokers or agents or, with respect to
property management agreements, a letter(s) or certificate(s) confirming that
the applicable Property(ies) is(are) no longer included as a property(ies) under
management.



21

--------------------------------------------------------------------------------

 



(xvii) An Assignment and Assumption of Agreement (the “Wendover Brownfields
Assignment”) in form attached hereto as Exhibit R, with respect to the Wendover
Brownfields Agreement.

(xviii) Evidence reasonably satisfactory to Purchaser that the Wendover Village
II Seller has complied with Section 10.8 and Section 10.9, which may be in the
form of copies of the notices sent under such sections (it being acknowledged
and agreed that tenant countersignatures shall not be required for any of such
notices), and with Section 10.10 (and including delivery of the endorsement
required by Section 10.10).

(xix) Written consents to assignment and assumption of the Service Agreements
from any lessor or vendor under the applicable Service Agreement (defined in
Section 4.3) if and as required by Section 4.3.

(xx) Such additional assignments, instruments and documents appropriate to be
executed and delivered by Sellers as may be reasonably necessary to complete the
transaction contemplated hereby and to carry out the intent and purposes of this
Agreement provided the same are commercially reasonable and do not require
disclosure of proprietary information.

(c) Sellers’ Representations and Warranties.  The representations and warranties
of Sellers set forth in Section 13.1 being true and correct in all material
respects as of the Closing Date as if then made, unless otherwise specified
herein, provided,  however, it being agreed that unless the condition in Section
4.1(f) is not satisfied in the aggregate (and without duplication), any failure
of any representations and warranties of Sellers to be true and correct will not
be deemed to be material.

(d) Title Insurance.  Issuance with respect to each Property of an American Land
Title Association (or, if same is not available in the State in which any
Property is located, its local equivalent) owner’s policy of title insurance
(collectively, the “Title Policy”) with insurance in the amount of the Allocated
Purchase Price for each respective Property with all endorsements reasonably
required by Purchaser that are available to Purchaser as a fee owner within the
applicable local jurisdiction of each Property and, subject to compliance with
any applicable “insuring over” provisions of Section 8.3, Section 8.4 and
Section 8.5,  that do not require any documentation (including affidavits and
indemnities) from any Seller other than delivery of the applicable Title
Affidavit, insuring that good, marketable and indefeasible fee simple title to
the applicable Property vests in Purchaser, subject only to the Permitted
Exceptions.

(e) Certain Tenants Operating.  Each Major Tenant listed on Schedule 4.1(e) is
(i) open and operating at the applicable Property (subject to casualty or other
force majeure) and (ii) not bankrupt or insolvent and has not made an assignment
for the benefit of creditors.

(f) Aggregate Limit on Loss, Cost and Expense.  The aggregate amount, without
duplication, of any loss (which may be measured as a reduction in value of the
Properties), cost, or expense resulting from (i) the failure of any Sellers’
Representation in



22

--------------------------------------------------------------------------------

 



Sellers’ Bring Down Certificate to be true and correct in all material respects
pursuant to the provisions of Section 4.1(b)(ix), (ii) the failure of any
Required Tenant Estoppel Certificate to have not been modified in any materially
adverse manner pursuant to the provisions of 4.1(b)(xii)(2), and (iii) the
failure of any representations and warranties of Sellers to be true and correct
pursuant to the provisions of 4.1(c), does not exceed three and one half percent
(3.5%) of the Purchase Price.

4.2 Conditions to Sellers’ Obligation to Sell.  Sellers’ obligation to sell the
Properties is expressly conditioned upon each of the following:

(a) Performance by Purchaser.  Purchaser’s performance in all material respects
of the obligations, covenants, and deliveries required of Purchaser under this
Agreement.

(b) Receipt of Purchase Price.  Receipt by Sellers (or as Sellers may direct) of
the Purchase Price in the manner provided in this Agreement.

(c) Purchaser’s Deliveries. Purchaser’s delivery at Closing of the following,
all documents to be executed originals, unless otherwise set forth below, and,
if applicable, witnessed and properly acknowledged:

(i) The Assignment and Assumption Agreements;

(ii) The Closing Statement (signed by Purchaser), with a copy thereof to be
delivered to Sellers, which Closing Statement may be transmitted via PDF;

(iii) A “Bring Down Certificate” substantially in the form attached hereto as
Exhibit O-2 (the “Purchaser’s Bring Down Certificate”) certifying to Seller that
all of the Purchaser’s Representations remain true and correct in all material
respects as of the Closing Date except as may be otherwise set forth therein.

(iv) A Tenant Notice Letter in the form attached hereto as Exhibit K executed by
Purchaser with respect to each Property;

(v) If applicable, the Assignment of Purchase and Sale Agreement in the form
attached hereto as Exhibit N, together with such supporting evidence of
Purchaser’s compliance with the terms of Section 15.7 as is reasonably required
by Seller;

(vi) The Wendover Brownfields Assignment;

(vii) Evidence of the authority and the incumbency of any individuals to execute
any instruments executed and delivered by Purchaser at Closing, together with a
certificate of good standing of Purchaser;

(viii) All applicable real estate transfer tax forms and affidavits required in
the local jurisdiction of each Property, together with such certificates as are
required



23

--------------------------------------------------------------------------------

 



for transfers of real property, if any, in the local jurisdiction of each
Property, including, with respect to exemption from withholding taxes for state
tax purposes; and

 

(ix) Such additional documents and instruments appropriate to be executed and
delivered by Purchaser as may be reasonably necessary to complete the
transaction contemplated hereby and to carry out the intent and purposes of this
Agreement, provided the same are commercially reasonable and do not require
disclosure of proprietary information.

(d) Purchaser’s Representations and Warranties.  The representations and
warranties of Purchaser set forth in Section 13.3 being true and correct in all
material respects as of the date made and as of the Closing Date as if then
made, unless otherwise specified therein.

4.3 Service Agreements.  Sellers shall, at or prior to Closing, terminate all
service, leasing and management agreements regarding the Properties, except for
those agreements (the “Service Agreements”) listed on Schedule 4.3 attached
hereto. Subject to Sellers delivering to Purchaser written consents from the
applicable lessor or vendor if and as required by the Service Agreements, the
Service Agreements will be assigned by the applicable Seller to Purchaser, and
assumed by Purchaser, pursuant to the applicable Assignment and Assumption
Agreement.  At Purchaser’s request, Sellers shall provide Purchaser with a list
of and contact information for its existing vendors and service providers.

4.4 No Financing Contingency.  It is expressly understood and acknowledged by
Purchaser that this Agreement and Purchaser’s obligations hereunder are not
contingent or conditioned upon obtaining a commitment for or closing any
financing and the failure of Purchaser to obtain or close any financing for any
reason whatsoever shall not be a failure of condition to Purchaser’s performance
hereunder.  In addition, Sellers will have no obligation to or privity with any
lender to Purchaser.

4.5 Failure or Waiver of Conditions Precedent.  Without limiting the rights of
the parties in Sections 12.1 and 12.2 (as applicable), if any of the conditions
set forth in Sections 4.1 (except Section 4.1(f) which failure shall be governed
by the last sentence of this Section 4.5) or 4.2 are not fulfilled or waived,
the party benefited by such condition(s) may, by written notice to the other
party, terminate this Agreement, whereupon all rights and obligations hereunder
of each party shall terminate except those that expressly survive any
termination.  Either party may, at its election, at any time or times on or
before the date specified for the satisfaction of the condition, waive in
writing the benefit of any of the conditions benefitting such party set forth in
Sections 4.1 or 4.2.  If this Agreement is terminated as a result of the failure
to satisfy any condition set forth in Section 4.1, Escrow Agent shall promptly
refund the Deposit to Purchaser.  In any event, Purchaser’s consent to the close
of escrow pursuant to this Agreement shall waive any remaining unfulfilled
conditions and any liability on the part of Sellers for breaches of
representations and warranties of which Purchaser had knowledge as of the
Closing.  Notwithstanding anything in this Agreement to the contrary, for the
avoidance of doubt, the parties expressly agree that if there is a failure of
any of the conditions in Section 4.1(f) and such failure(s) do(es) not, in the
aggregate (and without duplication), exceed three and one half



24

--------------------------------------------------------------------------------

 



percent (3.5%) of the Purchase Price, then Purchaser shall have no right to
terminate this Agreement as a result of the failure of such condition.

ARTICLE V

THE CLOSING

5.1 Date and Manner of Closing.  The closing of the transaction contemplated by
this Agreement (the “Closing”) will occur through an escrow with Escrow Agent,
no later than 1:00 P.M. EST on December 30, 2015 (the “Closing Date”) or such
earlier or later date as is agreed by the parties.  Time shall be of the essence
with respect to the parties obligation to close on or before the Closing Date
(and any extended Closing Date), subject to any express rights under this
Agreement of Sellers or Purchaser to extend the Closing Date.  Notwithstanding
the foregoing, each party shall have the right to extend the Closing Date in
order to allow Sellers time to obtain the Required Tenant Estoppel Certificates
until the earlier to occur of (i) five (5) business days after the Required
Tenant Estoppel Certificates have been delivered to Purchaser or (ii) thirty
(30) days after the original Closing Date, by delivering written notice of such
extension prior to the original Closing Date.

5.2 Closing.  On the day prior to the Closing Date, Purchaser and Sellers shall
execute and deliver the Closing Statement generated by Escrow Agent.  Subject to
satisfaction of the conditions to Closing set forth in Article IV, as reasonably
determined by Sellers and Purchaser, on the Closing Date, Escrow Agent will (i)
not later than 3:00 P.M. EST deliver the Purchase Price to Sellers in the form
of a wire transfer of immediately available funds pursuant to Sellers’ escrow
instruction letter addressed to the Escrow Agent (the “Sellers’ Escrow
Instruction Letter”) and Purchaser’s escrow instruction letter addressed to the
Escrow Agent (the “Purchaser’s Escrow Instruction Letter”), (ii) release for
recordation the Deeds and such other documents as may be recorded pursuant to
Sellers’ Escrow Instruction Letter, and (iii) deliver all other Closing
Documents to Sellers and Purchaser, respectively, pursuant to Sellers’ Escrow
Instruction Letter and Purchaser’s Escrow Instruction Letter.

5.3 Delay in Closing; Authority to Close.  If Closing does not occur on or
before the Closing Date, then, unless on or before the Closing Date Escrow Agent
receives a written notice from both Purchaser and Sellers to the contrary,
Escrow Agent will deliver (i) the Deposit in accordance with the provisions of
this Agreement, (ii) all documents and other funds delivered by Sellers to the
Escrow Agent as directed in Sellers’ Escrow Instruction Letter and (iii) all
documents, the balance of the Purchase Price and other funds delivered by
Purchaser to the Escrow Agent as directed in Purchaser’s Escrow Instruction
Letter.

ARTICLE VI

DUE DILIGENCE PERIOD

6.1 Review and Approval of Documents and Materials.  .  Purchaser acknowledges
that, prior to the Effective Date, Sellers have made copies of the documents
described on Schedule 6.1 available to Purchaser (the “Property
Documents”).  Sellers, however, shall have no liability with regard to such
Property Documents and shall not be required to update the



25

--------------------------------------------------------------------------------

 



Property Documents (but will promptly provide to Purchaser a copy of any update
that occurs during the Due Diligence Period).  All costs associated with
Purchaser obtaining or being provided with the Property Documents beyond the
first copy provided to Purchaser will be at Purchaser’s sole cost and expense.

6.2 Reliability of Information.  The Property Documents and other information
provided by Sellers and/or their agents to Purchaser under the terms of this
Agreement are for informational purposes only.  Except to the extent set forth
in any of Sellers’ Representations (hereinafter defined), Purchaser (a) is not
in any way entitled to rely upon the accuracy of the information within the
Property Documents and other information provided by Sellers and/or their agents
and (b) Purchaser will rely exclusively on its own inspections and consultants
with respect to all matters Purchaser deems relevant to its decision to acquire
the Property.  The provisions of this Section 6.2 shall survive the Closing and
the delivery of the Deeds.

6.3 Due Diligence Period.  Purchaser will have until 5:00 p.m. EST on December
14, 2015 (the “Due Diligence Period”) to review the Property Documents and other
materials pertaining to the Properties and to conduct such studies, tests and
inspections as it deems appropriate to analyze the feasibility of the
acquisition and ownership of the Properties and to determine, in Purchaser’s
sole and absolute discretion, that the Properties are suitable for acquisition
by Purchaser.

6.4 Termination.  If, for any reason or no reason, Purchaser determines within
the Due Diligence Period that it does not want to acquire and own the
Properties, Purchaser may terminate this Agreement by delivering written notice
of termination (“Notice of Termination”) to Sellers and Escrow Agent on or prior
to the expiration of the Due Diligence Period.  Upon receipt of such Notice of
Termination, Escrow Agent shall return the Deposit to Purchaser, and Sellers and
Purchaser shall be released from all further obligations to each other under
this Agreement (with the exception of those obligations which expressly survive
termination).  If Purchaser fails to deliver a Notice of Termination to Sellers
on or prior to the end of the Due Diligence Period, Purchaser will be deemed to
have approved acquisition of the Properties and to have waived any right to
terminate this Agreement pursuant to this Article VI and Purchaser will have no
further right to terminate this Agreement, except as may be otherwise
specifically provided for in this Agreement.

ARTICLE VII

INSPECTIONS

7.1 Inspection.  Sellers and Purchaser have previously executed and delivered a
Site Access and Indemnification Agreement to Sellers, an executed copy of which
is attached hereto as Exhibit J (the “Site Access and Indemnification
Agreement”), and the provisions of the Site Access and Indemnification Agreement
are incorporated herein by reference as if fully set forth herein and shall
benefit Sellers as “Owner” thereunder.  The provisions of such Site Access and
Indemnification Agreement, whether executed as a separate document or
incorporated as part of this Agreement by reference to the form attached hereto
as Exhibit J, are hereby extended through the Closing or other termination of
this Agreement. 



26

--------------------------------------------------------------------------------

 



ARTICLE VIII

TITLE AND SURVEY

8.1 Title Documents.  Purchaser has applied for a commitment for title insurance
for each of the Properties (each a “Title Commitment”, and collectively, the
“Title Commitments”) from First American Title Insurance Company (the “Title
Company”), with the national office having an address at 14150 Newbrook Drive,
Suite 250, Chantilly, VA 20151, Attention:  Palma J. Collins.

8.2 Survey.  Purchaser has, at its sole cost and expense, ordered any
recertification of surveys or new surveys that Purchaser has elected to obtain
with respect to the Properties (each a “Survey”, and collectively, the
“Surveys”).

8.3 Title Objections.  Purchaser will have until 5:00 p.m. Eastern Time on
December 10, 2015 (the “Title Objection Deadline”), to examine title to the
Properties (including the Title Commitments and the Surveys) and object to, in
Purchaser’s sole but reasonable discretion, any exceptions to title disclosed on
the Title Commitment (or otherwise disclosed) and any matters disclosed on the
Surveys by delivery of one or more notices of objections (each a “Title
Objection”, and collectively the “Title Objections”) to Sellers (collectively
the “Objection Letter”).  If Purchaser fails to provide an Objection Letter
prior to the Title Objection Deadline, then Purchaser will be deemed to have
accepted title in the condition set forth in the Title Commitments. Any title
exceptions affecting the Property as of the effective date of the applicable
Title Commitment that are not objected to by the Title Objection Deadline will
be deemed to be acceptable to Purchaser and included in the definition of
Permitted Exceptions. Within five (5) business days after receipt by Sellers of
the Objection Letter (the “Sellers’ Response Period”), Sellers shall advise
Purchaser whether Sellers will cause to be removed or insured over at Closing
all or any of the Title Objections set forth in the Objection Letter (the
“Sellers’ Response Notice”), provided, however, that Sellers may, but are under
no obligation to, remove or cause to be insured over, the objectionable Title
Objections, except Sellers shall cause to be removed or insured over at Closing
any monetary judgements, monetary liens, mortgages or deeds of trust recorded
against any of the Properties (“Monetary Lien Removal Obligation”) other than
Tenant Lien(s) (defined below) as hereinafter provided.  If Sellers do not
remove or insure over any Title Objection on or before the expiration of the
Seller’s Response Period, then within three (3) business days after the
expiration of the Seller’s Response Period (“Purchaser’s Election Period”),
Purchaser may deliver written notice to Sellers (“Election Notice”) electing to
either (i) terminate this Agreement, in which event the Deposit will be promptly
returned to Purchaser, and the parties shall be released from all further
obligations under this Agreement (except those that expressly survive
termination of this Agreement), or (ii) waive any Title Objections that Seller
has elected not to remove or insure over and proceed to Closing, in which event
such waived Title Objections will be deemed to be Permitted Exceptions for all
purposes under this Agreement. Purchaser’s failure to deliver the Purchaser’s
Election Notice within the Purchaser’s Election Period shall conclusively be
deemed to constitute a waiver of the Title Objections that Seller has elected
not to remove or insure over under clause (ii) above. If Purchaser fails to
terminate this Agreement in accordance with the foregoing provisions, the Title
Objections and all other matters otherwise affecting title to the



27

--------------------------------------------------------------------------------

 



Properties, except those matters Sellers have removed and/or the Title Company
has insured over will constitute the “Permitted Exceptions”.  Notwithstanding
anything to the contrary contained in this section or elsewhere in this
Agreement: (I) Sellers shall, on or before the Closing Date, remove or cause to
be insured over any mechanics, materialmen or other lien recorded against any of
the Properties that are each in excess of Fifty Thousand Dollars ($50,000.00)
and are the responsibility of any tenant, occupant or licensee to remove (each a
“Tenant Lien”); (II) other than as set forth in clause (I) above, Sellers shall
not be obligated to remove or cause to be insured over any Title Objection or
other matter that is a mechanics, materialmen or other lien created by, through
on account of, or that are the responsibility of, any tenant, occupant or
licensee of any of the Properties; and (III) Sellers shall not be obligated to
remove or cause to be insured over any mortgage or other lien on any  easement
that benefits the Property and burdens a parcel of real property that is not
part of any Property.  Furthermore, the existence of mortgages, liens, or other
encumbrances not permitted hereby may be removed by Sellers’ deliver to Title
Company at the Closing of such properly executed instruments in recordable form
necessary to satisfy or remove any monetary liens, mortgages and/or deeds of
trust recorded against any of the Properties, together with recording and/or
filing fees.  The Sellers’ costs to remove or cause to be insured over any
Monetary Lien Removal Obligation and any Tenant Lien, and to cure or cause to be
insured over any Title Objection, may be paid out of the proceeds from the
Closing. Notwithstanding anything in this Agreement to the contrary, if Sellers
fail to remove or cause to be insured over any Monetary Lien Removal Obligations
or any Tenant Lien at or before Closing, or fail to timely cure a Title
Objection that any Seller agreed to remove or cause to be insured over pursuant
to this Section 8.3, then any of these events shall constitute a default by
Sellers under this Agreement, and the default provisions of Section 12.2 shall
apply.

8.4 New Matters. If any supplemental title report or update to the Title
Commitment shows that an adverse matter has been recorded against the Property
between the date of the applicable Title Commitment and the Closing Date that
was not contained in the Title Commitment (each a “New Matter”), then Purchaser
will have the right to identify the New Matter as a Title Objection by
delivering to Sellers an updated Objection Letter within five (5) business days
after Purchaser receives the supplemental title report or update to the Title
Commitment.  If Purchaser fails to deliver to Sellers a notice of objections on
or before such date, Purchaser will be deemed to have waived any objection to
the New Matter, and the New Matter will be included as a Permitted
Exception.   If Purchaser delivers an Objection Letter to Sellers with respect
to any New Matter, then Sellers will have five (5) business days from the
receipt of Purchaser’s notice (and, if necessary, Sellers may extend the Closing
Date to provide for such five (5) business day period and for five (5) business
days following such period for Purchaser’s response), within which time Sellers
may, but are under no obligation to, remove or cause to be insured over the
objectionable New Matter.  If, within the five (5) business day period, Sellers
do not remove or cause to be removed or cause to be insured over the
objectionable New Matter, then Purchaser may elect within five (5) business days
after the expiration of such period to either (i) terminate this Agreement upon
notice to Sellers, or (ii) waive any New Matter that Seller has elected not to
remove or cause to be insured over and proceed to Closing, in which event such
waived New Matter will be included as a Permitted Exception for all purposes
under this Agreement.  If Purchaser fails to terminate this Agreement pursuant
to the above provision, the New Matter (except those Sellers has removed or
caused to



28

--------------------------------------------------------------------------------

 



be insured over) will be included as Permitted Exceptions.   If Purchaser elects
to terminate this Agreement pursuant to the above provision, then the Deposit
will be returned to Purchaser, Sellers will pay to Purchaser all of Purchaser’s
Costs (defined in Section 12.2) that have accrued after the date of the
applicable Title Commitment and the parties shall be released from all further
obligations under this Agreement (except those that expressly survive
termination of this Agreement).  Notwithstanding anything in this Agreement to
the contrary, if Sellers fail to timely cure a New Matter that Sellers agreed to
remove or cause to be insured over, then such failure shall constitute a default
by Sellers under this Agreement, and the default provisions of Section 12.2
shall apply.

8.5 Insuring Over.  Notwithstanding any provision in this Article VIII to the
contrary, the following terms and conditions apply to “insuring over” any matter
described in Section 8.3 and/or in Section 8.4:  (A) all references to “insuring
over” or words of similar import in Section 8.3 and in Section 8.4 mean that the
Title Company shall provide affirmative insurance coverage in the Title Policy
that insures against all loss or damage to Purchaser or the applicable Property
that may arise from the particular matter; (B) the language and scope of the
affirmative coverage in the Title Policy that insures over any matter permitted
to be insured over in Section 8.3 and/or in Section 8.4, shall be acceptable to
Purchaser in its sole but reasonable discretion; and (C) in the event Sellers
seek to have the Title Company provide affirmative coverage to Purchaser in the
Title Policy that insures over any matter permitted to be insured over in
Section 8.3 and/or in Section 8.4, (i) all requirements of the Title Company to
provide any such affirmative coverage shall be satisfied by Sellers and not by
Purchaser, (ii) Sellers shall pay all costs and expenses incurred in connection
with, or arising from, satisfying any requirements of the Title Company to
provide any such affirmative coverage and (iii) the Title Company must commit in
the Title Policy or in a separate writing to also provide the same affirmative
coverage set forth in the Title Policy in any owner’s policy of title insurance
issued to any future purchaser of the applicable Property and in any loan policy
of title insurance issued to any lender providing financing secured by a deed of
trust or mortgage against the applicable Property (whether in connection with
the transactions described in this Agreement or in connection with any future
financing transaction); provided that the language and scope of any such
provision(s) either in the Title Policy or in a separate writing shall be
acceptable to Purchaser in its sole but reasonable discretion.

ARTICLE IX

RISK OF LOSS

9.1 Casualty.  If any Property is damaged or destroyed by fire or other casualty
prior to the Closing then promptly after the applicable Seller becomes aware of
the damage or destruction Sellers will notify Purchaser thereof (the “Damage
Notice”). If (i) the cost of repair, as determined in the parties’ reasonable
estimation,  is less than seven percent (7%) of the applicable Property’s
Allocated Purchase Price (the “Damage Threshold”), (ii) the repairs will, in the
parties’ reasonable estimation, take less than six (6) months to substantially
complete, and (iii) as a result of the casualty the cumulative effect of the
reduction in the base rent for the Property, that is not reimbursable by
proceeds of business interruption insurance, is not more than five percent
(5.0%) of the applicable Property’s Allocated Purchase Price (subclauses (ii)



29

--------------------------------------------------------------------------------

 



and  (iii) collectively, “Casualty Closing Requirements”), Closing will proceed
in accordance with the terms of this Agreement for the full Purchase Price,
notwithstanding the damage or destruction; provided,  however, that Sellers
will, pursuant to the applicable insurance policy, pay or assign to Purchaser at
Closing all insurance proceeds for the period on and after the Closing Date, if
any (including property and casualty insurance proceeds that have not been spent
by Sellers as of the Closing Date and business interruption insurance proceeds
for the period on and after the Closing Date, if any), resulting from such
casualty damage and credit to Purchaser any applicable deductible amounts under
the insurance policies pursuant to which the insurance proceeds are paid or
assigned.  If the uninsured cost of repair is equal to or greater than the
Damage Threshold and/or if the Casualty Closing Requirements are not able to be
met, Sellers or Purchaser may elect to terminate this Agreement by delivering
written notice to the other within ten (10) days after the date of the Damage
Notice (and Closing will be extended as needed to provide for such 10-day
period), in which event the Deposit will be refunded.  If neither party
terminates this Agreement within the 10-day period, Closing will proceed in
accordance with the terms of this Agreement for the full Purchase Price,
notwithstanding the damage or destruction and Sellers will, pursuant to the
applicable insurance policy, pay or assign to Purchaser at Closing all insurance
proceeds for the period on and after the Closing Date, if any (including any
property and casualty insurance proceeds that have not been spent by Sellers as
of the Closing Date and business interruption insurance proceeds for the period
on and after the Closing Date, if any), resulting from the casualty and credit
to Purchaser any applicable deductible amounts under the insurance policies
pursuant to which the insurance proceeds are paid or assigned.

9.2 Condemnation.  If, prior to the Closing, a condemnation or eminent domain
proceeding (“Taking”) is commenced against any of the Properties, Sellers will
give Purchaser notice within ten (10) days after the applicable Seller receives
notice that the proceeding has commenced.  If the Taking is a Material Taking
(as hereinafter defined), Purchaser may, by written notice to Sellers (“Taking
Notice”) elect to terminate this Agreement, which Taking Notice shall be sent no
later than thirty (30) days after receipt of Sellers’ notice, time being of the
essence, or such sooner period of time if the Closing is less than thirty (30)
days after receipt of Sellers’ notice.  For purposes of this Agreement, a
“Material Taking” shall be a Taking which in the parties’ reasonable
estimation  results in the value of a Property being decreased by seven percent
(7%) or more of its Allocated Purchase Price.  If the Taking is not a Material
Taking or if it is a Material Taking and Purchaser does not give Sellers a
Taking Notice in accordance with this Section 9.2, Purchaser will complete the
transaction contemplated hereby without abatement or reduction in the Purchase
Price, and Sellers shall assign to Purchaser all rights, if any, to receive the
compensation payments or awards for the period on and after the Closing Date
payable as a result of such proceeding, and after the Closing Purchaser shall
have the right to continue to litigate any pending compensation litigation
and/or hearings as the party in interest at its sole costs and expense.



30

--------------------------------------------------------------------------------

 



ARTICLE X

OPERATION OF THE PROPERTY

10.1     Operations.  From the Effective Date through the Closing Date, Seller
will continue to operate and maintain the Properties substantially consistent
with their standards of operation and maintenance prevailing immediately prior
to the Effective Date.

10.2     Tenant Defaults.  Until expiration of the Due Diligence Period, Sellers
reserve the right to institute summary proceedings against any tenant on any
default or failure to perform by any such tenant prior to the Closing.  Except
as may otherwise be expressly provided in this Agreement (including the Seller’s
Representations and any Seller Estoppel Certificates which Sellers may elect to
deliver as herein provided), it is agreed that no representations have been made
and no responsibility is assumed by Sellers with respect to the continued
occupancy of the Properties or any part thereof by any tenant or tenants or
subtenant or subtenants now or hereafter in possession.  Commencing on the day
following expiration of the Due Diligence Period, Sellers will not institute any
proceedings against a tenant without Purchaser’s prior approval, which approval
shall not be unreasonably withheld, conditioned or delayed, except that any
Seller may institute a proceeding for delinquent rent without Purchaser’s
consent, provided it does not seek eviction of tenant.  Purchaser will be deemed
to have approved commencement of proceedings if Purchaser fails to respond
within three (3) business days after Purchaser receives written notice of a
Seller’s intent to commence proceedings.  Purchaser agrees that it will
cooperate with Sellers in connection with any such proceeding.

10.3     Leases During Due Diligence Period.  Until expiration of the Due
Diligence Period, Sellers may, without Purchaser’s consent, continue to enter
into new leases and to amend existing Leases (“New Leases”) with respect to the
Properties, including agreements to make leasehold improvements and pay leasing
commissions; provided, however, Sellers shall not permit any of the New Leases
to include provisions for rent concessions and/or free rent that affect rents
that would otherwise be owed for any period of time after the Closing Date
without the prior written consent of Purchaser, not to be unreasonably withheld,
conditioned or delayed. Sellers will deliver to Purchaser a copy of each New
Lease and all documents reasonably related thereto (e.g., commission agent
agreements) within two (2) business days after its execution.  Sellers will not
enter into any New Lease during the final two (2) business days of the Due
Diligence Period.

10.4     Leases After Due Diligence Period.  Commencing on the day following
expiration of the Due Diligence Period, Sellers will not enter into New Leases
with respect to the Properties without first obtaining Purchaser’s
consent.  Purchaser will be deemed to have consented to any proposed New Lease
unless Sellers receive written notice from Purchaser, specifically setting forth
the areas of objection within three (3) business days following receipt by
Purchaser of the proposed New Lease.

10.5     Purchaser Assumes Costs.  Upon Closing, Purchaser will assume all
liability for, and shall thereafter pay, all amounts (including tenant
concessions, tenant improvement costs, landlord work costs, tenant relocation
costs and leasing commissions and fees) due under or in connection with any New
Lease approved by Purchaser (i) that become or remain payable on or



31

--------------------------------------------------------------------------------

 



after the Closing Date (notwithstanding the fact that such amounts may have been
ascertainable prior to the Closing Date) and/or (ii) that become payable before
the Closing Date, and to the extent same are paid or required to be paid by any
Seller at or prior to Closing, Sellers shall receive a credit from Purchaser at
Closing in such amount(s).  Purchaser will not receive a credit for any free
rent under any Leases or New Leases for any periods of same from and after the
Closing Date. Upon Closing, at Sellers’ option either (I) Sellers’ will retain
liability for, and shall pay, all amounts (including tenant concessions, tenant
improvement costs, landlord work costs, tenant relocation costs and leasing
commissions and fees) due under or in connection with (i) any New Lease not
approved by Purchaser and/or (ii) any existing Lease and that were payable on or
before the Closing Date or (II) Purchaser will assume liability for, receive a
credit on the Closing Statement from Sellers for, and thereafter pay, all such
amounts that are unpaid as of Closing whether due before or after Closing. 

10.6     Service Agreements.  During the term of this Agreement, Sellers shall
have the right to enter into new service agreements and to amend existing
service agreements, all of which shall be terminated by Sellers at or before
Closing.  Sellers will retain liability for, and shall pay, all amounts owed
under all service, leasing and management agreements that are required to be
terminated by Section 4.3.  All amounts owed under the Service Agreements that
remain unpaid as of Closing will be allocated between the parties as set forth
in Section 11.2(g).

10.7     Intentionally Omitted. 

10.8     Wendover Village II Brownfields Notice.  No later than fourteen (14)
days prior to the Closing Date (the “Wendover Notice Deadline”), Wendover
Village II Seller shall send a notice of transfer of the Wendover Village II
Property and a copy of the Wendover Village II Deed to the NCDEQ pursuant to the
Wendover Brownfields Notice, notifying the NCDEQ of Purchaser’s (or its
permitted assignee’s) name, address, telephone number and email address. At
least five (5) days prior to the Wendover Notice Deadline Purchaser shall
promptly advise Sellers in writing of the names, address and telephone number of
the Affiliated Entity(ies) that will be assigned and will assume the rights and
obligations this Agreement applicable to the Wendover Village II Property
pursuant to the provisions of Section 15.7. 

10.9     Notice Under Certain Wendover Village II Leases.  Promptly after the
Effective Date, Wendover Village II Seller will send the notices required by the
Wendover Brownfields Notice to any tenants of the Wendover Village II Property
that do not have the required notice in their respective Leases, which notice
shall be substantially in the form attached hereto as Exhibit P.

10.10     Wendover Environmental Policy.  On or before the Closing Date,
Wendover Village II Seller shall cause the insurer named in the Wendover
Environmental Policy to issue an endorsement to the Wendover Environmental
Policy that adds Purchaser as an additional insured under the Wendover
Environmental Policy.



32

--------------------------------------------------------------------------------

 



ARTICLE XI

CLOSING PRORATIONS AND ADJUSTMENTS; PAYMENT OF CLOSING COSTS

11.1     General.  Costs and Expenses of the transaction shall be paid as
follows:

(a) Seller shall pay (i) Sellers’ legal fees, (ii) one-half (1/2) of the escrow
fees charged by Escrow Agent at the Closing, (iii) all clerk's, fees, indexing
fees and costs of recording the Deeds and any instruments required to be
recorded to evidence the transfer of the Properties as required by this
Agreement, (iv) all transfer, recordation, grantee, grantor and similar taxes on
the Deeds conveying the Properties as contemplated by this Agreement, (v) the
cost of recording any instruments required to discharge any liens or
encumbrances against any of the Properties required by the terms of this
Agreement to be discharged by Sellers at Closing, (vi) expenses Sellers might
incur in connection with their election to remove objections to title, or in
connection with satisfying any Monetary Lien Removal Obligation or satisfying
any Tenant Liens, (vii) all costs to be paid by Sellers pursuant to Section
10.5, (viii) all brokerage commissions to be paid by Sellers pursuant to Section
15.4, (ix) the Sellers’ portion of  any apportionment to be made pursuant to
this Article XI and (x) all other costs and expenses Sellers incur in connection
with this Agreement and the Closing.

(b) Purchaser shall pay (i) Purchaser’s legal fees, (ii) one-half (1/2) of the
escrow fees charged by Escrow Agent at the Closing, (iii)  all costs of record
searches and title examinations, including the Title Commitments, all title
charges, fees and premiums for the Title Policy and/or owner’s title insurance
policies for the Properties, including endorsements, extended coverage, (iv) all
Survey costs, (v) all costs and expenses for or in connection with any loan(s)
obtained by Purchaser in connection with the purchase of the Properties or
otherwise (including any intangibles, mortgage recording taxes and any other
taxes for or in connection with any loan(s) obtained by Purchaser and the cost
of any lender’s title insurance policy(ies)), (vi) all Purchaser’s due diligence
costs and expenses, (vii) all costs to be paid by Purchaser  pursuant to Section
10.5, (viii) the Purchaser’s portion of any apportionment to be made pursuant to
this Article XI, and (ix) all other costs and expenses Purchaser incurs in
connection with this Agreement and the Closing.  

(c) Purchaser understands, acknowledges and agrees that the Purchase Price is
absolutely net to Sellers except as provided in Section 11.1(a) or in any
provision of this Agreement to the contrary.  The provisions of this Section
11.1 shall survive the Closing and the delivery of the Deeds.

11.2     Prorations.  The following are to be apportioned between Purchaser and
Sellers as of 12:01 a.m. on the Closing Date (provided,  however, that in the
event that any of the Leases or subleases, if any, covering all or part of any
Property provide that the tenants or subtenants thereunder are responsible for
direct payment of any of the expenses, such expenses shall not be apportioned as
between Sellers and Purchaser):

(a) Property taxes in accordance with the practice prevailing in the city,
county and state where each Property is located including (i) monthly payments
made by tenants under the Leases for each applicable Property to the applicable
Seller, as landlord, toward



33

--------------------------------------------------------------------------------

 



reimbursement of real estate taxes that are paid on a current basis and applied
to real estate taxes payable in the current calendar year, and (ii) annual
payments made, or required to be made, by tenants under the Leases for each
applicable Property to the applicable Seller, as landlord, toward reimbursement
of real estate taxes that are paid on a current or forward basis and applied to
real estate taxes payable in the current or next proceeding calendar
year.  Notwithstanding anything to the contrary contained herein, Sellers and
Purchaser acknowledge and agree that (x) the payments made in calendar year 2015
by tenants under the Broadmoor Leases to the Broadmoor Seller, as landlord,
toward reimbursement of real estate taxes paid in arrears and applied to real
estate taxes payable in the prior calendar year (i.e., tenants are required to
reimburse Broadmoor Seller for their proportionate share of real estate taxes
payable for calendar 2014 in calendar 2015), shall be prorated as of the Closing
Date, (y) there shall be no adjustment, re-adjustment, proration or re-proration
of, and the Sellers are not providing Purchaser with a credit for the 2015 real
estate taxes for the Broadmoor Property, which are payable in 2016, despite the
fact that Broadmoor Seller was the owner of the property during all or a portion
of the 2015 calendar year, and (z) Purchaser shall be solely responsible for and
hereby indemnifies Sellers against all costs, charges and damages, including
reasonable fees, in connection with any and all real estate taxes on the
Broadmoor Property that are due and payable on or after the Closing Date
regardless of the fact that such taxes were assessed during the 2015 calendar
year;

(b) Rents if, as and when collected including base rents, escalations,
additional rents and percentage rents (“Rents”) as further described below;

(c) Water, sewer, gas, electric, vault and fuel charges, if any;

(d) Operating expenses for the Properties;

(e) Amounts paid pursuant to all transferable licenses and permits, on the basis
of the fiscal year for which levied;

(f) Assessments but only for the annual installment for the fiscal year in which
the Closing occurs; and

(g) All amounts owed under the Service Agreements.

Notwithstanding anything contained herein, any real estate tax refunds or
rebates which apply to periods before the Closing Date shall remain the property
of Sellers, and Sellers, at their sole expense as to any year prior to the year
in which the Closing occurs, shall have the right to file and pursue any appeals
attributable to Sellers period of ownership of the Properties (including any
appeal of taxes for the year in which the Closing occurs) with respect to tax
assessments for the Properties. Purchaser shall reasonably cooperate with
Sellers in connection with any such appeal and all reasonable, out-of-pocket
expense incurred by Purchaser in such cooperation shall be promptly reimbursed
by Sellers.  If any Seller is successful in any such tax appeal related to the
calendar year in which the Closing occurs, Purchaser and Sellers shall share in
the cost of such appeal and rebates or refunds in the same proportion as the
proration of real estate taxes set forth on the Closing Statement executed by
the parties at Closing.  Sellers will also calculate and apply to each
Property’s tenants’ accounts credits and charges where applicable. Sellers will
provide copies of this calculation, along with copies of the billings, to
Purchaser, along with any





34

--------------------------------------------------------------------------------

 



balance due to Purchaser.  If Purchaser is successful in any such tax appeal
attributable to a Seller’s ownership period of the Property, Purchaser and
Sellers shall share in the cost of any such appeal and rebates or refunds in the
same proportion as the proration of the real estate taxes set forth on the
Closing Statement executed by the parties at Closing.  Purchaser will also
calculate and apply to tenants’ accounts credits and charges where applicable.
Purchaser will provide copies of this calculation, along with copies of the
billings to Sellers, together with any balance due to Sellers.  The provisions
of this paragraph shall survive the Closing and the delivery of the Deeds.

11.3     Rents.  (a) Purchaser will receive a credit for all prepaid Rents, if
any, paid by any tenants.  Rents under the Leases will be adjusted and pro-rated
on an “if as and when collected” basis. After the Closing Date, Purchaser shall
use commercially reasonable efforts to collect any and all past due Rents under
the Leases. If, on the Closing Date, there are any unpaid rents for the month of
Closing or past due Rents owing by any tenant for any prior period, Rents
collected by Purchaser after the Closing Date from such tenants will, unless the
Tenant expressly specifies otherwise (in which event such Rents shall be applied
as so specified), be applied: first, to the actual out-of-pocket third party
costs incurred by Purchaser in collecting such past due Rents; second, to the
month of Closing; third to amounts due Purchaser for periods following the month
in which the Closing occurred; and fourth, to amounts due Sellers for the months
prior to the month in which the Closing occurred.  The party receiving such
amount shall pay to the other party the portion to which it is entitled, within
thirty (30) days of its receipt of same.  

(b) Supplementing subsection (a) above, additional or escalation rent based
upon: (x) a percentage of sales or (y) tenant’s share of real estate taxes,
operating expenses (including insurance), labor costs, costs of living indices
or porter’s wages (collectively, “Overage Rent”) shall be adjusted and
pro-rated, subject to subsection (iv) below, on an if, as and when collected
basis.  The following shall apply to the extent Overage Rent is billed on the
basis of Landlord’s estimates or an annual budget, which is subject to
subsequent reconciliation and readjustment with each such tenant at the end of
the applicable year:

(i) At least two (2) business days prior to the Closing Date, Sellers shall
provide Purchaser with a reconciliation statement for calendar year 2015 through
the end of the calendar month preceding the Closing Date, with all necessary
supporting documentation, as to the Overage Rent paid by the tenants for
calendar year 2015.  Such reconciliation statement shall indicate any difference
between the Overage Rent paid by the tenants (based on each Seller’s annual 2015
budget for real estate taxes and operating expenses) and the amount that should
have been paid by the tenants through the Closing Date (based on the actual
expenses covering such time period);

(ii) If Sellers have collected more on account of such Overage Rent than such
actual amount for such time period (with it being acknowledged that such
calculation shall be made only with respect to actually collected Overage Rent
sums for such time period, and not any such sums that may be so receivable from
tenants), then the amount of such difference shall be credited to Purchaser at
the Closing;

(iii) If Sellers have collected less from the tenants for Overage Rents than the
actual amounts for such time period, then the amount of such under-collected



35

--------------------------------------------------------------------------------

 



rents shall be paid and delivered to Sellers as and when collected.  If, on the
Closing Date, there are any unpaid Overage Rents for the month of Closing (or
other period during which the Closing Date occurs) or past due Overage Rents
owing by any tenants for any prior period, Overage Rents collected by Purchaser
after the Closing Date from such tenants will be applied first, to the actual
out-of-pocket third party costs incurred by Purchaser in collecting such past
due Rents; second, to the month of Closing; third to amounts due Purchaser for
periods following the month in which the Closing occurred; and fourth, to
amounts due Sellers for the months prior to the month in which the Closing
occurred.  Purchaser shall be solely responsible for performing any Overage Rent
reconciliations with tenants under the Leases with respect to the entire
calendar year in which the Closing occurs.  Purchaser shall include in any
Operating Expense reconciliations with the tenants under the Leases copies of
any applicable billing statements and invoice back-up provided by Sellers for
operating expenses incurred by Sellers during the period of Sellers’ ownership
of the Properties, and shall use commercially reasonable efforts to collect from
tenants all amounts due to each Seller.

(iv) Notwithstanding anything in this Section 11.3(b) to the contrary, the
recoveries and expenses for any Overage Rent for tenants that pay Overage Rent
on an annual basis shall be prorated on an accrual basis as of Closing; and

(v) Any prorations relating to Overage Rent proposed by Sellers shall be subject
to Purchaser’s review and reasonable approval.  Upon written request of either
party to the other delivered on or before the earlier of December 30, 2016 and
the date that is twelve (12) months after Closing, Overage Rent shall be
reprorated as of Closing.

(c) The provisions of this Section 11.3 shall survive the Closing and the
delivery of the Deeds provided,  however, that the provisions concerning
prorations shall only survive for a period of twelve (12) months from the
Closing Date.

11.4     Costs Incurred Under Leases.  At Closing, Sellers shall receive a
credit from Purchaser in the aggregate amount of all amounts (including tenant
concessions and tenant improvement costs, landlord work costs, tenant relocation
costs and leasing commissions or fees) incurred by any Seller under or in
connection with any New Leases approved by Purchaser. At Closing, to the extent
same are not paid by Seller at or prior to Closing, Purchaser shall receive a
credit from Sellers in the aggregate amount of all unpaid amounts of tenant
concessions and tenant improvement costs, landlord work costs, tenant relocation
costs and leasing commissions or fees owed by Sellers’ under or in connection
with any New Leases not approved by Purchaser and under or in connection with
the present term of any Lease that is not a New Lease.

11.5     Security Deposits.  All security deposits made by any of the tenants of
any of the Properties now held by any Seller, as shown on the Schedule of
Security Deposits provided to Purchaser by Sellers on the date hereof, or
received by any Seller prior to Closing will be turned over or credited to
Purchaser at the Closing.  If any Seller is holding any Security Deposits in the
form of letters of credit, Purchaser will not receive a credit for such Security
Deposits.  Purchaser will indemnify and hold Sellers harmless and free from any
liability with respect to security deposits turned over or credited to Purchaser
and such hold harmless will include any security deposits in the form of letters
of credit which are transferred to or reissued in the name of



36

--------------------------------------------------------------------------------

 



Purchaser.  The applicable Seller shall reasonably cooperate with Purchaser to
cause Security Deposits that are in the form of a letter of credit or other
instrument to be transferred to or re-issued in the name of Purchaser and, until
such transfer or re-issuance, the applicable Seller shall, as Purchaser’s agent
and at its request, draw on any letter of credit in accordance with the
applicable Lease and deliver the proceeds to Purchaser.  In the event Purchaser
makes such a request, and a Seller effects a draw on the letter of credit and
delivers the applicable proceeds to Purchaser, Purchaser agrees to indemnify,
defend, and hold Sellers harmless from any claims arising therefrom, including
any assertion by a tenant that such draw was wrongful or a breach of the
applicable Lease, which indemnification shall be inclusive of reasonable
attorney’s fees.  Any out-of-pocket expense incurred by Sellers in such
cooperation shall be promptly reimbursed by Purchaser.  This Section 11.5 shall
survive the Closing and the delivery of the Deeds.

11.6     Final Adjustment After Closing.  If final bills are not available or
cannot be issued prior to Closing for any item being prorated under this
Article, including calendar year 2015 Seller CAM reconciliations, then Purchaser
and Sellers agree to allocate such items on a fair and equitable basis as soon
as such bills are available, final adjustment to be made as soon as reasonably
possible after the Closing.  Payments in connection with the final adjustment
will be due within ten (10) business days of notice.  Purchaser and Sellers
agree to cooperate and to use commercially reasonable efforts to complete such
adjustments not more than sixty (60) days after Closing.  In addition, if any
obvious error in either the calculations or amount of final figures used in a
closing adjustment is discovered within sixty (60) days after Closing, Purchaser
and Sellers agree to correct such error promptly upon notice from the other
party and to use commercially reasonable efforts to complete such adjustment
within such sixty (60) day period after Closing. This Section 11.6 shall survive
the Closing and the delivery of the Deeds for a period of one (1) year from the
Closing Date.

11.7     Actual Day Month.  All prorations and/or adjustments provided for in
this Agreement will be made based on the actual number of days in the month,
unless specifically stated otherwise.

ARTICLE XII

DEFAULT

12.1     Default by Purchaser.  IF PURCHASER FAILS TO CONSUMMATE THIS AGREEMENT
FOR ANY REASON OTHER THAN SELLERS’ DEFAULT OR THE PERMITTED TERMINATION OF THIS
AGREEMENT BY EITHER SELLERS OR PURCHASER AS PROVIDED FOR IN THIS AGREEMENT,
SELLERS WILL BE ENTITLED, AS THEIR SOLE REMEDY, TO TERMINATE THIS AGREEMENT AND
RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES FOR SUCH BREACH OF THIS AGREEMENT.  IT
IS AGREED BETWEEN SELLERS AND PURCHASER THAT THE ACTUAL DAMAGES TO SELLERS IN
THE EVENT OF SUCH BREACH ARE IMPRACTICAL TO ASCERTAIN, AND THE AMOUNT OF THE
DEPOSIT IS A REASONABLE ESTIMATE THEREOF.  NOTWITHSTANDING THE FOREGOING,
SELLERS SHALL RETAIN ALL OF THEIR OTHER RIGHTS PURSUANT TO THIS AGREEMENT AND
ANY CLOSING DOCUMENTS, AND, EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT,
NOTHING CONTAINED IN THIS SECTION 12.1 WILL



37

--------------------------------------------------------------------------------

 



LIMIT THE LIABILITY OF PURCHASER UNDER (I) ANY INDEMNITY PROVIDED BY PURCHASER
UNDER THIS AGREEMENT OR ANY OF THE CLOSING DOCUMENTS EXECUTED AND DELIVERED TO
SELLERS PURSUANT TO THE TERMS OF THIS AGREEMENT, OR (II) ANY ACTIONS COMMENCED
AFTER CLOSING WITH RESPECT TO ANY OBLIGATION OR REPRESENTATION OF EITHER SELLERS
OR PURCHASER WHICH, BY THE TERMS OF THIS AGREEMENT SURVIVES CLOSING, INCLUDING,
BUT NOT LIMITED TO, PROVISIONS REGARDING CONFIDENTIALITY AND PAYMENT OF
BROKERAGE FEES. UNDER NO CIRCUMSTANCES WILL SELLERS HAVE AVAILABLE TO THEM AN
ACTION AT LAW OR OTHERWISE FOR DAMAGES, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR THE CLOSING DOCUMENTS.

12.2     Default by Sellers. 

(a) In the event of any default by Sellers in the performance of the terms of
this Agreement that would entitle Purchaser to a right to terminate this
Agreement due to such default (including Sections 4.5,  8.3,  8.4 or 15.23(c)
hereof), Purchaser’s sole remedy will be to elect either to: (i) terminate this
Agreement and receive, in full consideration of any Claims Purchaser may have
against Sellers, (a) a refund of the Deposit from the Escrow Agent pursuant to
Article XIV, plus (b) reimbursement of the amount of all direct third party
out-of-pocket costs and expenses actually incurred by Purchaser in connection
with this Agreement, including the fees and costs with respect to attorneys,
accountants, engineers, consultants, due diligence inspections of the
Properties, third party reports, Title Company costs and expenses and any
forfeited commitment, good faith or rate lock deposits or fees paid to a lender
and any lender’s legal fees and expenses, but excluding all employee and
affiliate compensation, as documented by paid invoices and evidence of payment,
up to, in the aggregate, Five Hundred Thousand and 00/100 Dollars ($500,000.00)
(collectively, and subject to such limitation, “Purchaser’s Costs”); (ii) waive
the default by Sellers and close the transaction contemplated by this Agreement
notwithstanding the default by Sellers; or (iii) commence within sixty (60) days
of the date the Closing was to have occurred and diligently prosecute an action
in the nature of specific performance; provided, however, that if Purchaser
elects to commence such action and is unsuccessful for any reason other than by
reason of Sellers’ conveying any Property to a third party, then Purchaser will
receive a refund of the Deposit and Sellers shall pay to Purchaser all of
Purchaser’s Costs, and the Sellers’ shall have no further liability to Purchaser
under this Agreement (except those that expressly survive termination of this
Agreement). 

(b) Notwithstanding the foregoing, in the event (i) Sellers shall be in default
of the terms of this Agreement due to Sellers’ failure to sell and convey the
Properties to Purchaser in accordance with the terms of this Agreement, (ii)
Purchaser has performed or satisfied, as applicable, all of the conditions to
Sellers’ obligation to sell as set forth in Section 4.2 hereof and has sent
prompt written notice of such performance and its readiness and willingness to
close the transaction contemplated by this Agreement to Sellers, (iii) Purchaser
shall have commenced within sixty (60) days of the date the Closing was to have
occurred (and shall be diligently prosecuting) an action in the nature of
specific performance, and (iv) such action in the nature of specific performance
is not an available remedy as a result of Sellers’ transfer of the Properties to
a third party other than Purchaser (or its Affiliated Entity(ies)), then



38

--------------------------------------------------------------------------------

 



Purchaser will receive a refund of the Deposit, Sellers shall pay to Purchaser
all of Purchaser’s Costs, and Sellers shall pay to Purchaser a liquidated
damages payment equal to Three Million Five Hundred Thousand Dollars and No/100
($3,500,000.00) (“LD Payment”) as liquidated damages. It is agreed between
Sellers and Purchaser that the actual damages to Purchaser as a result of this
default by Sellers are impractical to ascertain, and the return of the Deposit
plus payment of Purchaser’s Costs and the LD Payment is a reasonable estimate
thereof.

(c) NOTWITHSTANDING THE FOREGOING, PURCHASER SHALL RETAIN ALL OF ITS OTHER
RIGHTS PURSUANT TO THIS AGREEMENT AND ANY CLOSING DOCUMENTS, AND, EXCEPT AS
OTHERWISE SET FORTH IN THIS AGREEMENT, NOTHING CONTAINED IN THIS SECTION 12.2,
WILL LIMIT THE LIABILITY OF SELLERS UNDER (I) ANY INDEMNITY PROVIDED BY SELLERS
UNDER THIS AGREEMENT OR ANY OF THE CLOSING DOCUMENTS EXECUTED AND DELIVERED TO
PURCHASER PURSUANT TO THE TERMS OF THIS AGREEMENT, OR (II) ANY ACTIONS COMMENCED
AFTER CLOSING WITH RESPECT TO ANY OBLIGATION OR REPRESENTATION OF EITHER SELLERS
OR PURCHASER WHICH, BY THE TERMS OF THIS AGREEMENT SURVIVES CLOSING, INCLUDING,
BUT NOT LIMITED TO, PROVISIONS REGARDING CONFIDENTIALITY AND PAYMENT OF
BROKERAGE FEES (IT BEING AGREED THAT SELLERS’ LIABILITY UNDER THIS AGREEMENT
SHALL BE LIMITED AS PROVIDED IN SECTIONS 15.16 AND 15.23). UNDER NO
CIRCUMSTANCES WILL PURCHASER HAVE AVAILABLE TO IT AN ACTION AT LAW OR OTHERWISE
FOR DAMAGES, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS.

12.3     Notice of Default; Opportunity to Cure.  Notwithstanding anything
contained herein, neither Sellers nor Purchaser shall be deemed to be in default
hereunder until and unless Sellers or Purchaser, as applicable, has been given
written notice of the failure to comply with the terms of this Agreement and
thereafter does not cure such failure within five (5) business days after
receipt of such notice; provided, that the foregoing provision of this Section
12.3 (i) shall not be applicable to Purchaser’s failure to deliver the Purchase
Price or the Deposit or any portion thereof on the date required hereunder or to
a party’s failure to make any deliveries required of Sellers and Purchaser on
the Closing Date pursuant to Sections 4.1 and 4.2, respectively, and,
accordingly, (ii) shall not have the effect of extending the Closing Date or the
due date of the Initial Deposit or the Additional Deposit.

12.4     Limitation on Damages. Notwithstanding any provision of this Agreement
or applicable law to the contrary, under no circumstances will any party be
liable for any consequential, indirect, special, punitive or exemplary damages
for any claim or dispute related to or arising under this Agreement.

ARTICLE XIII

REPRESENTATIONS AND WARRANTIES

13.1     Sellers’ Representations.  Each Seller represents and warrants to
Purchaser with respect to itself and its Property, the following (collectively,
“Sellers’ Representations”) as of the Effective Date and as of the Closing Date,
provided,  however, that Purchaser’s remedies in



39

--------------------------------------------------------------------------------

 



the instance that any of Sellers’ Representations are known to Purchaser to be
untrue or incorrect as of the Closing Date, are limited to those set forth in
Article XII:

(a) Such Seller is duly organized, validly existing and in good standing under
the laws of the state of its formation set forth in the initial paragraph of
this Agreement, and is qualified to transact business in the state in which its
applicable Property is located; and, has or at the Closing will have the entity
power and authority to sell and convey its Property and to execute the documents
to be executed by such Seller and prior to the Closing will have taken, as
applicable, all corporate or equivalent entity actions required for the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated by this Agreement.

(b) Such Seller has all necessary approvals to execute and deliver this
Agreement and perform its obligations hereunder, and to such Seller’s knowledge,
no other authorization or approvals, whether of governmental bodies or
otherwise, will be necessary in order to enable such Seller to enter into or
comply with the terms of this Agreement.

(c) This Agreement and the other documents to be executed by such Seller
hereunder, upon execution and delivery thereof by such Seller, will have been
duly entered into by such Seller, and will constitute legal, valid and binding
obligations of such Seller. To such Seller’s knowledge, neither this Agreement
nor anything provided to be done under this Agreement violates or shall violate
any contract, document, understanding, agreement or instrument to which such
Seller is a party or by which it is bound.

(d) Such Seller is a “United States person” within the meaning of Sections
1445(f)(3) and 7701(a)(30) of the Internal Revenue Code of 1986, as amended.

(e) The Leases provided to Purchaser by such Seller are true and correct copies
in all material respects of the Leases between such Seller and the tenants of
such Leases as they appear in Sellers’ files, including any and all amendments,
renewals and extensions thereof. The Schedule of Leases provided to Purchaser by
such Seller on the date hereof is true and correct in all material respects and
lists all Leases as to its Property as of the Effective Date.  Seller has not
received notice of any material defaults from any tenant under its Lease in the
last twelve (12) months preceding the Effective Date and no tenants under the
Leases are delinquent in the payment of rent except as set forth in the Notice
of Lease Defaults provided to Purchaser by such Seller on the date hereof.

(f) The Rent Roll as to its Property provided to Purchaser by such Seller on the
date hereof is true and correct in all material respects.

(g) Other than as set forth in the Notice of Material Litigation provided to
Purchaser by Sellers on the date hereof, there are (i) no actions, suits,
arbitrations, claims, governmental proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings, pending,
or to Sellers’ knowledge  threatened in writing, against any Seller that would
affect any Seller's ability to perform its obligations under this
Agreement,  (ii) no judicial, administrative or other adversarial suit, action
or governmental proceeding pending against any Seller or any Property, which
will be binding against Purchaser



40

--------------------------------------------------------------------------------

 



or any Property after the Closing, (iii) no material litigation pending with
respect to such Seller’s Property not covered by insurance and (iv) no pending,
or to Sellers’ knowledge threatened in writing, litigation involving such
Seller’s Property or such Seller exists which if determined adversely would
restrain or prevent the consummation of the transactions contemplated by this
Agreement or would declare illegal, invalid or non-binding any of such Seller’s
obligations or covenants to Purchaser pursuant to this Agreement or any of the
Closing Documents.

(h) Other than as set forth in the Notice of Violations provided to Purchaser by
Sellers on the date hereof, to such Seller’s knowledge, during the eighteen (18)
month period prior to the Effective Date, such Seller has received no written
notice from any governmental body or agency of any violation or alleged
violation of any zoning ordinance, land use law or building code with respect to
such Seller’s Property, which violation or alleged violation has not been
corrected.

(i) To such Seller’s knowledge, during the eighteen (18) month period prior to
the Effective Date, such Seller has received no written notice from any
governmental body or agency of any pending or threatened condemnation proceeding
against such Seller’s Property or any formal notice of condemnation with respect
to such Seller’s Property, other than as set forth on Schedule 13.1(i).

(j) To such Seller’s knowledge, during the eighteen (18) month period prior to
the Effective Date, such Seller has not received any written notice from any
property owner’s association (or shopping center association), tenant,
governmental authority or other third party of any violation or alleged
violation of any covenants, conditions, restrictions, easements or declarations
governing such Seller’s Property, which violation or alleged violation has not
been corrected.

(k) To such Seller’s knowledge, during the eighteen (18) month period prior to
the Effective Date, such Seller has received no written notice from any
governmental body or agency of any violation or alleged violation of any
applicable law with respect to (i) Hazardous Materials on such Seller’s Property
or (ii) other environmental conditions concerning such Seller’s Property.

(l) Such Seller (which for this purpose includes its partners, members,
principal stockholders and any other constituent entities (i) has not been
designated as a “specifically designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website,
<http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf> or at any
replacement website or other replacement official publication of such list  and
(ii) is currently in compliance with and will at all times during the term of
this Agreement (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Asset Control of the Department of the
Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto.

(m) There are no employees who are employed by such Seller or any property
manager engaged by such Seller in the operation, management or maintenance of
such Seller’s



41

--------------------------------------------------------------------------------

 



Property whose employment will continue after Closing.  On and after the
Closing, there will be no obligations concerning any pre-Closing employees of
such Seller, nor will there be any property management agreement which will be
binding on Purchaser or such Seller’s  Property.

(n) To such Seller’s knowledge, during the eighteen (18) month period prior to
the Effective Date, such Seller has not received any written notices of default
with respect to its obligations or liabilities under any of the Service
Agreements.

(o) To Wendover Village II Seller’s knowledge, during the eighteen (18) month
period prior to the Effective Date, Wendover Village II Seller has not received
any written notices of violation, non-compliance or breach of the Wendover
Brownfield Notice and/or the Wendover Brownfields Agreement.

13.2     Definition of Seller’s Knowledge.  Any representation and/or warranty
made “to Sellers’ knowledge”, “to such Seller’s knowledge” or to any phrase of
like import will not be deemed to imply any duty of inquiry.  For purposes of
this Agreement, the term “Sellers’ knowledge”, “Seller’s knowledge” or any
phrase of like import means the actual knowledge of the Designated
Representative of Sellers and will not be construed to refer to the knowledge of
any other officer, director, agent, employee or representative of any Seller, or
any affiliate of any Seller, or to impose upon such Designated Representative
any duty to investigate the matter to which such actual knowledge or the absence
thereof pertains, or to impose upon such Designated Representative any
individual personal liability. As used herein, the term “Designated
Representative of Sellers” refers to Benjamin Snyder, vice president of DDR
Corp. and the persons who are the property managers of the specified  Properties
as listed on Schedule 13.2 attached hereto. 

13.3     Purchaser’s Representations, Warranties, and Covenants.  For the
purpose of inducing Sellers to enter into this Agreement and to consummate the
sale and purchase of the Properties in accordance herewith, Purchaser represents
and warrants to Sellers the following as of the Effective Date and as of the
Closing Date:

(a) Purchaser is a Virginia limited liability company duly organized, validly
existing and current with any and all required limited liability company filings
and fees, under the laws of the Commonwealth of Virginia.

(b) Purchaser, acting through any of its duly empowered and authorized officers
or members, has all necessary entity power and authority to transact the
business in which it is engaged, and has full power and authority to enter into
this Agreement, to execute and deliver the documents and instruments required of
Purchaser herein, and to perform its obligations hereunder; and no consent not
obtained by or from any of Purchaser’s partners, directors, officers or members
is required to so empower or authorize Purchaser.  The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any agreement to which Purchaser is a party or by which Purchaser is
otherwise bound, which conflict, breach



42

--------------------------------------------------------------------------------

 



or default would have a material adverse effect on Purchaser’s ability to
consummate the transaction contemplated by this Agreement.

(c) No pending or, to the knowledge of Purchaser, threatened in writing
litigation involving Purchaser exists which if determined adversely would
restrain the consummation of the transactions contemplated by this Agreement or
would declare illegal, invalid or non-binding any of Purchaser’s obligations or
covenants to Sellers.

(d) Other than the representations provided in this Agreement, including, the
Sellers’ Representations, Purchaser has not relied on any representation or
warranty made by any Seller or any representative of any Seller, including
Broker (as defined below), in connection with this Agreement and the acquisition
of the Properties.

(e) Purchaser (which for this purpose includes its partners, members, principal
stockholders and any other constituent entities) (i) has not been designated as
a “specifically designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, <http://www.treas.gov/offices/enforcement/ofac/sdn/t11
sdn.pdf> or at any replacement website or other replacement official publication
of such list; (ii) is currently in compliance with and will at all times during
the term of this Agreement (including any extension thereof) remain in
compliance with the regulations of the Office of Foreign Asset Control of the
Department of the Treasury and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto; and (iii) has not used  and will
not use funds from illegal activities for any portion of the Purchase Price,
including the Deposit.

(f) (i) Purchaser is not an “employee benefit plan” as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974 (“ERISA”), which is
subject to Title I of ERISA, or a “plan” as defined in Section 4975(e)(1) of the
Code, which is subject to Section 4975 of the Code; and (ii) the assets of
Purchaser do not constitute “plan assets” of one or more such plans for purposes
of Title I of ERISA or Section 4975 of the Code; and (iii)(a) Purchaser is not a
“governmental plan” within the meaning of Section 3(32) of ERISA, and assets of
Purchaser do not constitute plan assets of one or more such plans; or (b)
transactions by or with Purchaser are not in violation of state statutes
applicable to Purchaser regulating investments of and fiduciary obligations with
respect to governmental plans.

(g) Armada Hoffler Properties, Inc. (“AHP”) (Purchaser’s parent company) is a
publicly traded real estate investment trust subject to the Securities Act of
1933, as amended, and the Securities Exchange Act of 1934, as amended
(collectively, the “Exchange Act”) and the rules and regulations thereunder.

13.4     Survival.    The representations and warranties made by Sellers in
Section 13.1 and by Purchaser in Section 13.3 shall survive the Closing and
delivery of the Deeds as provided in Section 15.23.



43

--------------------------------------------------------------------------------

 



ARTICLE XIV

ESCROW PROVISIONS

14.1     Escrow Provisions. The Deposit and any other sums (including any
interest earned thereon) which the parties agree shall be held in escrow
(collectively “Escrow Funds”), shall be held by Escrow Agent, in trust and
disposed of only in accordance with the following provisions:

(a)Escrow Agent hereby agrees to hold, administer, and disburse the Escrow Funds
pursuant to this Agreement.  Escrow Agent shall invest such Escrow Funds in a
segregated, interest-bearing deposit account at Citibank, N.A.  In the event any
interest or other income shall be earned on such Escrow Funds, such interest or
other income shall become a part of the Escrow Funds and will be the property of
the party entitled to the Deposit pursuant to this Agreement.  Purchaser’s and
Sellers’ Federal Identification Numbers are set forth below.

(b)At such time as Escrow Agent receives written notice from either Purchaser or
Sellers, or both, setting forth the identity of the party to whom such Escrow
Funds (or portions thereof) are to be disbursed and further setting forth the
specific section or paragraph of the Agreement pursuant to which the
disbursement of such Escrow Funds (or portions thereof) is being requested,
Escrow Agent shall disburse such Escrow Funds pursuant to such notice; provided,
 however, that if such notice is given by either Purchaser or Sellers but not
both (except as to a notice of termination delivered by Purchaser under the
provisions of Section 6.4, as to which notice of Purchaser only shall be
required for the release to Purchaser of the Deposit by Escrow Agent hereunder),
Escrow Agent shall (i) promptly notify the other party (either Purchaser or
Sellers as the case may be) that Escrow Agent has received a request for
disbursement, and (ii) withhold disbursement of such Escrow Funds for a period
of ten (10) days after receipt of such notice of disbursement and if Escrow
Agent receives written notice from either Purchaser or Sellers within said ten
(10) day period which notice countermands the earlier notice of disbursement,
then Escrow Agent shall withhold such disbursement until both Purchaser and
Sellers can agree upon a disbursement of such Escrow Funds.  Purchaser and
Sellers hereby agree to send to the other, pursuant to Section 15.6, a duplicate
copy of any written notice sent to Escrow Agent and requesting any such
disbursement or countermanding a request for disbursement.

(c)In performing any of its duties hereunder, Escrow Agent shall not incur any
liability to anyone for any damages, losses, or expenses, except for willful
default or breach of trust, and it shall accordingly not incur any such
liability with respect to (i) any action taken or omitted in good faith upon
advice of its legal counsel given with respect to any questions relating to the
duties and responsibilities of Escrow Agent under this Agreement, or (ii) any
action taken or omitted in reliance upon any instrument, including any written
notice or instruction provided for in this Agreement, not only as to its due
execution and the validity and effectiveness of its provisions but also as to
the truth and accuracy of any



44

--------------------------------------------------------------------------------

 



information contained therein, which Escrow Agent shall in good faith believe to
be genuine, to have been signed or presented by a proper person or persons, and
to conform with the provisions of this Agreement.

(d)Notwithstanding the provisions of Section 14.1(b) (except as to a notice of
termination delivered by Purchaser under the provisions of Section 6.4, as to
which notice of Purchaser only shall be required for the release to Purchaser of
the Deposit by Escrow Agent hereunder), in the event of a dispute between
Purchaser and Sellers sufficient, in the sole discretion of Escrow Agent to
justify its doing so or in the event that Escrow Agent has not disbursed the
Escrow Funds on or before ten (10) days after the Closing Date, Escrow Agent
shall be entitled to tender into the registry or custody of any court of
competent jurisdiction the Escrow Funds, together with such legal pleadings as
it may deem appropriate, and thereupon be discharged from all further duties and
liabilities under this Agreement.  Any such legal action may be brought in a
federal or state court in New York County, New York or, if is such courts do not
have jurisdiction as to the parties or matters involved then such court as
Escrow Agent shall determine to have jurisdiction thereof.

(e)Sellers and Purchaser hereby acknowledge that they are aware the Federal
Deposit Insurance Corporation (FDIC) coverages apply only to a maximum amount of
$250,000.00 for each individual depositor. Sellers and Purchaser understand that
Escrow Agent assumes no responsibility for, nor will Sellers and Purchaser hold
same liable for, any loss occurring which arises from the fact that the amount
of the Deposit may cause the aggregate amount of any individual depositor's
account to exceed $250,000.00 and that the excess amount is not insured by the
Federal Deposit Insurance Corporation

(f)Escrow Agent has executed this Agreement in the place indicated on the
signature page hereof in order to confirm that the Escrow Agent has received the
Deposit and shall hold the Escrow Funds in escrow, and shall disburse the Escrow
Funds pursuant to the provisions of this Article XIV.  A copy of this Agreement
executed by Escrow Agent shall be delivered by Escrow Agent to Sellers and
Purchaser.

ARTICLE XV

GENERAL PROVISIONS

15.1     No Agreement Lien.  In no event will Purchaser have a lien against the
Properties by reason of any deposits made under this Agreement or expenses
incurred in connection therewith and Purchaser waives any right that it might
have to so lien the Properties.

15.2     Confidentiality. 

(a) Purchaser will treat any and all information disclosed to it by or on behalf
of Sellers, including this Agreement, the Closing Documents and the Property
Documents, or



45

--------------------------------------------------------------------------------

 



otherwise gained through Purchaser's access to the Property and Sellers’ books
and records, as confidential, giving it the same care as Purchaser's own
confidential information, and will make no use of any such disclosed information
not independently known to Purchaser except in connection with the transactions
contemplated hereby; provided, however, that Purchaser may, without the consent
of Sellers, disclose such information: (i) to its partners, members, managers,
employees, advisors, consultants, attorneys, accountants, and lenders
(collectively, “Purchaser Transaction Parties”), so long as any such Purchaser
Transaction Parties to whom disclosure is made have also agreed to keep all such
information confidential in accordance with the terms hereof; and (ii) if
disclosure is required by law or by regulatory or judicial process, provided
that in such event Purchaser will give Sellers reasonable prior written notice
of such disclosure required by law or by regulatory or judicial process, will
exercise all commercially reasonable efforts to preserve the confidentiality of
the confidential information, including reasonably cooperating with Sellers (at
Sellers’ sole expense) to obtain an appropriate exemption from disclosure, order
or other reliable assurance that confidential treatment will be accorded such
confidential information by such tribunal and will disclose only that portion of
the confidential information which Purchaser and Sellers (in their reasonable
discretion) shall agree is required by law or by regulatory or judicial process
to disclose.   

(b) Sellers will treat any and all information disclosed to it by or on behalf
of Purchaser, as confidential, giving it the same care as Sellers’ own
confidential information, and make no use of any such disclosed information not
independently known to Sellers except in connection with the transactions
contemplated hereby; provided, however, that Sellers may, without the consent of
Purchaser, disclose such information: (i) to its partners, members, managers,
employees, advisors, consultants, attorneys, accountants, and lenders
(collectively, “Seller Transaction Parties”), so long as any such Seller
Transaction Parties to whom disclosure is made have also agreed to keep all such
information confidential in accordance with the terms hereof; and (ii) if
disclosure is required by law or by regulatory or judicial process, provided
that in such event Sellers will give Purchaser reasonable prior written notice
of such disclosure required by law or by regulatory or judicial process, will
exercise all commercially reasonable efforts to preserve the confidentiality of
the confidential information, including reasonably cooperating with Purchaser
(at Purchaser’s sole expense) to obtain an appropriate exemption from
disclosure, or confidential treatment order or other reliable assurance that
confidential treatment will be accorded such confidential information by such
tribunal and will disclose only that portion of the confidential information
which Sellers and Purchaser (in its reasonable discretion) shall agree is
required by law or by regulatory or judicial process to disclose.

(c) Each Seller acknowledges that Purchaser and AHP have advised it that:  (i)
AHP is a publicly traded real estate investment trust subject to the Exchange
Act and the rules and regulations thereunder; (ii) AHP has reporting and
disclosure obligations under the Exchange Act and other applicable federal and
state securities laws, as reported in its securities filings; (iii) the fact
that Purchaser has entered into this Agreement may be material to AHP’s
investors and therefore certain information may be required to be disclosed
pursuant to Exchange Act reporting and disclosure obligations; and (iv) with
Sellers’ prior written consent (not to be unreasonably withheld, conditioned or
delayed) AHP may disclose material information from time to time concerning the
existence of this Agreement and the transactions contemplated in this



46

--------------------------------------------------------------------------------

 



Agreement pursuant to its Exchange Act reporting and disclosure obligations in
securities filings with the U.S. Securities and Exchange Commission or other
applicable regulatory bodies; provided, however, that Sellers expressly consent
to (I) AHP’s filing of a Current Report on Form 8-K (the “Form 8-K”) in a form
approved by Seller within four business days of the Effective Date for the
purpose of disclosing the material terms of this Agreement (but AHP shall not
file this Agreement as an exhibit to the Form 8-K) to the extent necessary to
enable AHP to comply with its obligations under the Exchange Act, and (II) AHP’s
filing of this Agreement, together with all applicable exhibits and schedules
hereto, as an exhibit to AHP’s Annual Report on Form 10-K for the fiscal year
ending December 31, 2015 (the “Form 10-K”); provided further, that AHP shall be
permitted to discuss the terms of this Agreement and the transactions
contemplated hereby with analysts, investors, lenders and other similar parties
to the extent materially consistent with the disclosure set forth in the Form
8-K.  In such event, these filings, disclosures, and statements shall not
constitute a breach or a violation of any confidentiality or non-disclosure
provisions of this Agreement or any other agreement.  Furthermore, in the event
that the SEC shall request or require AHP to file or furnish other information
or documents related to this Agreement and the transactions contemplated by this
Agreement, AHP shall provide Sellers prompt notice of such request or
requirement and shall, if reasonably requested by Sellers within three business
days of such notice by AHP, use commercially reasonable efforts to promptly
submit to the SEC an application for confidential treatment of any information
or documents that Sellers may reasonably request; provided, however, that in the
event that AHP is unsuccessful in obtaining confidential treatment of any such
information or documents despite its use of use commercially reasonable efforts,
Sellers acknowledge that AHP shall file or furnish any information or documents
responsive to the SEC’s request or requirement and that such disclosure shall
not be deemed a violation of this Section 15.2.

(d) Sellers, Purchaser and AHP agree: (1) that the Form 8-K shall be in the form
approved by Sellers and shall not attach this Agreement as an exhibit thereto;
and (2) that this Agreement shall only be filed with the SEC as an exhibit to
AHP’s Form 10-K, which shall not be filed until the earlier of the day after
Closing or March 10, 2016.

(e) Notwithstanding the foregoing provisions of this Section 15.2, the
provisions of Section 15.2(a) and (b) will not apply to any information or
document that is or becomes generally available to the public other than as a
result of (1) a violation of law, (2) a disclosure in violation of this Section
15.2,  and/or (3) a breach of any other obligation of confidentiality.

(f) The provisions of this Section 15.2 shall survive the Closing and the
delivery of the Deeds and/or termination of this Agreement.

15.3     Incorporation.  The preamble, recitals, exhibits and schedules to this
Agreement, whether part of, attached to or referenced in this Agreement, are
incorporated herein by reference and made a part of this Agreement.

15.4     Brokers.  Sellers and Purchaser agree that Holliday Fenoglio Fowler,
L.P. (“Broker”) was the only broker with whom the parties negotiated in
connection with the sale and purchase of the Property.  Sellers are obligated to
pay any and all brokerage commissions payable to Broker in accordance with a
separate agreement between it and Broker.  Sellers agree



47

--------------------------------------------------------------------------------

 



to indemnify and hold Purchaser harmless from the claims of any other party
claiming a commission due it by reason of an agreement with Sellers.  Purchaser
agrees to indemnify and hold Sellers harmless from the claims of any other party
claiming a commission due it by reason of an agreement with Purchaser.  The
provisions of this Section will survive the Closing and the delivery of the
Deeds or termination of this Agreement.

15.5     Modifications.  This Agreement may not be modified in any respect
except by an instrument in writing and duly signed by the parties hereto.  The
parties agree that this Agreement contains all of the terms and conditions of
the understanding between the parties hereto and that there are no oral
understandings whatsoever between them.

15.6     Notices.  All notices, consents, approvals, acceptances, demands,
waivers and other communications (“Notice”) required or permitted hereunder must
be in writing and must be sent by (i) personal delivery, (ii) certified mail,
return receipt requested, (iii) for next day delivery by nationally recognized
overnight delivery service that provides evidence of the date of delivery, or
(iv) electronic mail, in any case with all charges prepaid, addressed to the
appropriate party at its address listed below.

 

 

To Seller:

DDR-SAU South Square, L.L.C.
DDR-SAU Durham Patterson, L.L.C.
DDR-SAU Wendover Phase II, L.L.C.
DDR-SAU Salisbury Alexander, L.L.C.
DDR-SAU Winston-Salem Harper Hill, L.L.C.
DDR-SAU Greer North Hampton Market, L.L.C.
DDR-SAU Nashville Willowbrook, L.L.C.
DDR-SAU South Bend Broadmoor, L.L.C.
DDR-SAU Oakland, L.L.C.
DDR-SAU Waynesboro, L.L.C.
DDR-SAU Pasadena Red Bluff Limited Partnership
c/o Teachers Insurance and Annuity Association of America
730 Third Avenue - 4th Floor
New York, NY  10017
Attention: Lynette Pineda
Email:  lpineda@tiaa-cref.org

With copies to:

Nancy Miller, Esq.
Teachers Insurance and Annuity Association of America
730 Third Avenue – 12th Floor
New York, NY  10017
Email:  Nancy.Miller@tiaa-cref.org

 

and

 





48

--------------------------------------------------------------------------------

 



 

 

Benjamin Snyder
Vice President
DDR Corp.
3300 Enterprise Parkway
Beachwood, OH 44122
Email:  bsnyder@ddr.com

and

Noam Magence, Esq.
DDR Corp.
3300 Enterprise Parkway
Beachwood, OH 44122
Email:  nmagence@ddr.com

 

and

 

Lester M. Bliwise, Esq.
Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Email:  lbliwise@seyfarth.com

 

 

To Purchaser:

AHP ACQUISITIONS, LLC

Attn.: Eric L. Smith, Chief Investment Officer

Armada Hoffler Properties, Inc.

222 Central Park Avenue, Suite 2100

Virginia Beach, VA 23462

Telephone: 757.366.4000

Facsimile: 757.424.2513

E-mail: esmith@armadahoffler.com

 

With a copy to:

Williams Mullen

Att.: C. Grigsby Scifres, Esq.

222 Central Park Avenue, Suite 1700

Virginia Beach, Virginia 23462

Telephone: 757.473.5370

Facsimile: 757.473.0395
Email: gscifres@williamsmullen.com

 

All Notices given in accordance with this Section will be deemed to have been
received (as applicable): three (3) business days after having been deposited in
any mail depository regularly maintained by the United States Postal Service, if
sent by certified mail, on the date





49

--------------------------------------------------------------------------------

 



delivered if by personal delivery or electronic mail (or the next business day
if delivery was not on a business day) or one (1) business day after having been
deposited with a nationally recognized overnight delivery service, if sent by
overnight delivery, or on the date delivery is refused, as indicated on the
return receipt or the delivery records of the delivery service, as
applicable.  Notices given by counsel to a party in accordance with the above
shall be deemed given by such party.

15.7     Assignment.  Purchaser will not assign this Agreement or its rights
hereunder without Sellers’ prior written consent, which may be withheld in
Sellers’ sole and absolute discretion, and any attempted assignment or transfer
without Sellers’ consent will be null and void ab initio and of no effect.  The
foregoing notwithstanding, provided that Purchaser is in compliance with the
conditions hereinafter set forth, Purchaser shall have the right to assign this
Agreement, without Sellers’ consent, provided (a) the assignment is effective on
or before the Closing Date, (b) the assignment is to one or more Affiliated
Entity(ies) (as defined below) created by Purchaser for the purpose of
purchasing the Property, (c) the assignment is on the form attached hereto as
Exhibit N and includes all of Purchaser’s right, title and interest in and to
the Deposit, and provides for the assumption, for the benefit of Sellers as
third-party beneficiaries, of all of Purchaser’s obligations under this
Agreement, (d) that such assignee has assumed any and all obligations and
liabilities of Purchaser under this Agreement, but, notwithstanding such
assumption, Purchaser shall continue to be liable hereunder, and (e) Purchaser
provides Sellers, at least five (5) business days’ prior to the Wendover Notice
Deadline, with written notice of such assignment and executed counterparts of
all documents evidencing or otherwise executed in connection with such
assignment.  An “Affiliated Entity” shall mean an entity controlling, controlled
by or under common control with Purchaser including any wholly-owned lower tier
subsidiary of Armada Hoffler, L.P.  Any assignment which fails to meet the
criteria of this Section 15.7 or to which Sellers have not otherwise consented
shall be void and of no force or effect.  Purchaser shall deliver to Sellers
prior to Closing, and as a condition to the effectiveness of any such
assignment, such supporting evidence of the foregoing as is reasonably required
by Sellers.

15.8     Further Assurances.  Purchaser and Sellers hereby agree to complete,
execute and deliver to the appropriate governmental authorities any returns,
affidavits or other instruments that may be required with respect to any
transfer, gains, sales, stamps and similar taxes, if any, arising out of this
transaction.

15.9     Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York.

15.10     Offer Only.  This Agreement will not constitute a binding agreement by
and between the parties hereto until such time as this Agreement has been duly
executed and delivered by all such parties and the Deposit is deposited with the
Escrow Agent in accordance with this Agreement.

15.11     Counterparts.  This Agreement may be executed in counterparts, each of
which, when taken together shall constitute fully executed originals.



50

--------------------------------------------------------------------------------

 



15.12     E-mail or PDF Signatures.  Signatures to this Agreement, the Site
Access and Indemnification Agreement and the Confidentiality Agreement
transmitted by e-mail, PDF or other electronic imaging shall be valid and
effective to bind the party so signing. A copy of the electronic mail or PDF
shall also be sent to the intended addressee by one of the means described in
clauses (i) through (iii) of Section 15.6, in any case with all charges prepaid,
addressed to the appropriate party at its address provided herein.

15.13 Severability.  If any portion of this Agreement becomes or is held to be
illegal, null or void or against public policy, for any reason, the remaining
portions of this Agreement will not be affected thereby and will remain in force
and effect to the fullest extent permissible by law.

15.14 No Waiver.  No waiver by Purchaser or Sellers of a breach of any of the
terms, covenants or conditions of this Agreement by the other party will be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition herein contained.  No waiver of
any default by Purchaser or Sellers under this Agreement will be implied from
any omission by the other party to take any action on account of such default if
such default persists or is repeated, and no express waiver shall affect a
default other than as specified in such waiver.  The consent or approval by
Purchaser or Sellers to or of any act by the other party requiring the consent
or approval of the first party will not be deemed to waive or render unnecessary
such party’s consent or approval to or of any subsequent similar acts by the
other party.

15.15 Intentionally Omitted. 

15.16     Limitation of Liability.  If Purchaser becomes aware after Closing of
any breach and/or violation of any of Sellers’ representations and/or warranties
set forth herein or of any other matter for which Sellers would or could become
liable to Purchaser, whether hereunder or under any Closing Document, and
Purchaser timely commences any action(s) to enforce any alleged breach and/or
violation of any of the representations and/or warranties of Sellers as set
forth in this Agreement or to enforce any other claims for liability against
Sellers, and, notwithstanding any provision to the contrary contained herein or
in any document executed by any Seller pursuant hereto or in connection
herewith, in no event shall Sellers be liable for any special, consequential,
speculative, punitive or similar damages, nor shall Sellers’ aggregate liability
in any such event or events exceed in the aggregate Three Million Five Hundred
Thousand Dollars ($3,500,000.00) (“Sellers’ Maximum Liability”) and no claim by
Purchaser may be made and Sellers shall not be liable for any judgment in any
action based upon any such claim unless and until Purchaser’s claims are for an
aggregate amount in excess of $300,000.00 (“Liability Threshold”), in which
event Sellers’ liability respecting any final judgment concurring such claim(s)
shall be for the entire amount thereof, subject to Sellers’ Maximum
Liability.  The amount of Sellers’ Maximum Liability shall be inclusive of
attorneys’ fees, and ancillary court and experts’ costs and
fees.   Notwithstanding the provisions of this Section 15.16 to the contrary,
and for the avoidance of doubt, the limitations in this Section 15.16 do not
limit or restrict any of Purchaser’s rights and any of Sellers’ obligations (i)
with respect to any sums payable pursuant to the provisions of Article VIII,
(ii) with respect to any awards or sums payable pursuant to the provisions of
Article IX, (iii) with respect to any sums payable pursuant to the provisions of
Section 10.5 or Section 10.6, (iv) with respect to any sums payable pursuant



51

--------------------------------------------------------------------------------

 



to the provisions of Article XI, (v) with respect to any sums payable pursuant
to the provisions of Section 12.2, and (vi) with respect to any sums payable
pursuant to the provisions of Section 15.4.  Notwithstanding any provision in
this Agreement to the contrary, if Purchaser has knowledge of a breach of a
representation or warranty by Sellers prior to Closing and elects to consummate
the Closing notwithstanding such breach, despite the fact that Sellers will have
no liability to Purchaser for same, including any loss, cost, expense and
reduction and reduction of base rent related to such breach pursuant to Section
4.5, the aggregate amount of any such loss, cost and  expense related to such
breach will be included in the calculation of whether the Liability Threshold
has been reached with respect to any breaches or violations of any of Sellers’
representations or warranties that Purchaser becomes aware of after
Closing.  The provisions of this Section 15.16 shall survive the Closing and the
delivery of the Deeds. 

15.17     Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

15.18     Successors and Assigns.  Subject to the limitations set forth
elsewhere in this Agreement, each and all of the covenants and conditions of
this Agreement will inure to the benefit of and will be binding upon the
successors-in-interest, assigns, and representatives of the parties hereto.  As
used in the foregoing, “successors” refers to the successors to all or
substantially all of the assets of parties hereto and to their successors by
merger or consolidation.

15.19     No Partnership or Joint Venture.  Sellers or Purchaser will not, by
virtue of this Agreement, in any way or for any reason be deemed to have become
a partner of the other in the conduct of its business or otherwise, or a joint
venture.  In addition, by virtue of this Agreement there shall not be deemed to
have occurred a merger of any joint enterprise between Purchaser and Sellers.

15.20     No Recordation.  Sellers and Purchaser agree that neither this
Agreement nor any memorandum or notice hereof shall be recorded, and Purchaser
further agrees (a) not to file any notice of pendency, lis pendens or other
instrument (other than a judgment) against any Property or any portion of any
Property (except solely in connection with an action for specific performance
commenced against Sellers pursuant to Section 12.2), and (b) to be responsible
for and to indemnify Sellers against all Liabilities (including reasonable
attorneys’ fees, expenses and disbursements) incurred by Sellers by reason of
the filing by Purchaser of any such notice of pendency, lis pendens or other
instrument.  The provisions of this Section 15.20 shall survive any termination
of this Agreement.

15.21     Designation Agreement.  Section 6045(e) of the United States Internal
Revenue Code and the regulations promulgated thereunder (herein collectively
called the “Reporting Requirements”) require an information return to be made to
the United States Internal Revenue Service, and a statement to be furnished to
Sellers, in connection with the Transaction.  Escrow Agent is either (x) the
person responsible for closing the Transaction (as described in the Reporting
Requirements) or (y) the disbursing title or escrow company that is



52

--------------------------------------------------------------------------------

 



most significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements).  Accordingly:

(a) Escrow Agent is hereby designated as the “Reporting Person” (as defined in
the Reporting Requirements) for the Transaction.  Escrow Agent shall perform all
duties that are required by the Reporting Requirements to be performed by the
Reporting Person for the Transaction.

(b) Sellers and Purchaser shall furnish to Escrow Agent, in a timely manner, any
information requested by Escrow Agent and necessary for Escrow Agent to perform
its duties as Reporting Person for the Transaction.

(c) Sellers acknowledge that any failure by Sellers to provide Escrow Agent with
Sellers’ correct taxpayer identification number(s) may subject Sellers to civil
or criminal penalties imposed by law.  Accordingly, each Seller hereby certifies
to Escrow Agent, under penalties of perjury, that such Seller’s correct taxpayer
identification number is 20-2639998.

(d) Each of the parties hereto shall retain this Agreement for a period of four
(4) years following the calendar year during which Closing occurs.

The provisions of this Section 15.21 shall survive the Closing and the delivery
of the Deeds.

15.22     Section 1031 Exchanges.  Purchaser and Sellers agree that, at either
Purchaser’s or Sellers’ sole election, this transaction may be structured as an
exchange of like-kind properties under Section 1031 of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations and proposed regulations
thereunder.  The parties agree that if either wishes to make such election, it
must do so by written notice to the other party at least five (5) business days
prior to the Closing Date.  If either so elects, the other shall reasonably
cooperate, provided any such exchange is consummated pursuant to an agreement
that is mutually acceptable to Purchaser and Sellers and which shall be executed
and delivered on or before the Closing Date.  The electing party shall in all
events be responsible for all costs and expenses related to the Section 1031
exchange and shall fully indemnify, defend and hold the other harmless from and
against any and all liability, claim, damages, expenses (including reasonable
attorneys’ fees, expenses and disbursements), proceedings and causes of action
of any kind or nature whatsoever arising out of, connected with or in any manner
related to such 1031 exchange that would not have been incurred by the
non-electing party if the transaction were a purchase for cash.  In no event
shall any party be required to take record title to any property other than the
Properties in connection with such transaction.

15.23     Survival.    

(a) The parties hereby acknowledge and agree that (I) the Purchaser’s covenants,
agreements, indemnities, warranties and representations contained in this
Agreement and in any Closing Document (other than those made in Sections 13.3
(e) and (f), 15.16 and 15.21, and this Section 15.23 which are meant to and
shall survive indefinitely), and (II) the Sellers’ covenants, agreements,
indemnities, warranties and representations contained in this Agreement and in
any Closing Document (other than those made in Sections 13.1 (d),



53

--------------------------------------------------------------------------------

 



13.1 (l), 15.16 and 15.21, and this Section 15.23, which are meant to and shall
survive indefinitely), shall survive Purchaser’s purchase of the Properties only
for a period commencing on the Closing Date and ending six (6) months after the
Closing Date or, if another period of time is specified, such other period of
time (as applicable, the “Survival Period”). 

(b) It is expressly agreed that  Purchaser shall provide written notice to
Sellers prior to the expiration of the Survival Period of any alleged breach of
such covenants, agreements, indemnities, warranties or representations, and, if
such notice is not given on or before such date then any claim relating to or
arising out of such breach thereafter will be void and of no force or
effect.  Sellers shall have thirty (30) days after receipt of such notice to
cure such breach, or, such additional reasonable period of time so long as a
cure has been commenced and is being diligently pursued and is finally completed
within sixty (60) days after receipt of such notice to cure.  If Sellers fail to
cure such breach within such cure period, Purchaser’s sole remedy shall be an
action at law for actual damages commenced, if at all, within the Survival
Period or within thirty (30) days of Seller’s failure to complete the
cure.  Purchaser’s waiver(s) and release(s) set forth in Sections 1.6 and 1.7
are hereby incorporated by this reference.  Purchaser specifically acknowledges
that such termination of liability represents a material element of the
consideration to Sellers.  The limitation as to Sellers’ liability in this
Section 15.23 does not apply to Sellers’ liability with respect to prorations
and adjustments under Article XI.  

(c) Notwithstanding any contrary provision of this Agreement, if Sellers become
aware during the pendency of this Agreement prior to Closing of any matters
which make any of its representations or warranties untrue, Sellers shall (i)
promptly disclose such matters to Purchaser in writing or (ii) disclose such
matters in Sellers’ Bring Down Certificate delivered at Closing.  In the event
that Sellers discloses or Purchaser otherwise has knowledge that any of Sellers’
representations or warranties are untrue or incorrect in any material respect,
Sellers shall bear no liability for such matters, but Purchaser may elect in
writing on or before the Closing Date to (i) waive such matters and complete the
purchase of the Properties without reduction of the Purchase Price, or (ii) as
to any matters disclosed or discovered following the expiration of the Due
Diligence Period for which the aggregate amount, without duplication, of any
loss (which may be measured as a reduction in value of the Properties), cost, or
expense resulting therefrom exceeds three and one half percent (3.5%) of the
Purchase Price,  terminate this Agreement, it being agreed that if such matters
do not, in the aggregate (and without duplication), exceed three and one half
percent (3.5%) of the Purchase Price, then Purchaser shall have no right to
terminate this Agreement as a result thereof. 

(d) The provisions of this Section 15.23 shall survive the Closing and the
delivery of the Deeds and/or termination of this Agreement.

15.24     Calculation of Time Periods.  Unless otherwise specified in this
Agreement, in computing any period of time described in this Agreement, the day
of the act or event after which the designated period of time begins to run is
not to be included and the last day of the period so computed is to be included,
unless such last day is not a business day, in which event the period shall run
until the next day which is a business day. 



54

--------------------------------------------------------------------------------

 



15.25     Headings.  The captions and headings herein are for convenience and
reference only and in no way define, describe or limit the scope, content or
intent of this Agreement or in any way affect its provisions.

15.26     Regulation S-X.    

(a) Purchaser has advised Sellers that Purchaser must comply with Securities and
Exchange Commission Regulation S-X (17 C.F.R. § Part 210) (“Regulation S-X”),
including, but not limited to, Rule 3-14 thereof, which requires Purchaser to
cause to be prepared up to three (3) years of audited income statements for the
Property with respect to the three (3) full calendar years preceding the Closing
Date.  From and after the date hereof, within a reasonable period of time after
Purchaser’s written request, Sellers shall (at Purchaser’s sole cost and expense
and at no third party cost to Sellers) (a) provide Purchaser any reasonable
financial information, financial statements and supporting documentation in
Sellers’ possession or under the Sellers’ control as are necessary for
Purchaser’s independent auditor to prepare such audited income statements in
compliance with Form 8-K requirements and Regulation S-X, each as promulgated by
the United States Securities and Exchange Commission, (b) provide to Purchaser’s
independent auditor access to the books and records of Sellers with respect to
the Property for the period or periods for which Purchaser is required to have
the Property audited pursuant to Regulation S-X, and (c) provide to Purchaser’s
independent auditor a commercially reasonable representation letter, at
Purchaser’s sole cost and expense, regarding the books and records of the
Property, in connection with such independent auditor’s auditing of the Property
in accordance with generally accepted auditing standards. 

(b) Purchaser and its agents, auditors and consultants shall keep confidential
all such information and documentation delivered pursuant to this Section,
subject to a determination by Purchaser, in consultation with its legal counsel,
that disclosure of all or a portion of such information or documentation is
required pursuant to applicable securities laws, provided that Purchaser or its
counsel shall provide prior written notice to Sellers of any information which
Purchaser or its counsel determines is required to be disclosed by applicable
securities laws, and Purchaser shall, simultaneously with the filing of any such
information and documentation with any applicable governmental authority or
agency, request that all such information and documentation remain
confidential.  In connection with its obligations under this Section 15.26,
Sellers shall be required to only provide information in Sellers’ possession or
control, and shall not be required to prepare any statements or
reports.  Sellers shall have no liability with regard to any such information,
documentation or reports provided in connection with this Section
15.26.   Purchaser shall reimburse Sellers for Sellers’ reasonable out-of-pocket
costs in providing the foregoing.    

(c) The provisions of this Section 15.26 shall survive Closing and delivery of
the Deeds for a period of two (2) years.

[Remainder of page intentionally left blank; signature page(s) follow]





55

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto, as of the Effective Date.

 

 

 

 

 

SELLERS:

 

 

 

DDR-SAU South Square, L.L.C., a Delaware limited liability company

 

 

 

By: 

/s/ Luke Petherbridge

 

 

Name: 

Luke Petherbridge

 

 

Title: 

Chief Financial Officer

 

 

 

 

DDR-SAU Durham Patterson, L.L.C., a Delaware limited liability company

 

 

 

By: 

/s/ Luke Petherbridge

 

 

Name: 

Luke Petherbridge

 

 

Title: 

Chief Financial Officer

 

 

 

DDR-SAU Wendover Phase II, L.L.C., a Delaware limited liability company

 

 

 

By: 

/s/ Luke Petherbridge

 

 

Name: 

Luke Petherbridge

 

 

Title: 

Chief Financial Officer

 

 

 

DDR-SAU Salisbury Alexander, L.L.C., a Delaware limited liability company

 

 

 

By: 

/s/ Luke Petherbridge

 

 

Name: 

Luke Petherbridge

 

 

Title: 

Chief Financial Officer

 

 

 

DDR-SAU Winston-Salem Harper Hill, L.L.C., a Delaware limited liability company

 

 

 

By: 

/s/ Luke Petherbridge

 

 

Name: 

Luke Petherbridge

 

 

Title: 

Chief Financial Officer

 

 





56

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

DDR-SAU Greer North Hampton Market, L.L.C., a Delaware limited liability company

 

 

 

By: 

/s/ Luke Petherbridge

 

 

Name: 

Luke Petherbridge

 

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

 

DDR-SAU Nashville Willowbrook, L.L.C., a Delaware limited liability company

 

 

 

By: 

/s/ Luke Petherbridge

 

 

Name: 

Luke Petherbridge

 

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

 

DDR-SAU South Bend Broadmoor, L.L.C., a Delaware limited liability company

 

 

 

By: 

/s/ Luke Petherbridge

 

 

Name: 

Luke Petherbridge

 

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

 

DDR-SAU Oakland, L.L.C., a Delaware limited liability company

 

 

 

By: 

/s/ Luke Petherbridge

 

 

Name: 

Luke Petherbridge

 

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

 

DDR-SAU Waynesboro, L.L.C., a Delaware limited liability company

 

 

 

By: 

/s/ Luke Petherbridge

 

 

Name: 

Luke Petherbridge

 

 

Title: 

Chief Financial Officer

 

 





57

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

DDR-SAU PASADENA RED BLUFF LIMITED
PARTNERSHIP, an Illinois limited partnership

 

By:

DDR-SAU Pasadena Red Bluff GP, L.L.C.,

 

 

Its General Partner

 

 

By:

DDR-SAU Retail Fund, L.L.C., its Sole
Member

 

 

By:

DDR Retail Real Estate Limited

 

 

Partnership, Its Member

 

 

By:

DDR IRR Acquisition LLC,

 

 

Its General Partner

 

 

 

 

 

By:

/s/ Luke Petherbridge

 

 

 

 

Name:

Luke Petherbridge

 

 

 

 

Title:

Chief Financial Officer

 

 

 

PURCHASER’S SIGNATURE ON SEPARATE PAGE





58

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto, as of the Effective Date.

 

 

 

 

 

PURCHASER:

 

AHP ACQUISITIONS, LLC

a Virginia limited liability company

By: ARMADA HOFFLER, L.P.

 

a Virginia limited partnership

 

Sole Managing Member

 

By:

ARMADA HOFFLER PROPERTIES, INC.

 

 

a Maryland corporation

 

 

General Partner

 

 

 

 

 

By:

/s/ Eric L. Smith

(SEAL)

 

 

 

Eric L. Smith

 

 

 

 

Chief Investment Officer

 

 

Federal Tax Identification No.:

47-1765359

 

 

 

SELLER’S SIGNATURE ON SEPARATE PAGE

 





59

--------------------------------------------------------------------------------

 



AGREEMENT OF  ARMADA HOFFLER PROPERTIES, INC.

The undersigned has executed this Agreement solely to confirm its agreement to
comply with the provisions of Section 15.2(c) and (d).  The undersigned has no
other obligations or liabilities to Sellers or any other Person of any nature
whatsoever under or pursuant to this Agreement or any of the Closing Documents.

 

 

 

 

ARMADA HOFFLER PROPERTIES, INC.,

a Maryland corporation

 

 

By:

/s/ Eric L. Smith 

(SEAL)

 

Eric L. Smith

 

Chief Investment Officer

 





60

--------------------------------------------------------------------------------

 



AGREEMENT OF ESCROW AGENT

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Escrow Funds in escrow in accordance with the provisions hereof and
(b) comply with the provisions of Section 5.3,  Article XIV and Section 15.21.

 

 

 

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

By:

/s/ Palma J. Collins

 

 

Name:

Palma J. Collins

 

 

Title:

Vice President

 

 





61

--------------------------------------------------------------------------------

 



SCHEDULES AND EXHIBITS

 

 

Schedule 1

Rules of Construction

Schedule 4.3

Schedule 6.1

Service Agreements

Property Documents

Schedule 13.1(i)

Schedule 13.2

Exhibit A-1 through A-11

Condemnation

Seller’s Designated Representatives

Legal Descriptions

Exhibit B

Major Tenants

Exhibit D-1 through D-6

State Specific Form Deeds

Exhibit E

Assignment and Assumption Agreement

Exhibit F

FIRPTA Certificate

Exhibit G

Bill of Sale

Exhibit H

Tenant Estoppel Certificate

Exhibit J

Exhibit K

Site Access and Indemnification Agreement

Tenant Notice Letter

Exhibit M

Exhibit N

Exhibit O-1

Exhibit O-2

Exhibit P

Exhibit Q

Exhibit R

Seller Estoppel Certificate

Assignment and Assumption of Purchase and Sale Agreement

Seller’s Bring Down Certificate

Purchaser’s Bring Down Certificate

Tenant Brownfields Notice Letter

Sellers’ Affidavit Of Title

Assignment and Assumption of Brownfields Agreement

 





62

--------------------------------------------------------------------------------

 



SCHEDULE 1

RULES OF CONSTRUCTION

 (a) References in this Agreement to numbered Articles and Sections are
references to the Articles and Sections of this Agreement.  References to any
numbered or lettered Exhibits or Schedules are references to the Exhibits or
Schedules attached to this Agreement, all of which are incorporated in and
constitute a part of this Agreement.  Article, Section, Exhibit and Schedule
captions are for reference only and do not describe or limit the substance,
scope or intent of the individual Articles, Sections, Exhibits or Schedules.

(b) The terms “include”, “including” and similar terms are construed as if
followed by the phrase “without limitation” unless such words or the words “but
not limited to” already immediately follow.

(c) The terms “Land”, “Improvements”, “Fixtures and Personal Property” and
“Property” are construed as if followed by the phrase “or any part
thereof”.  The term “Properties” is construed, unless the context requires
otherwise, as if followed by the phrase “or any Property or any part of any
Property”.  Any determination of “materiality” shall, unless otherwise expressly
set forth, be made as a determination as to all of the Properties and not as to
any one Property.

(d) The singular of any word includes the plural and the plural includes the
singular.  The use of any gender includes all genders.

(e) The terms “person”, “party” and “entity” include natural persons, firms,
partnerships, limited liability companies and partnerships, corporations and any
other public or private legal entity.

(f) The term “provisions” includes terms, covenants, conditions, agreements and
requirements.  The term “terms” includes provisions, covenants, conditions,
agreements and requirements.

(g) The term “amend” includes modify, supplement, renew, extend, replace or
substitute and the term “amendment” includes modification, supplement, renewal,
extension, replacement and substitution.

(h) Reference to any specific law or to any document or agreement, includes any
future amendments, modifications, supplements and replacements to the law,
document or agreement, as the case may be.

(i) No inference or construction in favor of or against a party may be drawn
from the fact that the party drafted this Agreement, but shall be construed as
if both parties prepared this Agreement.

(j) All obligations, rights, remedies and waivers contained in this Agreement
will be construed as being limited only to the extent required to be enforceable
under the Law.





63

--------------------------------------------------------------------------------

 



(k) The term “business day” means any day other than Saturday or Sunday or legal
holiday in the State of New York or the State or Commonwealth where any Property
is located.





64

--------------------------------------------------------------------------------

 



SCHEDULE 4.3

SERVICE AGREEMENTS

North Hampton Property

 

Equipment Lease Agreement dated August 7, 2004 between Lightsource, Inc. and CAP
Greer, LLC, as assigned pursuant to that certain Consent and Acknowledgement of
Assignment of Lease dated April 14, 2005 between CAP Greer, LLC and Inland
Southeast Greer North Hampton Markets, L.L.C. and Lightsource, Inc.

 

 

 





65

--------------------------------------------------------------------------------

 



SCHEDULE 6.1

PROPERTY DOCUMENTS

Alexander Pointe

Property Documents

1.Offering Memorandum

2.Argus Model / Corresponding PDF Schedules

3.Insurance Loss Run Report

4.Historical Tenant Concession Schedule

5.Utility Information

6.2014 Utility Bills

7.Historical Cap Ex Summary

8.DDR/SAU Certificates of Insurance

9.Tenant Certificates of Insurance (All that are available)

10.Fee Simple Deed (02.06.85)

11.Deed of Easement (07.08.87)

12.Sewer Easement (01.31.92)

13.Dedication and Cross Easement (01.16.96)

14.Easement Documentation (10.03.96)

15.Time Warner Cable Installation and Service Agreement (5.31.13)

16.Professional Services Industries, Inc. Phase I Environmental Report (2.4.97)

17.Elite Maintenance Sweeping Contract (1.14.10)

18.Granite Telecommunications Phone Line Invoices (10.14.15)

19.Site Drawing

20.Site Plan

21.Survey (05.2.95)

22.Survey (02.19.97)

23.Survey (06.1.06)

24.Survey (08.01.06)

25.2012,2013,2014,2015 Tax Bills

26.Chicago Title Insurance Company Title Commitment (6.21.06)

27.Chicago Title Insurance Company Title Commitment Revision (7.24.06)

28.First American Title of the Carolinas Title Policy (8.30.01)

29.Chicago Title Insurance Company Title Policy (8.2.06)

30.Fred Shield Roof Warranty (11.07.96)

31.Zoning Confirmation Letter (6.28.06)





66

--------------------------------------------------------------------------------

 



Financial Documents

1.Rent Roll (9.30.15)

2.2012,2013,2014 Operating Statements

3.2015 YTD Operating Statement

4.Tenant Sales Report (10.15)

5.2012,2013,2014 General Ledgers

6.2015 YTD General Ledger

7.AR Report (10.29.15)

8.2014 Reconciliations

Lease Documents

1.Farrington Family Medical Lease (5.28.13)

2.Farrington Family Medical Confidentiality Agreement (4.9.13)

3.Farrington Family Medical First Amendment & Commencement (1.13.14)

4.Great Clips Lease (8.20.96)

5.Great Clips Assignment of Lease (12.21.96)

6.Great Clips Consent to Assignment (1.03.97)

7.Great Clips Lease Extension Agreement (02.07.07)

8.Great Clips Extension & Modification (10.06.11)

9.Great Clips Second Extension & Modification (08.01.14)

10.Harris Teeter Lease (9.12.95)

11.Harris Teeter Memorandum of Lease (9.12.95)

12.Harris Teeter First Amendment (02.21.97)

13.Harris Teeter Second Amendment (08.06.97)

14.Harris Teeter Third Amendment (7.28.15)

15.Jersey Mikes Lease (10.03.97)

16.Jersey Mikes Lease Rider (06.10.02)

17.Jersey Mikes Guarantee (8.20.07)

18.Jersey Mikes Extension & Modification (9.17.07)

19.Jersey Mikes Second Extension & Modification (6.20.12)

20.Nails #1 Lease (8.19.04)

21.Nails #1 Assignment & Assumption (10.17.05)

22.Nails #1 Extension & Modification (3.25.14)

23.Rural Hall Tobacco & Gift Lease (4.30.13)

24.Rural Hall Tobacco & Gift Guarantee (4.30.13)

25.Rural Hall Tobacco & Gift Settlement Agreement (12.12.13)

26.UPS License Agreement (09.13.12)

27.Mid-Atlantic Recycling Agreement (3.4.11)

28.Mid-Atlantic Recycling Agreement (8.12.13)





67

--------------------------------------------------------------------------------

 



29.UPS Lease (6.13.08)

30.UPS Guarantee (6.13.08)

31.UPS Landlord’s Agreement in Small Business Administration (6.23.08)

32.UPS Option Notice (4.17.13)

 

Broadmoor Plaza

Property Documents

1.Offering Memorandum

2.Argus Model / Corresponding PDF Schedules

3.Insurance Loss Run Report

4.Historical Tenant Concession Schedule

5.Utility Information

6.2014 Utility Bills

7.Historical Cap Ex Summary

8.DDR/SAU Certificates of Insurance

9.Tenant Certificates of Insurance (All that are available)

10.Plat Utility Easement (01.01.70)

11.Temporary Easement (01.18.74)

12.Pass-Over and No Barrier Agreement (5.12.78)

13.Easement of Vehicular and Pedestrian Passage (08.11.78)

14.Terracon Phase I Environmental Report (11.8.05)

15.REA Agreement (05.17.85)

16.Burger King REA (10.11.89)

17.Woodlawns Landscape Company, Inc. Landscaping Maintenance Contract (4.1.14)

18.Woodlawns Landscape Company Invoice (3.26.14)

19.Woodlawns Landscape Company, Inc. Pressure Washing Contract (4.1.14)

20.Woodlawns Landscape Company Invoice (4.2.14)

21.M3 Landscape Management Snow Removal Agreement (11.5.14)

22.M3 Landscape Management Invoice (10.26.14)

23.Woodlawns Landscape Company, Inc. Sweeping & Portering Contract (4.1.14)

24.Woodlawns Landscape Company Invoice (3.28.14)

25.Site Drawing

26.Site Plan

27.Survey (02.17.88)

28.Survey (06.25.03)

29.Survey (11.22.05)

30.2012,2013,2014 Tax Bills

31.2015 Tax Assessment Notice





68

--------------------------------------------------------------------------------

 



32.First American Title Insurance Title Commitment (8.2.13)

33.Chicago Title Insurance Title Policy (9.27.05)

34.Chicago Title Insurance Title Policy (12.30.05)

35.Zoning Confirmation Letter (11.10.05)

Financial Documents

1.Rent Roll (9.30.15)

2.2012,2013,2014 Operating Statements

3.2015 YTD Operating Statement

4.Tenant Sales Report (10.15)

5.2012,2013,2014 General Ledgers

6.2015 YTD General Ledger

7.AR Report (10.29.15)

8.2014 Reconciliations

Lease Documents

1.AT&T Lease (8.18.04)

2.AT&T Extension & Modification (11.1.09)

3.AT&T Second Extension & Modification (2.11.11)

4.AT&T Third Extension & Modification (9.29.15)

5.Borics Hair Care Lease (08.06.86)

6.Borics Hair Care Lease Modification (5.22.97)

7.Borics Hair Care Second Lease Modification (1.15.02)

8.Borics Hair Care Lease Extension (1.15.07)

9.Borics Hair Care Fourth Lease Modification (4.19.12)

10.Borics Hair Care Guarantee (1.15.07)

11.Borics Hair Care Fifth Lease Modification (3.30.15)

12.CK Nails Lease (4.25.13)

13.Goodwill License Agreement (03.10.08)

14.Goodwill License Agreement (12.21.10)

15.Goodwill License Agreement (01.22.14)

16.Jackson Hewitt Lease (10.14.06)

17.Jackson Hewitt Pylon Sign Agreement (01.06.15)

18.Jo-Ann Lease (11.08.13)

19.Jo-Ann Memorandum of Lease (11.08.13)

20.Jo-Ann Commission Agreement (7.19.13)

21.Jo-Ann Commencement Date Agreement (6.16.14)

22.Kroger Lease (12.06.05)

23.Kroger Guarantee (12.06.05)

24.Kroger/ TopValco Lease (1.12.88)





69

--------------------------------------------------------------------------------

 



25.Little Caesar’s Lease (12.26.07)

26.Little Caesar’s Extension & Modification (2.18.13)

27.OG Restaurant (10.17.11)

28.Staples Lease (7.30.96)

29.Staples Memorandum of Lease (7.30.96)

30.Staples Commencement Agreement (5.21.97)

31.Staples First Amendment to Lease (6.28.05)

32.Staples Second Amendment to Lease (5.11.15)

33.Wells Fargo Lease (03.06.89)

34.Wells Fargo First Addendum (03.06.89)

35.Wells Fargo First Amendment (06.07.93)

36.Wells Fargo Second Addendum (12.28.98)

37.Wells Fargo Third Lease Modification (10.29.01)

38.Wells Fargo Fourth Lease Modification (4.28.03)

39.Wells Fargo Fifth Lease Modification (8.5.05)

40.Wells Fargo Sixth Lease Modification (1.10.09)

41.Wells Fargo Side Letter Agreement (12.14.10)

42.Wells Fargo Seventh Lease Modification (6.3.15)

 

Harper Hill Commons

Property Documents

1.Offering Memorandum

2.Argus Model / Corresponding PDF Schedules

3.Insurance Loss Run Report

4.Historical Tenant Concession Schedule

5.Utility Information

6.2014 Utility Bills

7.Historical Cap Ex Summary

8.DDR/SAU Certificates of Insurance

9.Tenant Certificates of Insurance (All that are available)

10.Easement Documentation (10.2.57)

11.Right of Way Agreement (11.19.62)

12.Easement Documentation (7.26.66)

13.Utility Easement (4.9.95)

14.50-Foot Temporary Access Easement with 30-Foot Construction Easement
(11.21.02)

15.Right of Way Agreement (5.4.04)

16.Bellsouth Easement (2.9.04)

17.Off-Site Property Access Consent (2.2.09)





70

--------------------------------------------------------------------------------

 



18.Hart & Hickman Groundwater Monitoring Report (11.18.10)

19.NCDENR Letter regarding Contamination Remediation (1.20.11)

20.Well Abandonment Report Exhibit (12.15.10)

21.Well Abandonment Record (5.16.11)

22.REA (6.4.04)

23.Agreement for Reciprocal Easements (8.26.04)

24.Granite Telecommunications Phone Line Invoice (10.12.15)

25.Site Drawing

26.Site Plan

27.Survey (7.27.02)

28.Survey (9.15.03)

29.Survey (2.15.06)

30.Survey (3.16.06)

31.2012,2013,2014, & 2015 Tax Bills

32.Title Commitment (2.14.06)

33.Parker Title Insurance Agency Title Commitment (3.08.06)

34.Personal Undertaking Documentation (3.21.06)

35.Chicago Title Insurance Title Policy (3.30.06)

36.Zoning Confirmation Letter (3.1.06)

37.Special Warranty Deed DB 2307 Pg. 2283 (12.19.02)

38.Special Warranty Deed DB 2307 Pg. 2290 (12.19.02)

39.Special Warranty Deed DB 2329 Pg. 1786 (2.26.03)

Financial Documents

1.Rent Roll (9.30.15)

2.2012,2013,2014 Operating Statements

3.2015 YTD Operating Statement

4.Tenant Sales Report (10.15)

5.2012,2013,2014 General Ledgers

6.2015 YTD General Ledger

7.AR Report (10.29.15)

8.2014 Reconciliations

Lease Documents

1.Dream Nails Lease (3.1.14)

2.Fast Med Urgent Care (6.6.11)

3.Fast Med Urgent Care Letter Agreement (6.9.11)

4.Harris Teeter Lease (12.16.02)

5.Harris Teeter Memorandum of Lease (2.11.03)

6.Harris Teeter Supplemental Memorandum of Ground Lease (8.10.04)





71

--------------------------------------------------------------------------------

 



7.Harris Teeter First Amendment to Ground Lease (11.8.03)

8.Harris Teeter Second Amendment to Ground Lease (6.3.04)

9.Harris Teeter Third Amendment to Ground Lease (4.26.06)

10.Inner Strength Pilates Early Entry Letter (1.23.12)

11.Inner Strength Pilates Lease (2.7.12)

12.Inner Strength Pilates Guarantee (2.7.12)

13.Inner Strength Pilates First Amendment (12.18.14)

14.Inner Strength Pilates Pylon Sign Agreement (2.16.15)

15.Inner Strength Pilates Pylon Sign Agreement (2.28.12)

16.Kimono Japanese Lease (2.20.03)

17.Kimono Japanese First Amendment (3.23.05)

18.Kimono Japanese Settlement Agreement (1.11.11)

19.Mac&Nelli’s Lease (9.23.14)

20.Mac&Nelli’s Guarantee (9.23.14)

21.Manpower Lease (9.23.11)

22.Monte De Ray Lease (2.3.11)

23.Monte De Ray Early Entry Letter (2.7.11)

24.Monte De Ray First Amendment (5.26.11)

25.Monte De Ray Guarantee (2.1.11)

26.DDR Letter to Tenant (2.23.11)

27.Orchids Thai Lease (7.21.11)

28.Orchids Thai Sign Off Letter (7.12.11)

29.Orchids Thai Guarantee (7.21.11)

30.Orchids Thai Amendment (7.25.11)

31.Papa John’s Lease (3.12.04)

32.Papa John’s Confirmation of Option (5.8.14)

33.Regional Finance (4.22.11)

34.Regional Finance Confirmation of Option (4.17.14)

35.Score More Sports Lease (6.1.11)

36.Score More Sports Guarantee (6.1.11)

37.State Farm Lease (4.29.14)

38.Waste Management Services Vendor Agreement (10.16.13)

39.Leonard Buildings Temporary License Agreement (4.3.15)

40.Triad Martial Arts Lease (6.10.14)

41.Triad Martial Arts Guarantees (6.10.14)

42.Ultra Tan Lease (3.29.04)

43.Ultra Tan Extension & Modification (5.25.11)

44.Ultra Tan Second Extension & Modification (11.7.14)

45.Ultra Tan Sign Off Letter (11.13.14)

46.Draft Dewey’s Bakery Temporary License Agreement (11.15)

 





72

--------------------------------------------------------------------------------

 



Kroger Junction

Property Documents

1.Offering Memorandum

2.Argus Model / Corresponding PDF Schedules

3.Insurance Loss Run Report

4.Historical Tenant Concession Schedule

5.Utility Information

6.2014 Utility Bills

7.DDR/SAU Certificates of Insurance

8.Tenant Certificates of Insurance (All that are available)

9.Easement Documentation (2.2.82)

10.Easement Documentation (12.1.64)

11.Kroger Easement Documentation (1.3.83)

12.Sewer Easement (1.7.83)

13.Terracon Phase I Environmental Report (11.8.05)

14.REA (5.17.85)

15.Amrpo Power Solutions Lighting Service Contract (9.15)

16.Amrpo Power Solutions Invoice (7.24.15)

17.Firetrol Protection Systems Monitoring System Agreement (4.28.15)

18.Lawn Management Company, Inc. Landscpaing Service Contract (6.23.15)

19.Lawn Management Company Invoice (6.15.15)

20.Securitas Security Service Contract Renewal (12.18.13)

21.Federal Maintenance Sweeping Service Contract (4.21.15)

22.Federal Maintenance Invoice (3.24.15)

23.Site Plan

24.Hughes-Southwest Survey (not date)

25.James Seymour Survey (no date)

26.Survey (6.9.00)

27.Survey (11.1.05)

28.2012,2013,2014 Tax Bills

29.2015 Tax Assessment Notice

30.Commonwealth Land Title Commitment (12.17.84)

31.Draft Title Commitment (unsigned) (10.10.05)

32.Chicago Title Insurance Title Commitment (10.10.05)

33.Out-of-County Title Company Notice (2.1.10)

34.Chicago Title Insurance Title Policy (12.10.05)

35.Lawyers Title Insurance Title Policy (3.9.82)





73

--------------------------------------------------------------------------------

 



36.Draft Title Commitment (12.9.05)

37.Johns Manville Roof System Warranty (11.15.03)

38.Zoning Confirmation Letter (10.12.05)

39.Zoning Correspondence (10.17.05)

40.Zoning Confirmation Letter (11.3.05)

41.Zoning Correspondence (11.8.05)

42.Zoning Confirmation Letter (11.18.05)

43.Zoning Correspondence (12.13.05)

Financial Documents

1.Rent Roll (9.30.15)

2.2012,2013,2014 Operating Statements

3.2015 YTD Operating Statement

4.Tenant Sales Report (10.15)

5.2012,2013,2014 General Ledgers

6.2015 YTD General Ledger

7.AR Report (10.29.15)

8.2014 Reconciliations

Lease Documents

1.Cricket Lease (4.13.07)

2.Cricket Guarantee (4.13.07)

3.Cricket Assignment (1.28.10)

4.Cricket Extension & Modification (2.18.13)

5.DDR Letter regarding Pylon Signage (4.30.14)

6.Cricket Pylon Sign Agreement (6.26.07)

7.Dentist Early Entry Letter (9.19.12)

8.Dentist Lease (10.1.12)

9.Family Dollar Lease (1.20.09)

10.Family Dollar Memorandum of Lease (1.20.09)

11.Family Dollar Guarantee (12.8.08)

12.H&R Block Lease (4.15.86)

13.H&R Block First Lease Modification (6.3.92)

14.H&R Block Second Lease Modification (6.12.95)

15.H&R Block Third Lease Modification (4.21.98)

16.H&R Block Fourth Lease Modification (3.14.01)

17.H&R Block Lease Extension (4.4.06)

18.H&R Block Assignment and Assumption (6.24.09)

19.H&R Block Sixth Lease Modification (6.24.09)

20.H&R Block Seventh Lease Modification (4.9.10)





74

--------------------------------------------------------------------------------

 



21.H&R Block Extension & Modification (5.15.13)

22.H&R Block Pylon Sign Agreement (2.26.10)

23.Draft Kroger Lease (12.05)

24.Kroger Lease (12.06.05)

25.Kroger Lease Modification (8.9.10)

26.Le Nails Lease (8.27.03)

27.Le Nails Extension & Modification (10.14.08)

28.Le Nails Second Extension & Modification (1.15.14)

29.Little Caesar’s Lease (10.11.10)

30.Little Caesar’s Commencement (2.4.11)

31.Starlite Media Lease (10.2.00)

32.Starlite Media Amendment (12.21.07)

33.Starlite Media Temporary Agreement (10.1.09)

34.Starlite Media Temporary Agreement (7.9.12)

35.Starlite Media Display Unit License (1.1.14)

36.Subway Lease (1.10.11)

37.Subway Sublease Agreement & Amendment (7.28.11)

 

North Hampton Market

Property Documents

1.Offering Memorandum

2.Argus Model / Corresponding PDF Schedules

3.Insurance Loss Run Report

4.Historical Tenant Concession Schedule

5.Utility Information

6.2014 Utility Bills

7.Historical Cap Ex Summary

8.DDR/SAU Certificates of Insurance

9.Easement Documentation (date not legible)

10.Easement Documentation (8.23.60)

11.Storm Drainage and Sewer Easement (4.14.05)

12.Plat Map for Storm Drainage and Sewer Easement (4.14.05)

13.Storm Drainage and Sewer Easement with Exhibits (4.14.05)

14.OEA (10.8.03)

15.Elite Maintenance Landscaping Contract (1.10.14)

16.Fire Sprinkling Company Information





75

--------------------------------------------------------------------------------

 



17.Elite Maintenance Retention Pond Contract (1.10.14)

18.Elite Maintenance Sweeping Contract (1.10.14)

19.Granite Telecommunications Phone Lines Invoices (10.9.15)

20.Site Drawing

21.Site Plan

22.Survey (9.5.03)

23.Annotated Survey (9.5.03)

24.Survey (4.5.05)

25.2012,2013,2014 Tax Bills

26.2015 Tax Assessment Notice

27.Chicago Title Insurance Title Commitment for the Out-Parcel (2.1.05)

28.Chicago Title Insurance Title Commitment (2.1.05)

29.Chicago Title Insurance Title Policy (10.8.03)

30.Chicago Title Insurance Title Policy (date not legible)

31.Owners Form Chicago Title Insurance Company (Schedule A)

32.Chicago Title Insurance Title Policy (4.21.05)

33.Carrier Warranty (no date)

34.Carrier Warranty (3.9.05)

35.Harper Corporation Warranty (11.1.04)

36.Carlisle Golden Seal Roofing Warranty (9.1.04)

37.PetSmart Roof Warranty Transfer (2.15.07)

38.Carlisle Golden Seal Roofing Warranty (1.4.05)

39.Master Wall Inc. Warranty (2.11.05)

40.Zoning Confirmation Letter (8.24.04)

41.Zoning Confirmation Letter (3.9.05)

42.Zoning Confirmation Letter (4.14.05)

Financial Documents

1.Rent Roll (9.30.15)

2.2012,2013,2014 Operating Statements

3.2015 YTD Operating Statement

4.Tenant Sales Report (10.15)

5.2012,2013,2014 General Ledgers

6.2015 YTD General Ledger

7.AR Report (10.29.15)

8.2014 Reconciliations

Lease Documents

1.Dollar Tree Lease (3.11.09)

2.Dollar Tree Confirmation of Option (12.17.13)





76

--------------------------------------------------------------------------------

 



3.Hair Masters Lease (4.8.04)

4.Hair Masters Extension & Modification (4.14.10)

5.Hair Masters Second Extension & Modification (1.9.13)

6.Supercuts Lease (6.30.15)

7.Hibbett Sports Lease (7.29.04)

8.Hibbett Sports Extension & Modification (11.30.10)

9.Hibbett Sports Second Extension & Modification (3.30.12)

10.Hibbett Sports Third Extension & Modification (4.24.14)

11.Hibbett Sports Confirmation of Option (8.18.15)

12.Hobby Lobby Lease (2.20.04)

13.Hobby Lobby Assignment (4.14.05)

14.Better World Books License Agreement (5.25.12)

15.Waste Management Services Agreement (2.24.14)

16.Mid-Atlantic Recycling Agreement (6.24.08)

17.Mid-Atlantic Recycling Agreement (7.1.09)

18.Mid-Atlantic Recycling Agreement (7.30.10)

19.Mid-Atlantic Recycling Agreement (8.27.13)

20.Letter referencing Network Communications Temporary License Agreement
(2.27.12)

21.Roger Carlton License Agreement (10.28.14)

22.Roger Carlton License Agreement (4.30.15)

23.Mattress Firm Lease (7.20.10)

24.Mattress Firm Confirmation of Option (3.12.15)

25.Modern Nails Lease (1.22.15)

26.Modern Nails Guarantee (1.22.15)

27.Moes Lease (8.23.04)

28.N Touch Wireless (4.29.14)

29.Panera Bread lease (7.7.04)

30.Panera Bread First Amendment (7.7.04)

31.Panera Bread Lease Modification (11.22.04)

32.Panera Bread Confirmation of Option (9.23.14)

33.Papa Murphy’s Lease (2.21.11)

34.Papa Murphy’s Lease (2.21.11)

35.PetSmart Lease (10.10.13)

36.PetSmart Commencement Letter (10.18.04)

37.PetSmart First Amendment (3.1.05)

38.Springleaf Financial Services Lease (1.5.05)

39.Springleaf Financial Services First Amendment (3.9.09)

40.Springleaf Financial Services Extension & Modification (3.10.14)

41.Target Assignment & Assumption of Tenant Leases (4.14.05)

42.Target Dollar Tree Signage Consent (2.10.09)





77

--------------------------------------------------------------------------------

 



43.T-Mobile Lease (7.27.04)

44.T-Mobile Guarantee (7.27.04)

45.T-Mobile Extension & Modification (11.9.09)

46.T-Mobile Second Extension & Modification (1.1.15)

 

Oakland Marketplace

 

Property Documents

 

1.Offering Memorandum

2.Argus Model / Corresponding PDF Schedules

3.Insurance Loss Run Report

4.Historical Tenant Concession Schedule

5.Utility Information

6.2014 Utility Bills

7.Historical Cap Ex Summary

8.DDR/SAU Certificates of Insurance

9.Tenant Certificates of Insurance (All that are available)

10.Pickering Environmental Consultants Phase I Environmental Report (3.1.01)

11.Pickering Environmental Consultants Phase I Environmental Report (6.1.03)

12.Pickering Environmental Consultants Phase II Environmental Report (7.17.01)

13.REA (7.24.03)

14.REA (7.28.03)

15.First Amendment to REA (7.20.04)

16.Mirror Lawn Turf Doctor Landscaping Contract (10.18.13)

17.Mirror Lawn Turf Doctor Sweeping Contract (10.18.13)

18.Site Drawing

19.Site Plan

20.The Reaves Firm Survey (02.08.02)

21.Pickering Firm Survey (6.27.03)

22.Precision Land Surveying Survey (10.27.04)

23.Pickering Firm Survey (3.3.05)

24.Annotated Survey (no date)

25.2012,2013,2014,2015 Tax Bills

26.PAC –CLAD 20 Year Limited Warranty (11.14.03)

27.Red Shield Roofing Warranty (12.1.03)

28.Zoning Confirmation Letter (6.20.03)

29.Zoning Confirmation Letter (3.7.05)

30.Leasing Agreement with Centennial Retail Services (7.12.12)





78

--------------------------------------------------------------------------------

 



31.First American Title Pro Forma Loan Policy (2.22.05)

32.Chicago Title Insurance Company Closing Pro Forma (2.24.05)

33.Personal Undertaking Documentation

34.Revised Chicago Title Insurance Title Policy (3.11.05)

 

Financial Documents

1.Rent Roll (9.30.15)

2.2012,2013,2014 Operating Statements

3.2015 YTD Operating Statement

4.Tenant Sales Report (10.15)

5.2012,2013,2014 General Ledgers

6.2015 YTD General Ledger

7.AR Report (10.29.15)

8.2014 Reconciliations

Lease Documents

1.Complete Solutions Service Agreement (3.1.13)

2.H&R Block Lease (9.24.03)

3.H&R Block Guarantee (1.10.11)

4.H&R Block Extension & Modification (1.5.09)

5.H&R Block Second Extension & Modification (12.22.09)

6.H&R Block Third Extension & Modification (1.10.11)

7.H&R Block Fourth Extension & Modification (12.21.12)

8.Hollywood Feed Lease (3.27.15)

9.Hometown Cleaners (3.29.04)

10.Hometown Cleaners Amendment & Assumption of Lease (8.9.06)

11.Hometown Cleaners Amendment & Modification of Lease (2.25.10)

12.Hometown Cleaners Guarantee (2.25.10)

13.Hometown Cleaners Settlement Agreement (10.22.12)

14.Kroger Lease (7.24.03)

15.Kroger First Amendment (7.20.04)

16.Nail & Spa Lease (10.8.03)

17.Nail & Spa Assignment (8.5.05)

18.Nail & Spa Assignment (8.9.06)

19.Nail & Spa Extension (6.16.09)

20.Nail & Spa Assignment & Assumption (7.31.12)

21.Nail & Spa Guarantee (7.31.12)

22.Nail & Spa Second Extension & Modification (3.4.14)

23.Oakland Primary Care Lease (5.8.06)





79

--------------------------------------------------------------------------------

 



24.Oakland Primary Care Assignment & Assumption (6.13.08)

25.Oakland Primary Care Guarantee (6.13.08)

26.Oakland Primary Care Pylon Sign Agreement (8.1.09)

27.Oakland Primary Care Extension & Modification (12.20.11)

28.Oakland Primary Care Temporary Pylon Sign Agreement (1.12.11)

29.Oakland Primary Care Proposed Sublease (3.8.12)

30.Oakland Primary Care Sublease Time Share Agreement (3.15.12)

31.Oakland Primary Care Extension, Expansion, & Modification (8.21.12)

32.Oakland Primary Care Guarantee for Extension (8.21.12)

33.Oakland Primary Care Sublease Termination (11.13.12)

34.Oakland Tobacco Lease (3.25.13)

35.Shogun Lease (8.27.04)

36.Shogun Assignment Assumption & Amendment (1.30.05)

37.Shogun Restaurant Amendment (6.11.08)

38.Shogun Restaurant Second Assignment Assumption & Amendment (1.29.10)

39.Shogun Restaurant Extension and Modification (2.13.15)

Patterson Place

Property Documents

1.Offering Memorandum

2.Argus Model / Corresponding PDF Schedules

3.Insurance Loss Run Report

4.Historical Tenant Concession Schedule

5.Utility Information

6.2014 Utility Bills

7.Historical Cap Ex Summary

8.DDR/SAU Certificates of Insurance

9.Tenant Certificates of Insurance (All that are available)

10.Easement Agreement (9.18.62)

11.Right of Way Agreement (12.18.75)

12.City of Durham Sewer Easements (2.27.89)

13.Revised City of Durham Sewer Easements (4.1.97)

14.Water Detention Pond Easement (10.14.99)

15.Grant Easement (4.6.02)

16.OEA (9.10.03)

17.Right of Way Agreement (7.19.05)

18.Stormwater Easement and Maintenance (11.21.06)

19.Signage Easement and Maintenance (11.21.06)





80

--------------------------------------------------------------------------------

 



20.Commercial System Installation and Service Agreement (10.14.12)

21.OEA – City of Durham (5.14.15)

22.Potential Durham Light Rail Information

23.Declaration of Restrictions (12.17.99)

24.REA (12.16.99)

25.Kohl’s & Kroger OEA (9.5.03)

26.Covenant and Maintenance Agreement (4.5.04)

27.First Amendment to OEA (12.10.04)

28.Declaration of Easements, Covenants, Conditions, & Restrictions for Phase I
(9.11.06)

29.Declaration of Agreements (11.21.06)

30.Memorandum of Restricted Use (11.4.08)

31.Second Amendment to OEA (11.6.08)

32.Fire Monitoring Company Information

33.Four Seasons Landscaping Day Porter Contract (10.1.13)

34.Four Seasons Landscaping Contract for Landscaping (10.1.13)

35.Universal Protection Service Contract (6.23.14)

36.Universal Protection Service Invoice (6.18.14)

37.Hy-Tech Property Services, Inc. Sweeping Contract (11.1.13)

38.Granite Telecommunications Phone Line Invoices (10.19.15)

39.Site Drawing

40.Site Plan

41.Major Site Plan Revision Submittal (7.25.03)

42.Final Plat (5.30.03)

43.Survey (10.9.03)

44.Final Plat (9.28.06)

45.Survey (10.16.06)

46.Survey Lots 5&8 (10.16.06)

47.2012,2013,2014,2015 Tax Bills

48.Chicago Title Insurance Title Commitment (8.1.06)

49.Title Correspondence (11.17.06)

50.Personal Undertaking Documentation

51.Chicago Title Insurance Title Policy (11.17.06)

52.Peach State Roofing Warranty Form (2.14.05)

53.Custom Canvas Works PetSmart Warranty (6.28.04)

54.Carlisle Golden Seal Roofing Warranty (6.28.04)

55.Dryvit PetSmart Warranty (6.30.04)

56.Dryvit Bed Bath & Beyond Warranty (6.30.04)

57.Dryvit Total Wine (6.30.04)

58.Dryvit A.C. Moore (6.30.04)

59.Oldcastle Glass Warranty (7.8.04)





81

--------------------------------------------------------------------------------

 



60.Custom Canvas Works A.C. Moore Warranty (7.12.04)

61.Hi-Tuff Total Wine Warranty (6.28.04)

62.Hi-Tuff A.C. Moore Warranty (6.28.04)

63.Tremco Sealant Warranty (6.23.04)

64.Tremco Sealant Warranty (7.8.04)

65.Dryvit Specialty Shops Warranty (10.30.04)

66.Peach State Roofing Warranty Building B-4 (12.2.06)

67.Peach State Roofing Warranty Building B-5 (12.2.06)

68.Peach State Roofing Warranty Building C-4 (12.2.06)

69.Peach State Roofing Warranty Building B-3 (12.2.06)

70.Kawneer Warranty (12.3.04)

71.Oldcastle Glass Warranty (12.3.04)

72.Carlisle Golden Seal Roofing Warranty (12.2.04)

73.Carlisle Golden Seal Roofing Warranty Building C-4 (12.2.04)

74.Carlisle Golden Seal Roofing Warranty Building B-5 (12.2.04)

75.Carlisle Golden Seal Roofing Warranty Building B-4 (12.2.04)

76.Carlisle Golden Seal Roofing Warranty Building B-3 (12.2.04)

77.Durham Awning Company Warranty (12.3.04)

78.Stevens Roofing Systems Warranty (2.14.05)

79.Zoning Confirmation Letter (10.13.06)

80.Zoning Confirmation Letter (9.28.06)

81.Leasing Agreement with CBRE (10.16.14)

Financial Documents

1.Rent Roll (9.30.15)

2.2012,2013,2014 Operating Statements

3.2015 YTD Operating Statement

4.Tenant Sales Report (10.15)

5.2012,2013,2014 General Ledgers

6.2015 YTD General Ledger

7.AR Report (10.29.15)

8.2014 Reconciliations

Lease Documents

1.A.C. Moore Lease (10.24.02)

2.A.C. Moore Temporary License Agreement (7.12.10)

3.A.C. Moore Memorandum of Lease (1.9.12)

4.A.C. Moore Confirmation of Option (10.25.13)

5.America’s Mattress Lease (6.14.10)

6.America’s Mattress Guarantee (6.14.10)





82

--------------------------------------------------------------------------------

 



7.Avail Vapor Lease (10.27.14)

8.Avail Vapor Guarantee (10.27.14)

9.Bed Bath & Beyond Lease (7.21.03)

10.Bed Bath & Beyond Commencement (11.22.04)

11.Bed Bath & Beyond License and Indemnity Agreement (7.8.08)

12.Bed Bath & Beyond Tenant Consent Letter (1.4.11)

13.Bed Bath & Beyond License and Indemnity Agreement (8.10.11)

14.Charros Lease (11.21.14)

15.Charros Delivery of Possession Notice (11.10.14)

16.DSW Lease (8.5.04)

17.DSW Tenant Consent Letter (2.28.11)

18.DSW Amendment (11.18.04)

19.DSW Correspondence (6.17.15)

20.Eyemart Express Lease (2.18.14)

21.Eyemart Express Commencement (6.8.14)

22.Intrex Computers Lease (9.15.15)

23.Learning Express Lease (7.25.05)

24.Learning Express Extension & Modification (10.25.10)

25.Learning Express Second Extension & Modification (5.7.15)

26.Mathnasium – DSW Consent Letter (2.28.11)

27.Mathnasium Lease (3.29.11)

28.Mathnasium Guarantees (3.29.11)

29.Mathnasium Assignment, Assumption, & Consent (3.10.14)

30.Mathnasium Guarantee (3.10.14)

31.Maximized Living Lease (3.27.12)

32.Maximized Living Corporate Guarantee (3.27.12)

33.Maximized Living Extension Email Correspondence

34.Menchie’s Lease (10.15.14)

35.Menchie’s Guarantee (10.15.14)

36.Music and Arts Center Lease (8.9.06)

37.Music and Arts Center First Amendment (8.10.06)

38.Music and Arts Center Extension & Modification (12.13.11)

39.Music and Arts Center Temporary License Agreement (11.13.12)

40.Nail & Spa Early Entry Letter (5.31.12)

41.Nail & Spa Lease (6.11.12)

42.One Main Financial Lease (3.2.12)

43.Panera Bread Lease (4.6.04)

44.Panera Bread First Amendment (1.21.05)

45.Panera Bread Confirmation of Option (7.10.14)

46.Park’s Barber Shop Lease (1.7.14)





83

--------------------------------------------------------------------------------

 



47.Park’s Barber Shop Guarantee (1.7.14)

48.Peony Asian Bistro Lease (6.29.06)

49.Peony Asian Bistro First Amendment (10.5.06)

50.Peony Asian Bistro Second Amendment (11.10.06)

51.PetSmart Lease (9.24.03)

52.Recharge and Lil Zen Yogi Lease (8.28.14)

53.Recharge and Lil Zen Yogi Guarantee (8.28.14)

54.Recharge and Lil Zen Yogi First Amendment (1.6.15)

55.Salon Centric Lease (4.20.12)

56.Salon Centric Kroger Use Consent (3.7.12)

57.Salon Centric Kroger Use Consent (4.19.12)

58.Sherwin Williams Lease (8.27.15)

59.Subway Lease (10.6.04)

60.Subway First Amendment (8.11.06)

61.Subway Second Amendment (9.3.08)

62.Subway Extension & Modification (4.6.10)

63.Subway Second Extension & Modification (2.16.15)

64.Subway Base Rent Adjustment Letter (5.18.06)

65.Subway Refusal for Rent Reduction Letter (10.17.05)

66.Tempest in a Teapot Lease (6.18.15)

67.Tempest in a Teapot Guarantee (6.18.15)

68.Wells Fargo ATM Temporary Agreement (1.23.14)

69.Wells Fargo ATM 1st Amendment (7.11.14)

70.Wells Fargo ATM Termination Agreement (7.30.14)

71.Waste Management Services Agreement (10.16.13)

72.Total Wine Lease (8.12.02)

73.Total Wine First Amendment (2.25.03)

74.Total Wine Second Amendment (12.18.08)

75.Total Wine Amendment to Letter of Credit (11.10.08)

76.Total Wine Amendment to Letter of Credit (11.19.10)

77.Total Wine Amendment to Letter of Credit (8.25.11)

78.Total Wine Amendment to Letter of Credit (8.10.12)

79.Total Wine Amendment to Letter of Credit (8.13.13)

80.Total Wine Confirmation of Option (1.29.14)

81.Total Wine Amendment to Letter of Credit (7.23.14)

82.Weight Watchers Lease (4.18.12)

83.Weight Watchers Letter Agreement (11.19.13)

84.Weight Watchers Letter Agreement (1.22.14)

85.Weight Watchers Termination of Temporary License Agreement (8.10.12)

 





84

--------------------------------------------------------------------------------

 



South Square

 

Property Documents

 

1.Offering Memorandum

2.Argus Model / Corresponding PDF Schedules

3.Insurance Loss Run Report

4.Historical Tenant Concession Schedule

5.Utility Information

6.2014 Utility Bills

7.Historical Cap Ex Summary

8.DDR/SAU Certificates of Insurance

9.Tenant Certificates of Insurance (All that are available)

10.Record of Deeds (1.8.59)

11.Encroachment Agreement (8.20.76)

12.Deed of Easement (8.26.76)

13.Sewer Easement (9.7.76)

14.Sanitary Sewer Easement Agreement (3.21.83)

15.Sanitary Sewer Easement Agreement (8.1.83) – Unofficial Document

16.Right of Way Agreement (6.25.03)

17.Encroachment Easement (8.7.03)

18.Access Easement and Maintenance Agreement (12.4.03)

19.Cross-Easement Agreement (2.18.04)

20.Right of Way Agreement (11.2.12)

21.Commercial System Installation and Service Agreement (4.22.14)

22.ECS Phase I Environmental Report (5.24.05)

23.Reeves Consultants Property Condition Assessment (1.6.06)

24.Notices of No Further Action (10.25.10)

25.All Documents pertaining to on-going ADA Litigation

26.Potential Durham Light Rail Information

27.OEA (6.1.03)

28.First Amendment to OEA (8.6.03)

29.Second Amendment to OEA (1.15.04)

30.Third Amendment to OEA (5.10.04)

31.Fourth Amendment to OEA (2.24.05)

32.Fifth Amendment to OEA (1.31.06)

33.Declaration of Common Area Cost Allocation (3.19.08)

34.Declaration of Easements and Restrictions (3.19.08)

35.Fire Monitoring Company Information

36.Four Seasons Landscaping Service Contract for Landscaping (10.1.13)





85

--------------------------------------------------------------------------------

 



37.Triangle Pond Management Contract for Detention Pond (5.12.15)

38.Triangle Pond Maintenance Invoice (5.12.15)

39.Hy-Tech Property Services Contract for Sweeping (11.1.13)

40.Granite Telecommunications Phone Line Invoices (10.14.15)

41.Site Drawing

42.Site Plan

43.Subdivision Deeds and Drawing (5.2.03)

44.Survey (6.28.05)

45.Survey (4.28.05)

46.Survey (12.28.05)

47.2012,2013,2014,2015 Tax Bills

48.Chicago Title Insurance Title Commitment (5.19.05)

49.Chicago Title Insurance Title Commitment (12.7.05)

50.Chicago Title Insurance Pro Forma Title Policy (no date) #020502153

51.Chicago Title Insurance Pro Forma Title Policy (no date) #020502601

52.Chicago Title Insurance Title Policy (7.8.05)

53.GAP Indemnity Agreement (12.28.05)

54.Personal Undertaking Documentation

55.Chicago Title Insurance Title Policy (1.6.06)

56.Chicago Title Correspondence (2.24.06)

57.Heany Masonry Company Subcontractor Warranty Form (no date)

58.Gerdau Ameristeel Warranty Letter (9.28.04)

59.C&S Mechanical Company Letter of Guarantee (1.15.05)

60.C&S Mechanical Company Subcontractor Warranty Form (1.1.5)

61.Peachtree Protective Covers Warranty (2.9.05)

62.Durham Awning Company Subcontractor Warranty Form (2.3.05)

63.First Defense Fire Protection Guarantee (2.20.05)

64.ETC Concrete Construction Corp. Subcontractor Warranty Form (3.1.05)

65.Gross Brothers Subcontractor Warranty Form (12.04)

66.K&N Electric Subcontractor Warranty Form (4.19.05)

67.American Door & Hardware Subcontractor Warranty Form (no date)

68.Peachtree Protective Covers Subcontractor Warranty Form (no date)

69.Superior Paint Subcontractor Warranty Form (12.1.05)

70.Ordner Construction Company Contractor Warranty Form (4.4.05)

71.Carlisle Membrane Roofing System Warranty (6.21.05)

72.Carlisle Golden Seal Roofing System Warranty (10.3.05)

73.Zoning Verification Letter (5.18.05)

74.Cross-Easement Agreement (2.18.04)

Financial Documents





86

--------------------------------------------------------------------------------

 



1.Rent Roll (9.30.15)

2.2012,2013,2014 Operating Statements

3.2015 YTD Operating Statement

4.Tenant Sales Report (10.15)

5.2012,2013,2014 General Ledgers

6.2015 YTD General Ledger

7.AR Report (10.29.15)

8.2014 Reconciliations

Lease Documents

1.Chick-Fil-A Lease (2.28.75)

2.Chick-Fil-A Second Amendment (8.16.76)

3.Chick-Fil-A Assignment (12.23.92)

4.Chick-Fil-A First Amendment to Assignment (1.31.93)

5.Chick-Fil-A Second Amendment to Assignment (4.26.93)

6.Chick-Fil-A Third Amendment to Assignment (6.15.93)

7.Chick-Fil-A Short Form Assignment (6.15.93)

8.Chick-Fil-A Fourth Amendment to Lease (12.31.00)

9.Chick-Fil-A Fifth Amendment to lease (10.1.04)

10.Chick-Fil-A Side Letter Agreement (6.1.05)

11.Chick-Fil-A Confirmation of Renewal Notice (3.11.09)

12.Chick-Fil-A Confirmation of Option (4.7.14)

13.Firestone Lease (8.24.04)

14.Firestone Memorandum of Lease (8.24.04)

15.Firestone Site Letter Agreement (5.5.05)

16.Firestone Extension & Modification (12.16.13)

17.Gamestop Lease (9.14.10)

18.Gamestop Commencement (1.7.14)

19.Great Clips Lease (8.19.04)

20.Great Clips Extension & Modification (12.14.09)

21.Great Clips Second Extension & Modification (1.1.12)

22.Great Clips Assignment (4.25.14)

23.Great Clips Guarantee (4.25.14)

24.Mattress Warehouse Lease (7.5.05)

25.Mattress Warehouse Commencement (2.29.12)

26.Mattress Warehouse Settlement Agreement (4.17.12)

27.Mattress Warehouse Amendment (4.8.15)

28.Merle Norman (2.18.14)

29.Merle Norman Guarantees (2.18.14)

30.Office Depot Lease (5.7.90)





87

--------------------------------------------------------------------------------

 



31.Office Depot Memorandum of Lease (5.7.90)

32.Office Depot First Amendment (5.5.03)

33.Office Depot Second Amendment (3.16.05)

34.Office Depot Notice of Renewal (6.7.05)

35.Office Depot Confirmation of Option (7.30.10)

36.Office Depot Limited Waiver and Consent (2.11.13)

37.Office Depot Confirmation of Option (7.15.15)

38.Once Upon a Child Lease (3.25.13)

39.Once Upon a Child Guarantee (3.25.13)

40.Once Upon a Child Office Depot Consent (2.11.13)

41.Once Upon a Child Ross Consent (2.1.13)

42.Petco Lease (3.7.05)

43.Petco Commission Agreement (7.27.04)

44.Petco Agreement for Architectural Design Services (1.6.05)

45.Planet Beach Lease (1.27.05)

46.Planet Beach Guarantee (1.27.05)

47.Planet Beach Commencement (7.25.05)

48.Planet Beach First Amendment to Lease (5.16.05)

49.Planet Beach Confirmation of Renewal (2.10.10)

50.Ross Lease (9.1.03)

51.Ross Confirmation of Option (4.8.14)

52.Ross Consent to Once Upon a Child (2.1.13)

53.Ross Consent to Once Upon a Child Correspondence (2.1.13)

54.Unique Nails Lease (6.9.04)

55.Unique Nails Guarantee (7.2.09)

56.Unique Nails Extension & Modification (7.2.09)

57.Unique Nails Second Extension & Modification (1.1.15)

58.Wells Fargo Lease (4.1.13)

59.Wells Fargo Commencement (12.12.13)

60.Wells Fargo Waiver of Permit Period (5.6.13)

 





88

--------------------------------------------------------------------------------

 



Waynesboro Commons

Property Documents

1.Offering Memorandum

2.Argus Model / Corresponding PDF Schedules

3.Insurance Loss Run Report

4.Historical Tenant Concession Schedule

5.Utility Information

6.2014 Utility Bills

7.Historical Cap Ex Summary

8.DDR/SAU Certificates of Insurance

9.Tenant Certificates of Insurance (All that are available)

10.Deed (6.9.66)

11.Right of Way Easement (5.6.81)

12.Permanent Right and Easement (7.1.83)

13.Deed of Transportation (10.10.90)

14.Contour Engineering Phase I Environmental Report (6.30.05)

15.Contour Engineering Phase I Environmental Report (9.5.05)

16.REA (6.23.92)

17.Declaration of Restrictive Covenants (4.7.95)

18.REA (6.21.95)

19.Coyner’s Parking Lot Cleaning Service, Inc. Landscaping Contract (1.19.15)

20.Hy-Tech Property Services, Inc. Sweeping Contract (1.25.13)

21.Coyner’s Parking Lot Cleaning Service, Inc. Snow Removal Contract (10.12.15)
(un-signed)

22.Site Plan

23.Survey (11.9.93)

24.Survey (6.20.05)

25.2011,2012,2013,2014,&2015 Tax Bills

26.Chicago Title Insurance Title Commitment (6.9.05)

27.Revised Chicago Title Insurance Title Commitment (8.2.05)

28.First American Title Commitment and Policy (1.10.14)

29.Zoning Confirmation Letter (3.18.05)

Financial Documents

1.Rent Roll (9.30.15)

2.2012,2013,2014 Operating Statements

3.2015 YTD Operating Statement





89

--------------------------------------------------------------------------------

 



4.Tenant Sales Report (10.15)

5.2012,2013,2014 General Ledgers

6.2015 YTD General Ledger

7.AR Report (10.29.15)

8.2014 Reconciliations

Lease Documents

1.Anytime Fitness Lease (1.24.14)

2.Anytime Fitness Guarantee (1.24.14)

3.Big Apple Bagels Lease (2.26.07)

4.Big Apple Bagels Landlord Lien Subordination (6.6.07)

5.Big Apple Bagels Option Notice (10.12.10)

6.Big Apple Bagels Settlement Agreement (7.6.15)

7.Hot Nails Lease (12.12.06)

8.Hot Nails First Amendment (12.27.06)

9.Hot Nails Lease (4.1.12)

10.Kroger Lease (1.29.92)

11.Kroger First Amendment (5.20.92)

12.Kroger Addendum to Lease (1.29.92)

13.Kroger Second Amendment to Lease (6.1.92)

14.Kroger SNDA (6.19.92)

15.Kroger Memorandum of Lease (9.8.93)

16.Kroger Third Amendment (11.30.93)

17.Kroger Assignment (5.12.99)

18.Kroger Guaranty (5.15.99)

19.Kroger Landlord Consent (7.26.99)

20.Valley Mission Thrift Store Lease (1.24.09)

21.Valley Mission Thrift Store First Amendment (5.16.14)

22.Valley Mission Thrift Store Corrective Letter Agreement (6.12.14)

 

Wendover Village (Phase II)

Property Documents

1.Offering Memorandum

2.Argus Model / Corresponding PDF Schedules

3.Insurance Loss Run Report

4.Historical Tenant Concession Schedule

5.Utility Information





90

--------------------------------------------------------------------------------

 



6.2014 Utility Bills

7.Historical Cap Ex Summary

8.DDR/SAU Certificates of Insurance

9.Tenant Certificates of Insurance (All that are available)

10.ECS Phase I Environmental Report (8.14.00)

11.ECS Phase II Environmental Report (9.24.01)

12.ECS Soil Remediation Report (12.8.03)

13.Brownfields Certification (4.28.04)

14.ECS Phase I Environmental Report (6.15.04)

15.American International Specialty Lines Insurance Company Pollution Policy
(5.4.04)

16.Brownfields Certification (5.31.05)

17.ECS Land Use Restrictions Update (5.31.05)

18.ECS Land Use Restrictions Update Correspondence & Attachments (5.31.05)

19.ECS Phase I Environmental Report (10.6.06)

20.EBI Phase I Environmental Report (8.21.09) – Phase I only

21.No Further Action Letter (7.01.08)

22.Land Use Restriction Update (02.16.12)

23.Land Use Restriction Update (2.6.13)

24.Land Use Restriction Update (2.20.14)

25.DDR Letter regarding Traffic Signal (10.20.11)

26.Declaration of Easements and Restrictions (7.17.02)

27.Amendment to Declaration of Easements and Restrictions (2.18.03)

28.Notice of Brownfields Property (2.24.03)

29.Construction, Operating, and Reciprocal Easement Agreement (7.23.03)

30.Amendment to Construction, Operating, and Reciprocal Easement Agreement
(4.30.04)

31.Declaration of Covenants, Conditions, and Restrictions (4.30.04)

32.Declaration of Covenants, Conditions, and Restrictions (5.12.03)

33.Piedmont Property Services Inc. Sweeping Contract (1.10.14)

34.Tyco Monitoring Service Agreement (2.1.14)

35.Granite Telecommunications Phone Lines Invoices (10.12.15)

36.Site Plan

37.Survey (5.26.05)

38.2011,2012,2013,2014,&2015 Tax Bills

39.First American Title Commitment and Title Policy (6.25.13)

40.Chicago Title Insurance Title Policy (6.3.05)

41.Zoning Report (8.13.09)

Financial Documents

1.Rent Roll (9.30.15)

2.2012,2013,2014 Operating Statements





91

--------------------------------------------------------------------------------

 



3.2015 YTD Operating Statement

4.Tenant Sales Report (10.15)

5.2012,2013,2014 General Ledgers

6.2015 YTD General Ledger

7.AR Report (10.29.15)

8.2014 Reconciliations

Lease Documents

1.Airtrack Devices Lease (10.25.12)

2.Airtrack Devices Guarantee (10.25.12)

3.Airtrack Devices Extension & Modification (12.16.14)

4.Bed Bath & Beyond Lease (1.28.13)

5.Bed Bath & Beyond Memorandum of Lease (1.28.13)

6.Bed Bath & Beyond Commencement (10.1.13)

7.Cricket Lease (9.8.11)

8.Cricket Commencement (1.19.12)

9.Dental Works Lease (3.9.10)

10.Dental Works Guarantee (3.9.10)

11.Dental Works Early Entry Letter (3.10.10)

12.Earhart Healthy Weight Loss Early Entry Letter (1.9.15)

13.Earhart Healthy Weight Loss Lease (1.29.15)

14.Earhart Healthy Weight Loss Guarantee (1.29.15)

15.Electra Vapor Non-disclosure Agreement (1.8.15)

16.Electra Vapor Lease (1.23.15)

17.DDR Welcome Letter to Electra Vapor (4.23.15)

18.Fedex Lease (10.16.13)

19.Fedex First Amendment (2.23.04)

20.Fedex Extension & Modification (2.5.09)

21.Fedex Second Extension & Modification (2.8.10)

22.Fedex Office Second Amendment to Lease (12.12.14)

23.Fedex Office Indemnity Agreement (11.4.14)

24.Five Below Lease (8.16.13)

25.Five Below First Amendment (6.10.14)

26.GolfSmith Lease (7.6.12)

27.Heads up Lease (10.24.13)

28.Liberty Tax Lease (10.19.09)

29.Liberty Tax Assignment (12.1.12)

30.Liberty Tax Guarantee (12.1.12)

31.Mario’s Pizza Lease (2.9.04)

32.Mario’s Pizza Guarantee (11.17.09)





92

--------------------------------------------------------------------------------

 



33.Mario’s Pizza Extension & Modification (11.17.09)

34.Mario’s Pizza Second Extension & Modification (1.23.13)

35.Moe’s Lease (3.23.11)

36.Moe’s Guarantee (2.18.11)

37.Nail Spa Lease (10.28.03)

38.Nail Spa First Amendment (4.26.05)

39.Nail Spa Assignment Assumption & Consent (10.19.09)

40.Nail Spa Extension & Modification (2.2.15)

41.Petco Lease (3.26.04)

42.Petco Confirmation of Option (7.30.14)

43.T.J. Maxx Lease (1.17.13)

44.T.J. Maxx Memorandum of Lease (1.17.13)

45.T.J. Maxx Commencement (11.11.13)

46.Truliant ATM Agreement (8.18.04)

47.Wow Brows Lease (2.9.11)

48.Wow Brows Confirmation of Option (2.25.13)

49.Wow Brows Extension & Modification (5.13.15)

Willowbrook Commons

Property Documents

1.Offering Memorandum

2.Argus Model / Corresponding PDF Schedules

3.Insurance Loss Run Report

4.Historical Tenant Concession Schedule

5.Utility Information

6.2014 Utility Bills

7.Historical Cap Ex Summary

8.DDR/SAU Certificates of Insurance

9.Tenant Certificates of Insurance (All that are available)

10.TVG Environmental Phase I Environmental Report (8.29.02)

11.Terracon Phase I Environmental Report (1.20.06)

12.Stonegate Enterprises Inc. Landscaping Contract (10.4.13)

13.Universal Protection Service Security Contract (7.7.14)

14.Universal Protection Service Invoice (6.18.14)

15.Mirror Lawn Turf Doctor Snow Removal Contract (1.25.13)

16.Site Drawing

17.Site Plan

18.Final Plat (1.20.04)





93

--------------------------------------------------------------------------------

 



19.Survey (1.22.06)

20.Revised Survey (1.30.06)

21.2012,2013,2014 Tax Bills

22.Personal Undertaking Documentation

23.Chicago Title Insurance Title Policy (2.17.06)

24.City Scapes Rooftop Equipment Screens Warranty (no date)

25.Mz. Bugs Termite Control Property Protection Plan (1.5.04)

26.Hardware Warranty (8.8.04)

27.Baker Glass Company Warranty (9.21.04)

28.Baker Glass Company Glass-Gazing (9.21.04)

29.Sunbrella Awning Warranty (9.21.04)

30.Warranty for General Construction (10.27.04)

31.HVAC Warranty (10.27.04)

32.Maddux Electric Company Warranty (10.27.04)

33.Roofing System Membrane Warranty (11.15.04)

34.Carlisle Golden Seal Roof Warranty (1.6.05)

35.Sprinkler Warranty (12.20.04)

36.Professional Caulking Service Warranty (1.14.05)

37.JTJ Commercial Interiors Warranty (1.26.05)

38.Hiller Plumbing Company General Warranty (12.30.05)

39.Zoning Report (1.24.06)

40.Stormwater Detention Agreement (2.5.03)

41.Declaration of Reciprocal Easements and Restrictions (9.1.04)

Financial Documents

1.Rent Roll (9.30.15)

2.2012,2013,2014 Operating Statements

3.2015 YTD Operating Statement

4.Tenant Sales Report (10.15)

5.2012,2013,2014 General Ledgers

6.2015 YTD General Ledger

7.AR Report (10.29.15)

8.2014 Reconciliations

Lease Documents

1.Chinese Restaurant Lease (10.29.07)

2.Chinese Restaurant Extension & Modification (1.22.13)

3.El Ranchero Lease (11.23.05)

4.El Ranchero Extension & Modification (1.4.11)

5.Fancy Nails Lease (12.8.05)





94

--------------------------------------------------------------------------------

 



6.Fancy Nails Assignment (11.21.06)

7.Fancy Nails Assumption & Modification (6.1.11)

8.Fancy Nails Extension & Modification (6.27.14)

9.Kroger Ground Lease (5.6.03)

10.Kroger Memorandum of Ground Lease (5.6.03)

11.Kroger First Amendment (1.9.06)

12.Kroger Consent (1.25.06)

13.Kroger Unit #1 Lease (12.31.13)

14.Radioshack Lease (5.20.05)

15.Radioshack First Amendment (2.9.06)

16.Radioshack Lease Extension (10.25.10)

17.Radioshack Lease Extension (10.16.13)

18.Radioshack Terms of Assignment (3.3.15)

19.Assignment of Radioshack (6.26.15)

20.Sally Beauty Lease (7.1.04)

21.Sally Beauty Commencement (5.15.05)

22.Sally Beauty Extension & Modification (11.12.09)

23.Sally Beauty Second Extension & Modification (12.28.10)

24.Sally Beauty Third Extension & Modification (4.7.14)

25.Sozit Dental Care Lease (3.3.09)

26.Sozit Dental Care Guarantee (3.3.09)

27.Sozit Dental Care Tenant Correspondence (3.3.09)

28.Sozit Dental Care Extension & Modification (6.19.14)

29.Springleaf Financial Lease (6.2.08)

30.Springleaf Financial Extension & Modification (5.16.11)

31.Springleaf Financial Second Extension & Modification (7.9.14)

32.Subway Lease (5.7.04)

33.Subway Commencement (2.1.05)

34.Subway Lease Amendment (2.3.05)

35.Subway Confirmation of Option (5.13.09)

36.Subway Assignment of Lease (9.12.11)

37.Subway Extension & Modification (8.13.14)

38.TLC Liquor and Wine Lease (6.23.04)

39.TLC Liquor and Wine Confirmation of Option (2.11.11)

40.TLC Liquor and Wine Guarantee (5.16.14)

41.TLC Liquor and Wine Extension & Modification (5.16.14)

42.Wood Personnel Services Lease (9.23.05)

43.Wood Personnel Services Extension & Modification (2.3.11)

44.Wood Personnel Services Extension & Expansion LOI (10.29.13)

 





95

--------------------------------------------------------------------------------

 



SCHEDULE 13.1(i)

CONDEMNATION

South Square Property

 

Proposed South Square Station (Light Rail Project) Durham-Orange LRT Corridor

 

 

Patterson Place Property

 

Proposed Patterson Place Station (Light Rail Project) Durham-Orange LRT Corridor

 





96

--------------------------------------------------------------------------------

 



SCHEDULE 13.2

DESIGNATED REPRESENTATIVES OF SELLERS

PROPERTY:

 

REPRESENTATIVE:

 

 

 

South Square Property

 

Richard Porter

 

 

 

Patterson Place Property

 

Richard Porter

 

 

 

Wendover Village II Property

 

Tom Ballas

 

 

 

Alexander Pointe Property

 

Tom Ballas

 

 

 

Harper Hills Property

 

Tom Ballas

 

 

 

North Hampton Market Property

 

Lisa Nesbitt

 

 

 

Willowbrook Commons Property

 

Luis Hernandez

 

 

 

Broadmoor Plaza Property

 

Michael LaPietra

 

 

 

Oakland Marketplace Property

 

Luis Hernandez

 

 

 

Waynesboro Commons Property

 

Alex Stanford

 

 

 

Kroger Junction Property

 

Jenny Long

 





97

--------------------------------------------------------------------------------

 



 

 

    

Property#:

   

 

Property Address:

   

 

 

 

 

EXHIBITS A-1 through A-11

LEGAL DESCRIPTIONS

[ANNEXED]

 

 





98

--------------------------------------------------------------------------------

 



EXHIBIT B

MAJOR TENANTS

 

I.South Square – Durham, NC

1.Firestone

2.Office Depot

3.Petco

4.Ross Dress for Less

 

II.Patterson Place – Durham, NC

1.PetSmart

2.DSW

3.Total Wine & More

4.AC Moore

5.Bed Bath & Beyond

III.Wendover Village (Phase II) – Greensboro, NC

1.Five Below

2.T.J. Maxx

3.Bed Bath & Beyond

4.Golfsmith

5.Petco

IV.Alexander Pointe – Salisbury, NC

1.Harris Teeter

V.Harper Hill – Winston-Salem, NC

1.Harris Teeter

VI.Waynesboro Commons – Waynesboro, VA

1.Kroger

VII.North Hampton Market – Taylors, SC

1.Hobby Lobby

2.PetSmart

 

VIII.Willowbrook Commons – Nashville, TN

1.Kroger

2.Kroger (Extra Space)

 

 





99

--------------------------------------------------------------------------------

 



EXHIBIT B

 

MAJOR TENANTS

 

IX.Broadmoor Plaza – South Bend, IN

1.Jo-Ann Fabrics

2.Staples

3.Kroger

 

X.Oakland Marketplace – Oakland, TN

1.Kroger

 

XI.Kroger Junction – Pasadena, TX

1.Kroger

 





100

--------------------------------------------------------------------------------

 



EXHIBITS D-1 TO D-6

[STATE FORMS OF DEEDS]

[ANNEXED]





101

--------------------------------------------------------------------------------

 



 

EXHIBIT D-1

NORTH CAROLINA FORM DEED

(ANNEXED)

 





102

--------------------------------------------------------------------------------

 



 

 

Excise Tax  $_________

Recording Time, Book and Page

 

 

 

Tax Lot Nos.: _________

 

Prepared by: _________________

 

Mail after recording to:

[Return address of Title Company]

_________________

__________________

 

 

 

Brief description for the Index:

Parcel ____, Book of Maps ____, Page ______

 

 

 

NORTH CAROLINA SPECIAL WARRANTY DEED

 

1. THIS DEED made as of this __  day of  ________________, 2015, by and between

 

 


c/o Teachers Insurance and Annuity


730 Third Avenue  - 4th Floor
New York, NY  10017

 

 

 


222 Central Park Avenue, Suite 2100,

 

 

GRANTOR

 

DDR-SAU ________, L.L.C.,
c/o Teachers Insurance and Annuity

Association of America
730 Third Avenue  - 4th Floor
New York, NY  10017

GRANTEE

 

_______________, LLC

a Virginia limited liability company
222 Central Park Avenue, Suite 2100,

Virginia Beach, Virginia 23462

 

2.  The designation Grantor and Grantee, as used herein, shall include said
parties, their heirs, successors, and assigns, and shall include singular,
plural, masculine, feminine or neuter as required by context.

 

3.  WITNESSETH, that Grantor, for a valuable consideration paid by Grantee, the
receipt of which is hereby acknowledged, has and by these presents does grant,
bargain, sell and convey unto the Grantee in fee simple, all that certain lot or
parcel of land (the “Property”) situated in





103

--------------------------------------------------------------------------------

 



the City of _____________, _______ County, North Carolina, and more particularly
described as follows:

 

In fee, all that certain parcel or parcels of land in the State indicated above,
more particularly described in Exhibit A attached hereto and made a part hereof
for all purposes, together with all of Grantor’s right, title and interest, if
any, in and to all streets and roads abutting the said parcel or parcels.

 

4.  TO HAVE AND TO HOLD the aforesaid lot or parcel of land and all privileges
and appurtenances, including without limitation all easements, thereto belonging
to Grantee and its successors and assigns in fee simple forever.

 

5.  And Grantor covenants with Grantee, that Grantor has done nothing to impair
such title as Grantor received, and Grantor will warrant and defend the title
against the lawful claims of all persons claiming by, under or through Grantor,
except for the exceptions hereinafter stated.

 

6.  The Property does not contain the primary residence of Grantor.

 

7.  Title to the Property and the warranties herein are subject to the following
matters: [___] more particularly described in Exhibit B attached hereto and made
a part hereof.

 

8.[Wendover Village II Property Only: The property which is the subject of this
instrument is subject to the Brownfields Agreement attached as Exhibit A to the
Notice of Brownfields Property recorded in the Guilford County land records,
Book 5751, Page 2110.]

 

 

 

[SIGNATURE FOLLOWS]

 





104

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Grantor has executed this special warranty deed this _____
day of __________, 201_.

 

 

 

 

DDR-SAU ________, L.L.C.,

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

STATE OF ______________

COUNTY OF ____________

 

I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that he or she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated: 
_________________ , as __________________

of DDR-SAU _________________, L.L.C.

Date: ______________ __, 201_.

 

 

 

 

 

    

 

 

 

 

Official Signature of notary

 

 

 

 

 

 

 

 

 

My Commission Expires

 

Notary’s printed or typed name, Notary Public

 

 

NOTE TO NOTARY PUBLIC:  Ensure that entire notary seal fits within the box below
and that all characters in the notary seal are clearly legible.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





105

--------------------------------------------------------------------------------

 



EXHIBIT A

TO EXHIBIT D-1 NORTH CAROLINA FORM DEED

 

EXHIBIT B

TO EXHIBIT D-1 NORTH CAROLINA FORM DEED

 

 

 





106

--------------------------------------------------------------------------------

 



EXHIBIT D-2

TENNESSEE FORM DEED

(ANNEXED)





107

--------------------------------------------------------------------------------

 



RETURN TO:

[Insert Title Company’s Address]

 

 

 

 

ADDRESS NEW OWNER:

SEND TAX BILL TO:

MAP-PARCEL

 

 

 

____________________________

 

 

222 Central Park Avenue, Suite 2100

SAME

 

Virginia Beach, Virginia 23462

 

Map ________________

 

 

Parcel ________________

 

SPECIAL WARRANTY DEED

FOR AND IN CONSIDERATION of the sum of TEN AND NO/100 ($10.00) DOLLARS cash in
hand paid, and other good and valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged DDR-SAU ___________________,
LLC, a ________________________ (the “Grantor”), has bargained and sold, and by
these presents does transfer and convey unto ______________________, LLC, a
Virginia limited liability company (the “Grantee”), and Grantee’s successors and
assigns, a certain tract or parcel of land in _______________County, State of
Tennessee, described as follows (the “Property”):

See EXHIBIT A attached hereto and incorporated herein by this reference.

The conveyance of the Property herein, and all covenants and warranties of
Grantor contained herein, are made expressly subject to those matters set forth
on EXHIBIT B attached hereto and incorporated herein by this reference.

TO HAVE AND TO HOLD the Property, with the appurtenances, estate, title and
interest thereto belonging to the said Grantee, and Grantee’s successors and
assigns forever.

Grantor covenants and binds itself, and its successors and assigns, to warrant
specially and forever defend the title to the Property to Grantee, Grantee’s
successors and assigns, against the lawful claims of all persons claiming by,
through or under the Grantor, but not further or otherwise.

Whenever used, the singular number shall include the plural, the plural the
singular, and the use of any gender shall be applicable to all genders.

 

(Signature to Follow)





108

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Grantor has caused this instrument to be executed as of
the _____ day of ______________________, 2015.

 

 

 

 

 

GRANTOR:

 

 

 

DDR-SAU

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

STATE OF

     

  )

     

COUNTY OF

    

  )

 

 

Before me, the undersigned, a Notary Public of the State and County aforesaid,
personally appeared _________________________________, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself to be the partner of
______________________________________, and that he, being authorized so to do,
executed the foregoing instrument for the purposes therein contained.

 

WITNESS my hand, at office, this _____ day of _________________, 2015.

 

 

 

 

 

 

 

 

NOTARY PUBLIC

My Commission Expires:

 

 

 

 

 

STATE OF

    

)

 

COUNTY OF

    

)

 

 

The actual consideration or value, whichever is greater, for this transfer is
$_____________.00

 

 

 

 

Affiant

 

Subscribed and sworn to before me

this ____day of ________________, 2013.

 

tary Public

My Commission Expires:_____________

 





109

--------------------------------------------------------------------------------

 



EXHIBIT A

 

TO EXHIBIT D-2 TENNESSEE FORM DEED

 

EXHIBIT B

 

TO EXHIBIT D-2 TENNESSEE FORM DEED

 





110

--------------------------------------------------------------------------------

 



 

EXHIBIT D-3

SOUTH CAROLINA FORM DEED

(ANNEXED)

 





111

--------------------------------------------------------------------------------

 



 

Grantee's Address:    __________________

TMS No:    ________________________

Mail after recording to:   __________________
__________________

This instrument was prepared by:   ________________

 

Brief Description For The Index:  ___________________________________

______________________________________________________________________________

SOUTH CAROLINA SPECIAL WARRANTY DEED

THIS DEED, made this ___ day of _________________, 20__, by and between:

 

 

GRANTOR

GRANTEE

DDR-SAU GREER NORTH HAMPTON MARKET, L.L.C.,
a Delaware limited liability company

c/o Teachers Insurance and Annuity Association of America, 730 Third Avenue, New
York, New York 10017

____________________,

a Virginia limited liability company


222 Central Park Avenue, Suite 2100,

Virginia Beach, Virginia 23462

 

Enter in appropriate block for each party: name, address, and, if appropriate,
character of entity, e.g. corporation or partnership

The designations Grantor and Grantee as used in this Deed shall include the
parties and their successors and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.

 

WITNESSETH, that Grantor, for a valuable consideration paid by Grantee, the
receipt of which is hereby acknowledged, has and by these presents does grant,
bargain, sell and convey unto Grantee in fee simple all that certain lot or
parcel of land situated in the City of ________,





112

--------------------------------------------------------------------------------

 



County of _________, State of South Carolina, and more particularly described on
Exhibit A attached hereto and made a part hereof (the “Property”). 

The Property was acquired by Grantor by instruments recorded in Book _________,
Page _____, [as rerecorded in Book _____, Page ____ and in Book ___, Page ____]
in the ___ Office for __________ County, South Carolina.

Maps showing the Property are recorded in Plat Book ___, Page ___ and Plat Book
___, Page ____ in the RMC Office for [______________] County, South Carolina.

The Property does not include the primary residence of Grantor.

TO HAVE AND TO HOLD the Property and all privileges and appurtenances thereto
belonging to Grantee in fee simple.

And Grantor covenants with Grantee that Grantor has done nothing to impair such
title as Grantor received, and Grantor will warrant and defend the title against
the lawful claims of all persons claiming by, under or through Grantor, except
for the exceptions hereinafter stated.

Title to the Property is subject to the exceptions set forth on Exhibit B
attached hereto and made a part hereof.

 

 

 

(SIGNATURE FOLLOWS)

 





113

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Grantor has caused this instrument to be duly executed under
seal, the day and year first above written.

 

 

 

 

 

GRANTOR:

 

 

 

DDR-SAU GREER NORTH HAMPTON MARKET, L.L.C.,

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

SIGNED SEALED AND DELIVERED
IN THE PRESENCE OF:

 

 

 

Print Name:

 

 

Witness No. 1

 

 

 

 

 

Print Name:

 

 

Witness No. 2

 

 

 

STATE OF 

 

  )

 

 

 

  )

 

 

COUNTY OF

 

  )

 

Personally appeared before me the undersigned witness and made oath says that
he/she saw the within-named Grantor, sign, seal and as Grantor's act and deed
delivery the  within deed, and that he/she with the other witness subscribed
above, witnessed the execution thereof.

 

 

 

 

 

 

 

 

 

 

Witness #1 Signature

 

 

 

Sworn to and subscribed

 

 

before me this ______ day of

 

 

_________________, 20__.

 

 

 

 

 

 

 

 

Notary Public

 

 

 

Notary Public for

 

 

 

My commission expires:

 

 

 

 

[NOTARIAL STAMP-SEAL]





114

--------------------------------------------------------------------------------

 



EXHIBIT A

TO EXHIBIT D-3 SOUTH CAROLINA FORM DEED

 

EXHIBIT B

TO EXHIBIT D-3 SOUTH CAROLINA FORM DEED

 





115

--------------------------------------------------------------------------------

 



EXHIBIT D-4

INDIANA FORM DEED

(ANNEXED)

 

 





116

--------------------------------------------------------------------------------

 



THIS INSTRUMENT WAS PREPARED BY:

___________________


AFTER RECORDING RETURN TO:

[Insert Address of Title Company]

___________________
___________________
___________________

 

 

Space above reserved for Recorder

 

SPECIAL WARRANTY DEED

 

THIS INDENTURE WITNESSETH, that DDR-SAU SOUTH BEND BROADMOOR, L.L.C., a Delaware
limited liability company (hereinafter called “Grantor”), does hereby CONVEY AND
WARRANT to _____________________, an _____________________(“Grantee”), for the
sum of Ten Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the following described
real estate located in ______________ County, Indiana:

 

SEE LEGAL DESCRIPTION SET FORTH ON EXHIBIT A

ATTACHED HERETO AND MADE A PART HEREOF

 

Tax Parcel Number:  ____________________
Address of Property:  Approximately ____ acres of land located
                                   in ______________, ___________County, Indiana

SUBJECT ONLY TO those items set forth on Exhibit B attached hereto and made a
part hereof.

TO HAVE AND TO HOLD THE SAME, together with all rights and appurtenances to the
same belonging, unto Grantee and its successors and assigns forever. Grantor
hereby covenants that Grantor and its successors and assigns will warrant and
defend the title to the above described real estate unto Grantee and to its
successors and assigns forever, against the lawful claims of all persons
claiming by, through or under Grantor but none other, subject only to those
items, matters and things described on Exhibit B attached hereto and made a part
hereof.

The undersigned person executing this deed on behalf of Grantor represents and
certifies that he/she is the duly named __________________ of Grantor and has
been fully empowered, by property resolution of the Grantor, to execute and
deliver this deed; that Grantor has full capacity to convey the real estate
described herein; and that all necessary company action for the making of such
conveyance has been taken and done.

(SIGNATURE FOLLOWS)





117

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Grantor has caused this deed to be executed this ___ day
of _______________, 201__.

 

 

 

 

 

 

DDR-SAU SOUTH BEND BROADMOOR, L.L.C., a Delaware limited liability company

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF

 

)

 

 

 

)SS:

 

COUNTY OF

 

)

 

 

I, the undersigned, a Notary Public in and for said county and state aforesaid,
do hereby certify that ____________________, personally known to me to be the
_________________ of DDR-SAU SOUTH BEND BROADMOOR, L.L.C., a Delaware limited
liability company, and personally known to me to be the same person whose name
is subscribed to the foregoing instrument, appeared before me this day in person
and acknowledged that as such ______________________ he signed and delivered the
said instrument pursuant to authority duly granted, as his free and voluntary
act and as the free and voluntary act of such limited liability company, for the
uses and purposes therein set forth.

 

Given under my hand and notarial seal this ___ day of ______________, 201_.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

My commission expires:________________

 

 





118

--------------------------------------------------------------------------------

 



 

This instrument prepared by:

Lester Bliwise, Esq.

 

Seyfarth Shaw LLP

 

620 Eighth Avenue

 

New York, New York 10018

 

 

After recording return to:

[Insert Address of Title Company]

 

 

 

 

 

 

 

 

 

 

 

Send Subsequent Tax Statements to:

 

 

 

222 Central Park Avenue, Suite 2100

 

Virginia Beach, Virginia 23462

 

I affirm, under the penalties of perjury, that I have taken reasonable care to
redact each Social Security Number in this document, unless required by law.

 

 

Printed Name: [________________]





119

--------------------------------------------------------------------------------

 



EXHIBIT A

 

TO EXHIBIT D-4 INDIANA FORM DEED

 

 

 

EXHIBIT B

 

TO EXHIBIT D-4 INDIANA FORM DEED

 

 

 

 

 





120

--------------------------------------------------------------------------------

 



EXHIBIT D-5

VIRGINIA FORM DEED

 

SPECIAL WARRANTY DEED

 

This deed was prepared outside
the Commonwealth of Virginia

 

AFTER RECORDING, return to:
[Insert Address of Title Company]

_______________________________________

_______________________________________

_______________________________________

Tax Map Reference Nos.:  _____________
Assessed Value: _____________
Consideration: _____________



 

 

 

 

THIS DEED, made this ___ day of ___________, 201_, from DDR-SAU WAYNESBORO,
L.L.C., a Delaware limited liability company (the “Grantor”), having an address
at c/o Teachers Insurance and Annuity Association of America, 730 Third Avenue,
New York, New York 10017, to o ______________, a Virginia limited liability
company (the “Grantee”), having an address at 222 Central Park Avenue, Suite
2100, Virginia Beach, Virginia 23462.

 

W I T N E S S E T H:

That for and in consideration of the sum of Ten Dollars ($10.00), cash in hand
paid, and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, the Grantor does hereby grant, bargain, sell and
convey, with Special Warranty, unto the said Grantee, all of that lot of ground
situated in _______________, Virginia as more particularly described on Exhibit
A attached hereto and made a part hereof (the “Property”):

 

TOGETHER with all buildings, improvements and fixtures located thereon
(“Improvements”) including without limitation the paved parking spaces located
on the Land and all rights, privileges and appurtenances pertaining to the
Property and Improvements including but not limited to all rights-of-way, open
or proposed streets, alleys, easements, strips or gores of land adjacent thereto
used in connection with the beneficial use and enjoyment of the Property and/or
Improvements.

 

This conveyance is made subject to the restrictions and conditions  described on
Exhibit B attached hereto and made a part hereof.

 

Grantor will forever warrant and defend the title against the lawful claims of
all persons claiming by or through or under Grantor but not further or
otherwise.

 

TO HAVE AND TO HOLD the above granted property unto the Grantee, its
successors  and assigns, in fee simple, forever.

 





121

--------------------------------------------------------------------------------

 



(SIGNATURE FOLLOWS)

 

IN WITNESS WHEREOF, Grantor has executed this special warranty deed this _____
day of __________, 201_.

 

 

 

 

 

 

GRANTOR:

 

 

 

 

 

DDR-SAU WAYNESBORO, L.L.C.,

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

STATE OF

 

)

 

 

 

)  TO WIT

 

CITY OF

 

)

 

 

 

The foregoing instrument was acknowledged before me this ____ day of
_______________, 20_, by ___________________________ and on behalf of
_____________________________

 

 

 

 

 

Notary Public

My commission expires:  _________________________________________

[SEAL]

 

 





122

--------------------------------------------------------------------------------

 



EXHIBIT A

TO EXHIBIT D-5 VIRGINIA FORM DEED

 

EXHIBIT B

TO EXHIBIT D-5 VIRGINIA FORM DEED

 

 

 





123

--------------------------------------------------------------------------------

 



EXHIBIT D-6

TEXAS FORM DEED

(ANNEXED)

 

 





124

--------------------------------------------------------------------------------

 



After recording return to:

[Insert Address of Title Company]

_____________________

____________________
Attn: ________________

 

NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT
IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER'S LICENSE NUMBER.

 

SPECIAL WARRANTY DEED

 

 

 

 

 

 

 

 

 

STATE OF

 

§

 

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF

 

§

 

 

THAT DDR-SAU PASADENA RED BLUFF LIMITED PARTNERSHIP, an Illinois limited
partnership (hereinafter called “Grantor”), for and in consideration of the sum
of TEN AND NO/100 DOLLARS ($10.00) and other good and valuable consideration to
the undersigned paid by Grantee (as hereinafter defined), the receipt and
sufficiency of which is hereby acknowledged, has GRANTED, SOLD AND CONVEYED, and
by these presents does hereby GRANT, SELL AND CONVEY unto
_____________________________, Virginia  limited liability company (hereinafter
called “Grantee”), whose mailing address is 222 Central Park Avenue, Suite 2100,
Virginia Beach, Virginia 23462, all of that certain lot, tract or parcel of land
lying and being situated in __________ County, Texas, and being more
particularly described on Exhibit A attached hereto and incorporated herein
(individually and collectively, the “Property”), together with any improvements
situated on, over and/or under the Property and all rights and appurtenances
pertaining to the Property and/or such improvements, including, without
limitation, all right, title and interest of Grantor in and to adjacent streets,
roads, alleys, easements and rights-of-way, and all awards made or to be made in
connection therewith. 

 

This conveyance is made and accepted subject only to the restrictions,
reservations, covenants, conditions, easements and encumbrances described in
Exhibit B attached hereto and incorporated herein to the extent the same are
applicable to the Property (the “Permitted Exceptions”). 

 

TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions, together
with all and singular the rights and appurtenances thereto in anywise belonging
unto said Grantee, its successors and assigns, forever, and Grantor does hereby
bind itself, its successors and assigns to warrant and forever defend all and
singular the Property, subject to the Permitted Exceptions, unto said Grantee,
its successors and assigns, against every person whomsoever lawfully claiming





125

--------------------------------------------------------------------------------

 



or to claim the same or any part thereof, by, through or under Grantor, but not
otherwise.

 

[SIGNATURE FOLLOWS]





126

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, executed and delivered as effective on this ____ day of
_____, 201___.

 

 

 

 

 

GRANTOR:

 

 

 

 

 

DDR-SAU PASADENA RED BLUFF

LIMITED PARTNERSHIP, an Illinois limited partnership

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

STATE OF

 

}

 

 

 

}

 

COUNTY OF

 

}

 

 

 

 

This instrument was acknowledged before me on __________________________,
201___, by ________________, ___________________ of DDR-SAU PASADENA RED BLUFF
LIMITED PARTNERSHIP, an Illinois limited partnership, on behalf of said limited
partnership.

 

 

 

 

 

 

 

 

 

Notary Public in and for the

 

State of

 

 

 

 

 

 

 

Notary’s Printed Name

 

 

 

My Commission Expires:

 

 

 

GRANTEE’S ADDRESS FOR TAX NOTICES:

 

________________________________
________________________________

222 Central Park Avenue, Suite 2100

Virginia Beach, Virginia 23462
Attn: ____________________________





127

--------------------------------------------------------------------------------

 



EXHIBIT A

 

TO EXHIBIT D-6 TEXAS FORM DEED

 

 

EXHIBIT B


TO EXHIBIT D-6 TEXAS FORM DEED

 

 

 

 





128

--------------------------------------------------------------------------------

 



EXHIBIT E

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is entered as of
this ____ day of _____, 201_ by and between DDR-SAU ________, a
___________________ with an office at c/o Teachers Insurance and Annuity
Association of America, 730 Third Avenue, New York, New York 10017 (“Assignor”)
and __________________________, a __________ whose mailing address is
________________________________________________________________ (“Assignee”).

WHEREAS, in accordance with that certain Purchase and Sale Agreement
(“Agreement”) dated as of _________________, 201_, between Assignor and certain
affiliates of Assignor, as sellers, and Assignee, as purchaser, Assignor has
agreed to convey to Assignee that certain Property located at
______________________________________, as more particularly described on
Exhibit A-_ to the Agreement (capitalized terms used in this Assignment and not
specifically defined herein will have the meanings ascribed to them in the
Agreement) (i.e., the __________Property); and

WHEREAS, Assignor desires to assign its interests in and Assignee desires to
accept the assignment of Assignor’s interest in (i) the __________ Leases listed
on Exhibit A, (ii)  the __________ Intangible Property, to the extent
assignable, and (iii) the Service Agreements listed on Exhibit B attached hereto
and made a part hereof, all on the terms and conditions provided herein; and

NOW, THEREFORE, IN CONSIDERATION of the purchase of the __________ Property by
Assignee from Assignor, and for $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.Assignment of Leases.

(a)Assignor hereby assigns and transfers to Assignee as of the date hereof all
of Assignor’s right, title and interest in and to the __________ Leases
described on Exhibit A attached hereto and made a part hereof including any
security deposits thereunder held by Assignor and any lease guaranties
pertaining to the __________ Leases.

(b)Assignee hereby accepts the assignment of all of Assignor’s right, title and
interest in and to the __________ Leases, and assumes all the obligations of
Assignor under and arising out of the __________ Leases which are applicable to
the period from and after the date hereof and of the obligations of Assignor
respecting the security deposits turned over or credited to Assignee, and
Assignee will hold Assignor harmless and free from any liability with reference
to the security deposits to the extent same are received by or credited to
Assignee.

2.Assignment of Intangible Property.

(a)Assignor hereby assigns and transfers to Assignee as of the date hereof all
of Assignor’s right, title and interest, if any, in and to the __________
Intangible Property.





129

--------------------------------------------------------------------------------

 



(b)Assignee hereby accepts the assignment of all of Assignor’s right, title and
interest, if any, in and to  the __________ Intangible Property, and assumes all
the obligations of Assignor under and arising out of the __________ Intangible
Property which are applicable to the period from and after the date hereof.

3.Assignment of Service Agreements.

(a)Assignor hereby assigns, transfers and conveys to Assignee all of Assignor’s
right, title and interest in, to and under the Service Agreements described on
Exhibit B attached hereto and made a part hereof.

 

(b)Assignee hereby accepts the assignment of all of Assignor’s right, title and
interest in and to the Service Agreements, and assumes all the obligations of
Assignor under and arising out of the Service Agreements which are applicable to
the period from and after the Effective Date.

4.Non-recourse to Assignor.

The assignments and transfers of Assignor made pursuant to this Assignment and
Assignee’s acceptance of the same are without any representation (other than the
representations set forth in paragraph 5 hereof) or warranty by Assignor and
without any right of recourse against Assignor.

5.Successors and Assigns.

All of the covenants, terms and conditions set forth herein shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns.

6.Authority.

Assignor and Assignee covenant and represent to each other that they have the
power and authority to enter into this Assignment and that the persons duly
executing this Assignment on behalf of Assignor and Assignee, respectively, have
the requisite power and authority to do so.

7.Counterparts.

This Assignment may be executed in counterparts, each of which shall be deemed
an original, but all of which taken together shall constitute one and the same
instrument.

 





130

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.

 

 

ASSIGNOR:

 

 

 

 

 

DDR-SAU

 

, a

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]





131

--------------------------------------------------------------------------------

 



 

 

 

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





132

--------------------------------------------------------------------------------

 



EXHIBIT F

FIRPTA CERTIFICATE

CERTIFICATE REGARDING FOREIGN INVESTMENT
IN REAL PROPERTY TAX ACT
(ENTITY TRANSFEROR)

Section 1445 of the Internal Revenue Code provides that a transferee (purchaser)
of a U.S. real property interest must withhold tax if the transferor (seller) is
a foreign person.  For U.S. tax purposes (including section 1445), the owner of
a disregarded entity (which has legal title to a U.S. real property interest
under local law) will be the transferor of the property and not the disregarded
entity.  To inform the transferee (purchaser) that withholding of tax is not
required upon the disposition of a U.S. real property interest by DDR-SAU
________, a ____________________ (“Transferor”), the undersigned hereby
certifies, in the capacity stated below, but not in his or her individual
capacity, the following on behalf of DDR-SAU Retail (as hereinafter defined):

1.(a) Transferor is a “disregarded entity” as defined in Section
1.1445-2(b)(2)(iii) of the Income Tax Regulations issued under the Revenue Code,
(b) Transferor is indirectly wholly owned by DDR-SAU Retail Fund, L.L.C., a
Delaware limited liability company (“DDR-SAU Retail”), and (c) DDR-SAU Retail is
not a “disregarded entity” as defined in Section 1.1445-2(b)(2)(iii) of the
Income Tax Regulations issued under the Revenue Code.

2.DDR-SAU Retail is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations).

3.DDR-SAU Retail is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii).

4.DDR-SAU Retail’s Federal Employer Identification Number is 20-2639998.

5.DDR-SAU Retail’s office address is:

c/o DDR Corp.

3300 Enterprise Parkway

Beachwood, Ohio 44122

6.The address or description of the property which is the subject matter of the
disposition is:________________________________________________________________.

DDR-SAU Retail understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.





133

--------------------------------------------------------------------------------

 



DDR-SAU Retail declares that it has examined this certification and to the best
of its knowledge and belief, it is true, correct and complete, and further
declares that the individual executing this certification on behalf of
Transferor has full authority to do so.

DATED: _____________, 201_

 

 

 

 

DDR-SAU Retail Fund, L.L.C.,

 

a Delaware limited liability company]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





134

--------------------------------------------------------------------------------

 



EXHIBIT G

BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”) is made this ____ day of _________, 201_ by
DDR-SAU ________, a ____________________ whose mailing address is
______________________________________ (“Seller”), in favor of
______________________________, a __________ whose mailing address is
______________________________________  (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller and certain affiliates of Seller, as sellers, and Purchaser, as
purchaser, entered into that certain Purchase and Sale Agreement dated as of
__________, 2015 (the “Agreement”).  Any term with its initial letter
capitalized and not otherwise defined herein shall have the meaning set forth in
the Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller does hereby absolutely and
unconditionally give, grant, bargain, sell, transfer, set over, assign, convey,
release, confirm and deliver to Purchaser all of Seller’s right, title and
interest in and to the __________ Fixtures and Personal Property without
representation or warranty of any kind whatsoever except as set forth in and
subject to the terms of the Agreement.

WITH RESPECT TO ALL MATTERS TRANSFERRED, WHETHER TANGIBLE OR INTANGIBLE,
PERSONAL OR REAL, SELLER EXPRESSLY DISCLAIMS A WARRANTY OF MERCHANTABILITY AND
WARRANTY FOR FITNESS FOR A PARTICULAR USE OR ANY OTHER WARRANTY EXPRESSED OR
IMPLIED THAT MAY ARISE BY OPERATION OF LAW OR UNDER THE UNIFORM COMMERCIAL CODE
FOR THE STATE IN WHICH THE PROPERTY IS LOCATED (OR ANY OTHER STATE).

This Bill of Sale shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, heirs and legatees of Purchaser
and Seller.

This Bill of Sale shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of ___________.

 

 

 

 

 

SELLER:

 

 

 

DDR-SAU

 

 

a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





135

--------------------------------------------------------------------------------

 



EXHIBIT H

TENANT ESTOPPEL CERTIFICATE

[Tenant Trade Name]

 

THIS TENANT ESTOPPEL CERTIFICATE (this “Certificate”) is given this ___ day of
_______________, 2015, by ________________________________, a _______________
(“Tenant”), in favor of ___________________ (“Landlord”), a [Delaware limited
liability company][Illinois limited partnership],   ___________________________,
LLC, a Virginia limited liability company (“Purchaser”), and
_______________________________ (“Bank”), whereby Tenant certifies the following
statements for the benefit of the Purchaser and Bank:

1.Tenant currently leases from [insert legal name of Landlord] (the “Landlord”)
the premises commonly known as [suite number]  in the shopping center commonly
known as [Shopping Center] located in [city, state] (the “Premises”) containing
[insert square footage] square feet pursuant to that certain Lease dated
___________  (collectively, with any amendments, modifications or supplements
thereto listed in Exhibit A, the “Lease”).

2.A description of the Lease is set forth on Exhibit A.  There are no other
amendments, modifications or agreements between Landlord and Tenant with respect
to the Premises, except as set forth on Exhibit A.

3.Landlord has delivered, and Tenant has accepted, possession of the
Premises.  Any and all improvements or repairs required to be made by Landlord
in, on or about the Premises have been completed in accordance with the terms of
the Lease and to the satisfaction of Tenant.  Tenant is currently in occupancy
of the entire Premises.  Tenant has not subleased any portion of the Premises or
assigned or otherwise transferred any of its rights under the Lease.

4.The Lease is in full force and effect.  The Lease rent commencement date is
[insert date].  The expiration of the Lease term is [insert date].  There is/are
[insert number] consecutive extension term(s) of [insert number] year(s) each
provided under the Lease.  [IF NONE, STATE NONE]

5.Tenant has no option or right to purchase the Premises, or any part thereof,
except for the purchase option specifically set forth in Section [insert Section
reference] of the Lease. [IF NONE, STATE NONE]

6.The current monthly rent payable under the Lease is $[insert number].  In
addition to base rent, Tenant pays its pro rata share of real estate taxes,
common area expenses and insurance in accordance with the terms of the Lease in
the total monthly amount of $[insert number].  The rent and all other charges
due and payable under the Lease have been paid up to _________________.  No rent
under the Lease has been paid more than 30 days in advance of when owed.

 

7.Landlord is holding a security deposit as security for the performance of
Tenant's obligations under the Lease, in the sum of $[insert amount].





136

--------------------------------------------------------------------------------

 



8.Tenant is not in default under the Lease and Tenant has not received any
notices of default under the Lease which have not been cured, and to Tenant's
knowledge, there are no events which have occurred that with the giving of
notice or the passage of time, or both, would result in a default by Tenant
under the Lease.

9.Tenant has not sent Landlord any notices of default under the Lease which have
not been cured, and to Tenant's knowledge, there are no defaults by Landlord
under the Lease as of the date hereof and there are no events that have occurred
that, with the giving of notice or the passage of time, or both, would result in
a default by Landlord thereunder. To Tenant's knowledge, Tenant has no defenses,
counterclaims, liens or claims of offset or credit under the Lease or against
rents, or any other claims against Landlord.

10.  There are no bankruptcy, reorganization or insolvency actions, whether
voluntary or otherwise, pending or threatened against Tenant. Tenant is not
bankrupt or insolvent and has not admitted in writing that it is unable to pay
its debts as they mature, consented to or applied for the appointment of a
receiver or trustee for itself or for all or part of its property or made an
assignment for the benefit of creditors.

11.Tenant has all governmental permits, licenses and consents (if any) required
for the activities and operations being conducted or to be conducted by Tenant
on the Premises.

12.Tenant has received no notice by any governmental authority or person
claiming a violation of, or requiring compliance with, any applicable federal,
state or local law or regulation intended to protect the environment and public
health and safety ("Environmental Law").  The Premises are not being, and during
the term of the Lease have never been used to handle, treat, store, or dispose
of oil, petroleum products, hazardous substances in any quantity, hazardous
waste, toxic substances, regulated substances or hazardous air pollutants in
violation of any Environmental Law.

13.  [Tenant has received a copy of that certain Notice of Brownfields Property
dated February 24, 2003 and recorded in the Register of Deeds of Guilford
County, North Carolina in Deed Book 5751, Page 2139 (the “Brownfields
Notice”).   There are no events which have occurred that, with the giving of
notice or the passage of time, or both, would result in a violation by Tenant,
or to Tenant’s knowledge, by Landlord, of any of the restrictions, conditions or
obligations provided in the Brownfields Notice.]    [NOTE:  This paragraph only
to be included in estoppels for Wendover Village tenants]

Tenant has read this Certificate and acknowledges and understands the
certifications and representations made herein. Tenant hereby executes this
Certificate intending reliance hereon by Purchaser and Bank, and their
respective successors and assigns. Tenant has full authority to execute this
Certificate, which has been duly authorized by all necessary action.

(Signature Page to Follow)





137

--------------------------------------------------------------------------------

 



TENANT ESTOPPEL CERTIFICATE

IN TESTIMONY WHEREOF, witness the signature of Tenant as of the day and year
first set forth above.

 

 

 

 

 

 

TENANT:

 

 

 

 

,

 

a

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title:

 

 

 

 

 

 





138

--------------------------------------------------------------------------------

 



TENANT ESTOPPEL CERTIFICATE

Exhibit A

 

(Description of the Lease and all amendments and modifications thereto)

 

 

«Lease_Description»

«Lease_Amendment_1»

«Lease_Amendment_2»

«Lease_Amendment_3»

«Lease_Amendment_4»

«Lease_Amendment_5»

«Lease_Amendment_6»

«Lease_Amendment_7»

«Lease_Amendment_8»

«Lease_Amendment_9»

«Lease_Amendment_10»





139

--------------------------------------------------------------------------------

 



EXHIBIT J

SITE ACCESS AND INDEMNIFICATION AGREEMENT

[ANNEXED]





140

--------------------------------------------------------------------------------

 



EXHIBIT K

TENANT NOTICE LETTER

DDR-SAU ________________

c/o DDR Corp.

3300 Enterprise Parkway

Beachwood, Ohio 44122

 

VIA UPS

 

____________ ___, 201_

<Tenant>

<Attention Line>

<Address1>

<Address2>

<City, State Zip Code>

 

Re: Notice to Tenants of  <shopping center>(the “Premises”); «TradeDBA_Name»

 

Dear Tenant:

 

Please be advised that on       (date of sale)     ,201_ (the “Effective Date”),
the Premises was conveyed and the landlord’s interest in your lease (the
“Lease”) was assigned by DDR-SAU _________________________ (the
“Landlord”) to _________________________ (“Purchaser”).  The purpose of this
letter is to inform you of the acquisition and to facilitate ongoing
communication.

 

In connection with such sale, Landlord as seller, has assigned and transferred
its interest in the Lease to Purchaser, and Purchaser has assumed and agreed to
perform all of Landlord’s obligations under the Lease.  Accordingly, (i) all of
your obligations as tenant under the Lease from and after the Effective Date
(including, but not limited to, your obligations to pay rent) shall be
performable to and for the benefit of Purchaser, its successors and assigns, and
(ii) all of the obligations of the landlord under the Lease from and after the
Effective Date shall be binding obligations of Purchaser and its successors and
assigns, and Landlord shall have no further obligations under the Lease.

 

Until otherwise directed by Purchaser, communications with Purchaser with
respect to the following matters should be directed as follows:

 

I.Rent.  All rents, additional rents and other charges under the Lease for
periods from and after the Effective Date are to be made payable to Purchaser at
the following address:





141

--------------------------------------------------------------------------------

 



__________________________________

__________________________________

__________________________________

Attention:  _______________________

 

All rental payments and other monies due under the Lease for periods prior to
the Effective Date should be made payable to Landlord and mailed to:  DDR-SAU
___________,  c/o DDR Corp., 3300 Enterprise Parkway, Beachwood, Ohio 44122.

 

II.Notices.   All notices and other communications to the landlord under your
Lease shall be delivered to Purchaser at the following address:

 

__________________________________

__________________________________

__________________________________

Attention:  _______________________

 

III.   Personnel.  If you have specific questions, please feel free to contact
any of the following persons:

 

 

The contact person with respect to operational matters is:

 

 

 

_______________

Phone:  _______________________

 

E-mail: _______________________

 

The contact person for leasing is:

 

 

 

_______________

Phone:  _______________________

 

E-mail: _______________________

 

 

The contact person for accounting is:

 

 

 

 

Phone:  _______________________

_______________

E-mail: _______________________

 

Please amend the insurance policies which you are required to maintain under the
Lease to delete Landlord as an additional insured thereunder and to include
Purchaser as an additional insured thereon.

 

We appreciate your patience and cooperation during this transition.

 





142

--------------------------------------------------------------------------------

 



 

 

SELLER:

 

DDR-SAU                                                                        

a                                                                         

 

 

By:                                                                        

Name:                                                                        

Title:                                                                        

 

 

PURCHASER:

 

 

 

By:                                                                        

Name:                                                                        

Title:                                                                        

 

 

 





143

--------------------------------------------------------------------------------

 



EXHIBIT M

LANDLORD ESTOPPEL CERTIFICATE

THIS LANDLORD ESTOPPEL CERTIFICATE (this “Certificate”) is given this ___ day of
_______________, 2015, by _____________________, a _______________ (“Landlord”),
in favor of _______________________________, LLC, a Virginia limited liability
company (“Purchaser”), and _________________________________ (“Bank”), whereby
Landlord certifies the following statements for the benefit of the Purchaser and
Bank:

 

1.Landlord currently leases to [insert legal name of tenant] (the “Tenant”) the
premises commonly known as [insert address and suite number] (the “Premises”)
containing [insert square footage] square feet pursuant to that certain [insert
list of all lease documents with dates and including all amendments]
 (collectively, the “Lease”).

2.A true and complete copy of the Lease is attached hereto as Exhibit A.  There
are no other amendments, modifications or agreements between Landlord and Tenant
with respect to the Premises, except as stated in Paragraph 1 above.

3.Landlord has delivered, and Tenant has accepted, possession of the
Premises.  Any and all improvements or repairs required to be made by Landlord
in, on or about the Premises have been completed in accordance with the terms of
the Lease and to the satisfaction of Tenant.  Tenant is currently in occupancy
of the entire Premises.  Tenant has not subleased any portion of the Premises or
assigned or otherwise transferred any of its rights under the Lease.

 

4.The Lease is in full force and effect.  The term of the Lease commenced on
[insert date].  The expiration of the term is [insert date].  There are [insert
number] consecutive extension terms of [insert number] years each provided under
the Lease.  [IF NONE, STATE NONE]

5.Tenant has no option or right to purchase the Premises, or any part thereof,
except for the purchase option specifically set forth in Section [insert Section
reference] of the Lease. [IF NONE, STATE NONE]

6.The current monthly rent payable under the Lease is $[insert number].  The
rent and all other charges due and payable under the Lease have been paid up to
[insert date].  No rent under the Lease has been paid more than 30 days in
advance of when owed.

 

7.Tenant's proportionate share of common operating expenses and real estate
taxes is [insert percentage].  [If such costs are not included in the monthly
rent then provide breakdown of additional costs and identify when costs are
paid, monthly, quarterly, etc].



144

--------------------------------------------------------------------------------

 



8.Landlord is holding a security deposit as security for the performance of
Tenant's obligations under the Lease, in the sum of $[insert amount].

 

9.Landlord is not in default under the Lease and Landlord has not received any
notices of default under the Lease which have not been cured, and to Landlord's
knowledge, there are no events which have occurred that with the giving of
notice or the passage of time, or both, would result in a default by Landlord
under the Lease.

10.Landlord has not sent Tenant any notices of default under the Lease which
have not been cured, and to Landlord's knowledge, there are no defaults by
Tenant under the Lease as of the date hereof and there are no events that have
occurred that, with the giving of notice or the passage of time, or both, would
result in a default by Tenant thereunder. To Landlord's knowledge, Tenant has no
defenses, counterclaims, liens or claims of offset or credit under the Lease or
against rents, or any other claims against Landlord.

11.  To Landlord’s knowledge: (i) there are no bankruptcy, reorganization or
insolvency actions, whether voluntary or otherwise, pending or threatened
against Tenant, and (ii) Tenant is not bankrupt or insolvent and has not
admitted in writing that it is unable to pay its debts as they mature, consented
to or applied for the appointment of a receiver or trustee for itself or for all
or part of its property or made an assignment for the benefit of creditors.

12.To Landlord’s knowledge, Tenant has all governmental permits, licenses and
consents (if any) required for the activities and operations being conducted or
to be conducted by Tenant on the Premises.

13.To Landlord’s knowledge, Tenant has not received any notices by any
governmental authority or person claiming a violation of, or requiring
compliance with, any applicable federal, state or local law or regulation
intended to protect the environment and public health and safety ("Environmental
Law").  To Landlord knowledge, Tenant is not using (and has never used) the
Premises to handle, treat, store, or dispose of oil, petroleum products,
hazardous substances in any quantity, hazardous waste, toxic substances,
regulated substances or hazardous air pollutants in violation of any
Environmental Law.

Landlord has read this Certificate and acknowledges and understands the
certifications and representations made herein. Landlord hereby executes this
Certificate intending reliance hereon by Purchaser and Bank, and their
respective successors and assigns. Landlord has full authority to execute this
Certificate, which has been duly authorized by all necessary action.

 

(Signature Page to Follow)





145

--------------------------------------------------------------------------------

 



 LANDLORD ESTOPPEL CERTIFICATE

IN TESTIMONY WHEREOF, witness the signature of Landlord as of the day and year
first set forth above.

 

 

 

 

 

 

LANDLORD:

 

 

 

 

,

 

a

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title:

 

 

 





146

--------------------------------------------------------------------------------

 



EXHIBIT N

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT (this “Assignment”), is executed
as of the ______ day of _________, 201_, by and between AHP ACQUISITIONS, LLC, a
Virginia limited liability company (“Assignor”), and
____________________________, a Virginia limited liability company (“Assignee”;
Assignor and Assignee are sometimes referred to herein, collectively, as the
“Parties”). 

RECITALS:

WHEREAS, Assignor, as purchaser, and DDR-SAU South Square, L.L.C., a Delaware
limited liability company, DDR-SAU Durham Patterson, L.L.C., a Delaware limited
liability company, DDR-SAU Wendover Phase II, L.L.C., a Delaware limited
liability, DDR-SAU Salisbury Alexander, L.L.C., a Delaware limited liability,
DDR-SAU Winston-Salem Harper Hill, L.L.C., a Delaware limited liability, DDR-SAU
Greer North Hampton Market, L.L.C., a Delaware limited liability, DDR-SAU
Nashville Willowbrook, L.L.C., a Delaware limited liability, DDR-SAU South Bend
Broadmoor, L.L.C., a Delaware limited liability, DDR-SAU Oakland, L.L.C., a
Delaware limited liability, DDR-SAU Waynesboro, L.L.C., a Delaware limited
liability, and DDR-SAU Pasadena Red Bluff Limited Partnership, an Illinois
limited partnership (collectively, “Sellers”, and each, individually, a
“Seller”) have entered into that certain Purchase and Sale Agreement dated as of
December ___, 2015 (the “Purchase Agreement”), for the sale of the Properties
described in the Purchase Agreement, including the
________________Property.  Capitalized terms used in this Assignment and not
specifically defined herein will have the meanings ascribed to them in the
Purchase Agreement.

WHEREAS, the Parties desire to enter into this Assignment to, among other
things, evidence Assignor’s assignment of its right, title and interest in the
Purchase Agreement, solely as it relates to the ___________ Property, to
Assignee and to evidence Assignee’s assumption of Assignor’s obligations and
liabilities under the Purchase Agreement solely as the obligations and
liabilities relate to the ____________Property.

AGREEMENTS:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1.Assignment of Purchase Agreement.  Assignor hereby assigns and transfers to
Assignee all of Assignor’s right, title, claim and interest in and to the
Purchase Agreement, solely as it relates to the _____________ Property, the
____________ Property, and all sums paid or deposited into escrow or to Sellers
by Assignor in connection with the Purchase Agreement as the sums relate to the
____________ Property. 

2.Assumption.  Assignee hereby acknowledges and agrees to all of the terms of
the Purchase Agreement as it relates to the ____________ Property and accepts
the foregoing assignment and assumes any and all obligations and liabilities of
Assignor under the Purchase Agreement solely as such obligations and liabilities
relate to the ____________Property, in





147

--------------------------------------------------------------------------------

 



accordance with the terms thereof.  Notices to Assignee as “Purchaser” under the
Purchase Agreement shall be sent to Assignee at the address for Assignor set
forth in Section 15.6 of the Purchase Agreement.

3.No Release.  The assignment and assumption set forth in Sections 1 and 2 of
this Assignment shall not release Assignor from the obligation of Assignor or
Assignee to perform in accordance with the terms of the Purchase
Agreement.  Assignor acknowledges that, notwithstanding such assignment and
assumption, Assignor shall remain primarily obligated under the Purchase
Agreement, and Assignor and Assignee shall be co-obligors under the Purchase
Agreement with joint and several liability for the performance of all
obligations of Assignor set forth thereunder as they relate to the
______________Property, including, without limitation, the indemnification
obligations of Assignor set forth in the Purchase Agreement.

4.Representations and Warranties.  Assignor and Assignee hereby represent and
warrant to Sellers that Assignee is an Affiliated Entity of Assignor and that
each and every representation and warranty made by Assignor in the Purchase
Agreement is true and correct with respect to Assignee as of the date of the
Purchase Agreement and the Closing Date and such representations and warranties
apply fully to this Assignment and shall survive the Closing and the delivery of
the Deeds in accordance with Section 13.4 of the Agreement.

5.Ratification of Purchase Agreement.  Except as expressly modified under this
Assignment, Assignor and Assignee hereby ratify and affirm the terms and
provisions of the Purchase Agreement in their entirety.

6.Governing Law.  This Assignment shall be governed by and construed in
accordance with the laws of the State of New York.

7.Third Party Beneficiary.  Assignor and Assignee acknowledge and agree that
each Seller is and is hereby made a third party beneficiary of this Assignment.

8.Counterparts.  This Assignment may be executed in counterparts, each of which,
when taken together, shall constitute fully executed originals of this
Assignment.  To facilitate execution of this Assignment, the parties may
exchange by electronic mail (e-mail), or portable document format (pdf),
counterparts or other electronic imaging of the signature page, which shall be
effective as original signature pages for all purposes.  A copy of the
electronic mail or PDF shall also be sent to the intended addressee by (i)
personal delivery, (ii) certified mail, return receipt requested, (iii) for next
day delivery by nationally recognized overnight delivery service that provides
evidence of the date of delivery, in any case with all charges prepaid,
addressed to the appropriate party at its address listed above.  Delivery of the
execution original to the Assignment or any e-mail signature or PDF thereof may
be given on behalf of a party by the attorney of such party.

[Signature Page Follows]





148

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

ASSIGNOR:

 

 

 

AHP ACQUISITIONS, LLC

 

a Virginia limited liability company

 

 

 

By:

ARMADA HOFFLER, L.P.

 

 

a Virginia limited partnership

 

 

Sole Managing Member

 

 

 

 

 

By:

ARMADA HOFFLER PROPERTIES, INC.

 

 

 

a Maryland corporation

 

 

 

General Partner

 

 

 

 

 

By:

 

(SEAL)

 

 

 

Eric L. Smith

 

 

 

 

Chief Investment Officer

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

a Virginia limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





149

--------------------------------------------------------------------------------

 



EXHIBIT O-1

SELLER’S BRING DOWN CERTIFICATE

THIS CERTIFICATE, is made this ___ day of December ___, 2015, by
[____________________] (each a “Seller” and collectively, “Sellers”).

W I T N E S S E T H

WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
December ___, 2015, by and between Seller and ____________________________ 
(“Purchaser”),the “Agreement”), Seller agreed to sell to Purchaser and Purchaser
agreed to purchase from Seller certain property known as the [___],  as more
fully described in said Agreement (the “Property”); and

WHEREAS, the Agreement requires that Seller deliver this Certificate as a
condition to Closing (as defined in said Agreement) pursuant to Section
4.1(b)(ix).  Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in the Agreement, each Seller hereby certifies that the Sellers’
Representations contained in the Agreement, subject at all times to the
limitations on the liability of Seller as set forth in the Agreement, including
without limitation the provisions of Section 15.16 and Section 15.23 of the
Agreement, are true and correct in all material respects as of the Closing Date,
except as otherwise expressly disclosed in the schedule of exceptions attached
to this Certificate as Schedule “A”.

[Remainder of Page Intentionally Blank]





150

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this ___
day of ___________, 20_____.

 

 

 

 

 

 

 

SELLERS:

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

 

Title:

 

 

 





151

--------------------------------------------------------------------------------

 



Schedule “A”

Schedule of Exceptions

 

[TBD]

 





152

--------------------------------------------------------------------------------

 



EXHIBIT O-2

PURCHASER’S BRING DOWN CERTIFICATE

THIS CERTIFICATE, is made this ___ day of December ___, 2015, by
[____________________] (“Purchaser”).

W I T N E S S E T H

WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
December ___, 2015, by and between Seller and ____________________________ 
(“Purchaser”),the “Agreement”), Seller agreed to sell to Purchaser and Purchaser
agreed to purchase from Seller certain property known as the [___],  as more
fully described in said Agreement (the “Property”); and

WHEREAS, the Agreement requires that Purchaser deliver this Certificate as a
condition to Closing (as defined in said Agreement) pursuant to Section 4.2. 
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in the Agreement, Purchaser hereby certifies that the Purchaser’s
representations contained in the Agreement are true and correct in all material
respects as of the Closing Date, except as otherwise expressly disclosed in the
schedule of exceptions attached to this Certificate as Schedule “A”.

[Remainder of Page Intentionally Blank]





153

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this ___
day of ___________, 20_____.

 

 

 

 

 

 

PURCHASER:

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

 

Title:

 

 

 





154

--------------------------------------------------------------------------------

 



Schedule “A”

Schedule of Exceptions

 

[TBD]

 





155

--------------------------------------------------------------------------------

 



EXHIBIT P

TENANT BROWNFIELDS NOTICE LETTER

DDR-SAU Wendover Phase II, L.L.C.

c/o DDR Corp.

3300 Enterprise Parkway

Beachwood, Ohio 44122

 

VIA CERTIFIED MAIL [or as required by each Lease’s notice provision]

 

[Insert Address provided in each Lease’s notice provision]

 

Re: Brownfields Notice and Certification / Wendover Village II, 4201
West  Wendover Avenue, Greensboro, North Carolina (the “Shopping Center”)

 

 

Dear Tenant:

 

Please be advised that on February 24, 2003, the Shopping Center, including but
not limited to, your leased premises, became subject to a certain Notice of
Brownfields Property dated February 24, 2003 and recorded in the Register of
Deeds of Guilford County, North Carolina in Deed Book 5751, Page 2110, including
the Brownfields Agreement attached thereto as Exhibit A (collectively, the
“Brownfields Documents”).  A copy of the Brownfields Documents is enclosed with
this letter and is being delivered to you pursuant to Section 14 of the
Brownfields Agreement. 

 

In order to acknowledge receipt of this letter and the enclosed Brownfields
Documents, please sign and return to Landlord the attached Tenant Certificate of
Receipt.  A pre-paid, self-address envelope has been included with this letter
for your convenience. 

 

 

If you have specific questions, please feel free to contact any of the following
persons:

 

Phone:  _______________________

E-mail: _______________________

 

LANDLORD:

 

DDR-SAU Wendover Phase II, L.L.C.

a Delaware limited liability company

 

By:  ________________________

Name:  ________________________

Title:  ________________________

 

 

(Acknowledgment of Tenant on Following Page)

 





156

--------------------------------------------------------------------------------

 



TENANT CERTIFICATE OF RECEIPT

 

I, _______________, as the ________________ of the below reference Tenant do
hereby certify and acknowledge receiving a copy of the Notice of Brownfields
Property dated February 24, 2003, and recorded in the Register of Deeds of
Guilford County, North Carolina in Deed Book 5751, Page 2110 and the Brownfields
Agreement attached thereto as Exhibit A. 

 

TENANT:

 

______________________________

 

By:  ________________________

Name:  ________________________

Title:  ________________________

Date:  ________________________

 





157

--------------------------------------------------------------------------------

 



EXHIBIT Q

SELLERS’ AFFIDAVIT OF TITLE

 

Title Commitment Number [_____] dated [_____] (the “Commitment”) by First
American Title Insurance Company  Sale of [_________] (the “Property”) by Owner
(as hereinafter defined) to [_________], a [_________] limited liability
company.

BEFORE ME, the undersigned, personally appeared _______________________________
(the “Affiant”) on behalf of _________________________________, a
_____________________ (“Owner”), who first being duly sworn, deposes and says,
to the best of Affiant’s knowledge, to _____________________:

1.There has been no work, services or labor performed or material furnished in
connection with repairs or improvements on the property by or for Owner
within _______ (_____) ______ prior to the date of this Affidavit, which remain
unpaid; or in the event work has been performed, services rendered, or materials
furnished in connection with construction, repair, or improvement on the
property described in the Commitment by or for Owner during such period, that
all such work performed, services rendered, or materials furnished will be paid
by Owner in the ordinary course of business. 

2.There are no parties in possession of said property other than the undersigned
and the tenants listed on Exhibit “A” attached hereto and made a part hereof.

3.All management fees heretofore accrued, if any, relating to said property,
have been or will be paid in the ordinary course of business.

[signature page to follow]





158

--------------------------------------------------------------------------------

 



Dated as of ______ __, 2015

AFFIANT:

 

 

 

__________________________________________________

Name:  _________________________

 

 

Sworn to before me this

 

___ day of _______, 2015

 

 

_________________________

(Notary Public)

 





159

--------------------------------------------------------------------------------

 



Exhibit “A”

Tenant[s]

[Attached]

 

 





160

--------------------------------------------------------------------------------

 



EXHIBIT R

WENDOVER BROWNFIELDS ASSIGNMENT AND ASSUMPTION

 

 

 

 

 

After Recording Return To:

 

Williams Mullen

Attn:  Grig C. Scifres

222 Central Park Avenue, Suite 1700

Virginia Beach, VA 23462-3035

 

STATE OF NORTH CAROLINA

 

COUNTY OFGUILFORD      

 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”), is dated and made
as of ________________ (the “Effective Date”),  by and between DDR-SAU Wendover
Phase II, L.L.C., a Delaware limited liability company, with an office at c/o
Teachers Insurance and Annuity Association of America, 730 Third Avenue, New
York, New York 10017 (“Assignor”), and _________________________, LLC, a
Virginia limited liability company, with an office at 222 Central Park Avenue,
Suite 2100, Virginia Beach, Virginia 23462, or its assigns (“Assignee”).

 

W I T N E S S E T H

 

WHEREAS, in accordance with that certain Purchase and Sale Agreement dated as of
December ___, 2015 (the “Agreement”), between Assignor and certain affiliates of
Assignor, as sellers, and Assignee (by assignment from AHP Acquisitions, LLC),
as purchaser, Assignor has agreed to convey to Assignee, among other things,
that certain real property located in Guilford County, North Carolina, as more
particularly described on Exhibit A attached hereto and incorporated herein (the
“Property”).  Capitalized terms used in this Assignment and not specifically
defined herein will have the meanings ascribed to them in the Agreement; and

 

WHEREAS, in connection with Assignor’s conveyance of the Property to Assignee,
Assignor desires to assign all of its right, title and interest in that certain
Brownfields Agreement between the North Carolina Department of Environmental
Quality (formerly known as the North Carolina Department of Environmental and
Natural Resources, hereinafter referred to as “NCDEQ”) and Wendover Village, LLC
and executed on February 21, 2003 (the “Brownfields Agreement”), which
Brownfields Agreement was attached as Exhibit A to that certain Notice of
Brownfields Property dated February 24, 2003 in the Register of Deeds of
Guilford County, North Carolina in Deed Book 5751, Page 2139 (the “Brownfields
Notice”).  The Brownfields





161

--------------------------------------------------------------------------------

 



Agreement and the Brownfields Notice may be referred to collectively as, the
“Brownfields Agreements”).

 

WHEREAS, Assignee desires to accept the assignment of Assignor’s right, title
and interest to the Brownfields Agreements, all on the terms and conditions
provided herein.   

 

WHEREAS, Section XI, Paragraph 22 of the Brownfields Agreement and North
Carolina General Statues §130A-310(33)(a)(2) allow all of the benefits, rights,
covenants, liability protections and obligations provided by the Brownfields
Agreements to be  assigned to any future owner of the Property to the same
extent as to the original entity that entered into the Brownfields Agreements.

 

NOW, THEREFORE, IN CONSIDERATION of the purchase of the Property by Assignee
from Assignor, and for $10.00 and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.Assignment.    Assignor hereby assigns, transfers and conveys to Assignee, as
of the Effective Date, all of Assignor’s right, title and interest in the
Brownfields Agreements, including without limitation, all of the benefits,
rights, covenants, liability protections and obligations provided therein.

 

2.    Assumption. Assignee hereby accepts the assignment of all of Assignor’s
right, title and interest in and to the Brownfields Agreements, and assumes all
the obligations of Assignor under and arising out of the Brownfields Agreements
which are applicable to the period from and after the Effective Date.

 

3.General Provisions.

 

(a)  Entire Agreement; Amendment; Severability.  This Assignment contains the
entire agreement between the parties respecting the matters herein set forth and
supersedes all prior agreements, whether written or oral, between the parties
respecting such matters.  Any amendments or modifications hereto, in order to be
effective, shall be in writing and executed by the parties hereto.  A
determination that any provision of this Assignment is unenforceable or invalid
shall not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Assignment to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances.

 

(b)Governing Law.  This Assignment shall be governed by and construed in
accordance with the substantive laws of New York without reference to conflict
of laws principles.

 

(c)No Waiver.  The failure of any party hereto to enforce any right or remedy
hereunder, or to promptly enforce any such right or remedy, shall not constitute
a waiver thereof nor give rise to any estoppel against such party nor excuse any
of the parties hereto from their respective obligations hereunder.  Any waiver
of such right or remedy must be in writing and





162

--------------------------------------------------------------------------------

 



signed by the party to be bound.  This Assignment is subject to enforcement at
law or in equity, including actions for damages or specific performance.   

 

(d)Counterparts.  This Assignment may be executed in two or more identical
counterparts, and it shall not be necessary that any one of the counterparts be
executed by all of the parties hereto.  Each fully or partially executed
counterpart shall be deemed an original, but all of such counterparts taken
together shall constitute one and the same instrument.

 

(e)Successors and Assigns.  This Assignment shall inure to the benefit of, and
be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.

 

.

 

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 





163

--------------------------------------------------------------------------------

 



ASSIGNMENT AND ASSUMPTION AGREEMENT

(Signature Page)

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first written above.

 

 

 

ASSIGNOR:

 

DDR-SAU Wendover Phase II, LLC,

a Delaware limited liability company

 

 

By:  ____________________________________(SEAL)

Name:  ____________________________________

Title:  ____________________________________

 

 

 

STATE OF _________________________

CITY/COUNTY OF _______________________, to-wit:

 

 

The foregoing instrument was acknowledged before me this ___ day of
_____________, 201_, by _______________________, as the
___________________________ of DDR-SAU Wendover Phase II, LLC, a Delaware
limited liability company, on behalf of the company.

 

 

My commission expires:  ____________________________.

Registration number:  _______________________________.

 

 

 

____________________________________

Notary

 

 

 

 





164

--------------------------------------------------------------------------------

 



ASSIGNMENT AND ASSUMPTION AGREEMENT

(Signature Page, continued)

 

 

 

 

ASSIGNEE:

 

_____________________________, LLC,

a Virginia limited liability company

 

 

By:  ____________________________________(SEAL)

Name:  ____________________________________

Title:  ____________________________________

 

 

 

STATE OF _________________________

CITY/COUNTY OF _______________________, to-wit:

 

 

The foregoing instrument was acknowledged before me this ___ day of
_____________, 201_, by _______________________, as the
___________________________ of _______________________, LLC, a Virginia limited
liability company, on behalf of the company.

 

 

My commission expires:  ____________________________.

Registration number:  _______________________________.

 

 

 

____________________________________

Notary

 

 

 

 

 

 

 

 

 

 





165

--------------------------------------------------------------------------------

 



EXHIBIT A

 

Legal Description of the Property to be attached

 

 

 

 

166

--------------------------------------------------------------------------------